[exhibitvectrusrestatemen001.jpg]
EXECUTION VERSION [[3680588]] AMENDMENT AND RESTATEMENT AGREEMENT dated as of
November 15, 2017 (this “Amendment”), among VECTRUS, INC., an Indiana
corporation (“Holdings”), VECTRUS SYSTEMS CORPORATION, a Delaware corporation
(the “Borrower”), the other LOAN PARTIES party hereto, the LENDERS and ISSUING
BANKS party hereto and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
dated as of September 17, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), among Holdings, the
Borrower, the lenders and issuing banks party thereto and the Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Restated Credit Agreement (as defined below),
except as otherwise expressly set forth herein. WHEREAS, the Borrower has
requested, and the undersigned Lenders, Issuing Banks and the Administrative
Agent have agreed, upon the terms and subject to the conditions set forth herein
and in the Restated Credit Agreement, that (a) the Existing Credit Agreement
will be amended and restated as provided herein, (b) in connection therewith,
(i) the Revolving Commitments under the Existing Credit Agreement shall be
increased to $120,000,000 (as further described below), (ii) the maturity date
of the Revolving Commitments shall be extended to the date that is five years
after the Restatement Effective Date (as defined below) and (iii) the Tranche A
Term Loans (as defined in the Existing Credit Agreement) shall be refinanced
with a new tranche of Tranche A term loans in an aggregate principal amount
equal to $80,000,000 having a maturity date that is five years after the
Restatement Effective Date (as further described below) and (c) the Loan Parties
will reaffirm their respective obligations under the Security Agreements;
WHEREAS, (a) each Lender holding Revolving Commitments and/or Revolving Loans
immediately prior to the consummation of the transactions specified in Section 3
hereof (each, an “Existing Revolving Lender”) that executes and delivers a
signature page to this Amendment (each, a “Consenting Revolving Lender”) at or
prior to 5:00 p.m., New York City time, on Monday, November 13, 2017 (the
“Delivery Time”), will have agreed to the terms of this Agreement upon the
effectiveness of this Agreement on the Restatement Effective Date, and (b) each
Existing Revolving Lender that does not execute and deliver a signature page to
this Agreement at or prior to the Delivery Time (each, a “Declining Revolving
Lender”) will be deemed not to have agreed to this Agreement and will be subject
to the mandatory assignment provisions of Sections 9.02(c) of the Existing
Credit Agreement upon the effectiveness of this Agreement on the Restatement
Effective Date (it being understood that the interests, rights and obligations
of the Declining Revolving Lenders under the Loan Documents will be assumed by
(a) certain Consenting Revolving Lenders and (b) certain financial institutions
that are not Existing Revolving Lenders and that are party hereto (each, a “New
Revolving



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen002.jpg]
2 [[3680588]] Lender”), in each case in accordance with Sections 9.02(c) and
9.04(b) of the Existing Credit Agreement and Section 3 hereof); WHEREAS, the
Borrower hereby requests that the Revolving Commitment Increase Lenders (as
defined below) (a) provide additional Revolving Commitments on the Restatement
Effective Date in an aggregate amount of $25,000,000 (the “Revolving Commitment
Increase”) and (b) make Revolving Loans to the Borrower in respect thereof from
time to time during the Revolving Availability Period subject to the terms and
conditions set forth herein and in the Restated Credit Agreement; WHEREAS, each
Person party hereto whose name is set forth on Schedule I hereto under the
heading “Revolving Commitment Increase Lenders” (each such Person, a “Revolving
Commitment Increase Lender”) has agreed (a) to provide a portion of the
Revolving Commitment Increase to the Borrower in the amount set forth opposite
its name on such Schedule and (b) to make Revolving Loans to the Borrower in
respect thereof from time to time during the Revolving Availability Period
subject to the terms and conditions set forth herein and in the Restated Credit
Agreement; WHEREAS, the Borrower hereby requests that the New Term Loan Lenders
(as defined below) (a) provide new Tranche A term commitments on the Restatement
Effective Date in an aggregate amount of $80,000,000 (the “New Tranche A Term
Commitments”) and (b) make new Tranche A term loans (the “New Tranche A Term
Loans”) to the Borrower in respect thereof on the Restatement Effective Date,
the proceeds of which shall be used to prepay the Tranche A Term Loans (as
defined in the Existing Credit Agreement) and accrued but unpaid interest
thereon, to pay fees in respect of this Agreement and, to the extent of any
remaining proceeds from the New Tranche A Term Loans, for working capital and
other general corporate purposes; and WHEREAS, each Person party hereto whose
name is set forth on Schedule II hereto under the heading “New Tranche A Term
Lender” (each such Person, a “New Tranche A Term Lender”) has agreed (a) to
provide a portion of the New Tranche A Term Commitments to the Borrower in the
amount set forth opposite its name on such Schedule and (b) to make New Tranche
A Term Loans to the Borrower in respect thereof on the Restatement Effective
Date subject to the terms and conditions set forth herein and in the Restated
Credit Agreement. NOW, THEREFORE, in consideration of the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and subject to the conditions set
forth herein, the parties hereto hereby agree as follows: SECTION 1. Rules of
Interpretation. The rules of interpretation set forth in Section 1.03 of the
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen003.jpg]
3 [[3680588]] SECTION 2. Restatement Effective Date. The “Restatement Effective
Date” shall be the date as of which all the conditions set forth or referred to
in Section 6 hereof shall have been satisfied. SECTION 3. Concerning the
Revolving Lenders, the Revolving Commitments and the Revolving Loans under the
Existing Credit Agreement. (a) Subject to the terms and conditions set forth
herein, on the Restatement Effective Date but prior to giving effect to the
transactions contemplated by Section 4 hereof, (i) each New Revolving Lender
shall become, and each Consenting Revolving Lender shall continue to be, a
“Revolving Lender” and a “Lender” under the Existing Credit Agreement and (ii)
each New Revolving Lender shall have, and each Consenting Revolving Lender shall
continue to have, all the rights and obligations of a “Revolving Lender” and a
“Lender” holding a Revolving Commitment or a Revolving Loan under the Existing
Credit Agreement and the other Loan Documents. (b) Pursuant to Sections 9.02(c)
and 9.04(b) of the Existing Credit Agreement, on the Restatement Effective Date
but prior to giving effect to the transactions contemplated by Section 4 hereof,
(i) each Declining Revolving Lender shall be deemed to have assigned, delegated
and transferred its Revolving Commitments and its Revolving Loans, as
applicable, including any participations in LC Disbursements, and (ii) each
Consenting Revolving Lender that will be allocated an aggregate amount of the
Revolving Commitments as of the Restatement Effective Date that is less than the
aggregate amount of Revolving Commitments of such Consenting Revolving Lender
immediately prior to the Restatement Effective Date (as disclosed to such
Consenting Revolving Lender by the Administrative Agent prior to the date
hereof) shall be deemed to have assigned, delegated and transferred the portion
of its Revolving Commitments in excess of such allocated amount (together with a
proportionate principal amount of the Revolving Loans and participations in LC
Disbursements of such Consenting Revolving Lender), in each case together with
all its interests, rights (other than its existing rights to payments pursuant
to Section 9.02(c) of the Existing Credit Agreement) and obligations under the
Loan Documents in respect thereof, to JPMorgan, as assignee, and, in the case of
its Revolving Loans and participations in LC Disbursements, at a purchase price
equal to par (the “Revolving Loan Purchase Price”). Upon (A) payment to a
Declining Revolving Lender of (x) the Revolving Loan Purchase Price with respect
to its Revolving Loans and participations in LC Disbursements so assigned,
delegated and transferred pursuant to this paragraph (b) (which shall be paid by
JPMorgan) and (y) accrued and unpaid interest and fees and other amounts owing
under the Existing Credit Agreement, in each case with respect to the Revolving
Commitments and Revolving Loans through but excluding the Restatement Effective
Date (which shall be paid by the Borrower), and (B) the satisfaction of the
applicable conditions set forth in Sections 9.02(c) and 9.04(b) of the Existing
Credit Agreement (but without the requirement of any further action on the part
of such Declining Revolving Lender, the Borrower or the Administrative Agent),



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen004.jpg]
4 [[3680588]] such Declining Revolving Lender shall cease to be a party to the
Existing Credit Agreement in its capacity as a Revolving Lender and a Lender.
(c) Subject to the terms and conditions set forth herein, on the Restatement
Effective Date but prior to giving effect to the transactions contemplated by
Section 4 hereof, (i) to the extent any Consenting Revolving Lender will be
allocated an aggregate amount of the Revolving Commitments as of the Restatement
Effective Date that is more than the aggregate amount of the Revolving
Commitments of such Consenting Revolving Lender immediately prior to the
Restatement Effective Date (as disclosed to such Consenting Revolving Lender by
the Administrative Agent prior to the date hereof), each such Consenting
Revolving Lender agrees to assume from JPMorgan the portion of such excess
amount (together with a proportionate principal amount of the Revolving Loans
and participations in LC Disbursements (in the case of the Revolving Loans and
participations in LC Disbursements, at a purchase price equal to par)) such
that, immediately after such assignment and assumption, such Consenting
Revolving Lender holds Revolving Commitments in an amount equal to the amount
set forth opposite such Consenting Revolving Lender’s name on Schedule I hereto
and (ii) each New Revolving Lender, if any, set forth on Schedule I hereto
agrees to assume from JPMorgan Revolving Commitments in an aggregate amount
equal to the amount set forth opposite such New Revolving Lender’s name on
Schedule I hereto (together with a proportionate principal amount of the
Revolving Loans and participations in LC Disbursements (in the case of the
Revolving Loans and participations in LC Disbursements, at a purchase price
equal to par)). (d) Each New Revolving Lender, if any, by delivering its
signature page to this Agreement on the Restatement Effective Date and assuming
Revolving Commitments and Revolving Loans in accordance with Section 3(c)
hereof, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
the Administrative Agent or any Lenders, as applicable, on the Restatement
Effective Date (including, without limitation, the amendment and restatement of
the Existing Credit Agreement contemplated hereby). (e) The transactions
described in this Section 3 will be deemed to satisfy the requirements of
Sections 9.02(c) and 9.04 of the Existing Credit Agreement in respect of the
assignment of the Revolving Commitments, Revolving Loans and participations in
LC Disbursements so assigned, delegated and transferred pursuant to Section 3(b)
hereof, and this Agreement will be deemed to be an Assignment and Assumption
with respect to such assignments. SECTION 4. Amendment and Restatement of the
Existing Credit Agreement; Revolving Commitment Increase.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen005.jpg]
5 [[3680588]] (a) Effective as of the Restatement Effective Date, the Existing
Credit Agreement is hereby amended and restated to read in its entirety as set
forth in Exhibit A hereto (the “Restated Credit Agreement”). (b) The aggregate
amount of all Letters of Credit outstanding under the Existing Credit Agreement
on the Restatement Effective Date shall continue to be outstanding under the
Restated Credit Agreement and, from and after such date, the terms of the
Restated Credit Agreement will govern the rights of the Administrative Agent,
the Lenders and the Issuing Banks with respect thereto. (c) Effective as of the
Restatement Effective Date, but immediately after giving effect to the
transactions described in paragraph (a) of this Section 4, the Revolving
Commitment Increase shall become effective. Schedule I hereto sets forth the
portion of the Revolving Commitment Increase of each Revolving Commitment
Increase Lender as of the Restatement Effective Date (with respect to each
Revolving Commitment Increase Lender, such Revolving Commitment Increase
Lender’s “Increase Commitment”), and immediately after giving effect to this
Agreement, the amount of Revolving Commitments of each Revolving Commitment
Increase Lender shall include such Revolving Commitment Increase Lender’s
Increase Commitment. Effective as of the Restatement Effective Date, each
Revolving Commitment Increase Lender shall be a “Revolving Lender” and a
“Lender” under the Restated Credit Agreement and the other Loan Documents, and
each Revolving Commitment Increase Lender shall have all the rights and
obligations of a “Revolving Lender” and a “Lender” holding a Revolving
Commitment or a Revolving Loan under the Restated Credit Agreement and the other
Loan Documents. Each Revolving Commitment Increase Lender’s Increase Commitment
shall be several and not joint. (d) On the Restatement Effective Date, but
immediately after giving effect to the transactions described in paragraph (c)
of this Section 4, (i) the aggregate principal amount of Revolving Borrowings
outstanding immediately prior to the effectiveness of the Revolving Commitment
Increase (the “Existing Revolving Borrowings”) shall be deemed to be repaid,
(ii) each Revolving Commitment Increase Lender that shall have had a Revolving
Commitment immediately prior to the effectiveness of the Revolving Commitment
Increase shall pay to the Administrative Agent in same day funds an amount equal
to the amount, if any, by which (A) (1) such Revolving Commitment Increase
Lender’s Applicable Percentage (calculated after giving effect to the Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as defined below) exceeds (B) (1) such Revolving
Commitment Increase Lender’s Applicable Percentage (calculated without giving
effect to the Revolving Commitment Increase) multiplied by (2) the aggregate
principal amount of Existing Revolving Borrowings, (iii) each Revolving
Commitment Increase Lender that shall not have had a Revolving Commitment
immediately prior to the effectiveness of the Revolving Commitment Increase
shall pay to the Administrative Agent in same day funds an amount equal to (A)
such Revolving Commitment Increase Lender’s Applicable Percentage (calculated
after giving effect to the effectiveness of the Revolving Commitment Increase)
multiplied by (B) the aggregate principal amount of the Resulting Revolving
Borrowings, (iv) after the Administrative Agent receives the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen006.jpg]
6 [[3680588]] funds specified in clauses (ii) and (iii) above, the
Administrative Agent shall pay to each Revolving Lender (other than, for the
avoidance of doubt, the Revolving Commitment Increase Lender from whom such
funds were received) the portion of such funds that is equal to the amount, if
any, by which (A) (1) such Revolving Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of the Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings exceeds (B) (1) such Revolving Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Revolving Commitment
Increase) multiplied by (2) the aggregate principal amount of the Resulting
Revolving Borrowings, (v) after the effectiveness of the Revolving Commitment
Increase, the Borrower shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate principal amount equal to
the aggregate principal amount of the Existing Revolving Borrowings and of the
Types and for the Interest Periods specified in the notice of borrowing
delivered pursuant to Section 6(g) hereof, (vi) each Revolving Lender
(including, for the avoidance of doubt, each Revolving Commitment Increase
Lender) shall be deemed to hold its Applicable Percentage of the Resulting
Revolving Borrowings (calculated after giving effect to the effectiveness of the
Revolving Commitment Increase) and (vii) the Borrower shall pay to each
Revolving Lender (prior to the effectiveness of the Increase) any and all
accrued but unpaid interest on its Loans comprising the Existing Revolving
Borrowings, together with any amounts payable pursuant to Section 2.16 of the
Restated Credit Agreement in respect of the repayment contemplated by clause (i)
of this paragraph (b), in each case as required by and pursuant to the terms of
the Restated Credit Agreement. Upon the effectiveness of the Revolving
Commitment Increase, each Revolving Lender immediately prior to the Revolving
Commitment Increase will automatically and without further action be deemed to
have assigned to each Revolving Commitment Increase Lender, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to the
Revolving Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit, in each case held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage. (e) Each Revolving Commitment Increase
Lender, by delivering its signature page to this Agreement on the Restatement
Effective Date, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
any Lenders, as applicable on the Restatement Effective Date. (f) Immediately
after giving effect to the consummation of the transactions described in Section
3 hereof and this Section 4, the aggregate amount of the Revolving Commitments
of each Consenting Revolving Lender, New Revolving Lender and Revolving
Commitment Increase Lender is set forth opposite such Lender’s name on Schedule
III hereto.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen007.jpg]
7 [[3680588]] SECTION 5. New Tranche A Term Commitments. (a) Subject to the
terms and conditions set forth herein and in the Restated Credit Agreement
(including Sections 2.02 and 2.03 thereof), each Lender agrees to make a New
Tranche A Term Loan denominated in dollars to the Borrower on the Restatement
Effective Date in a principal amount not exceeding its New Tranche A Term
Commitment. Amounts repaid or prepaid in respect of the New Tranche A Term Loans
may not be reborrowed. The proceeds of the New Tranche A Term Loans shall be
used (i) first, on the Restatement Effective Date, to prepay in full the
principal amount of Tranche A Term Loans (as defined in the Existing Credit
Agreement), together with all accrued but unpaid interest thereon, outstanding
as of the Restatement Effective Date, (ii) second, on the Restatement Effective
Date, to pay fees and expenses in respect of this Agreement pursuant to Section
12 hereof and (iii) third, to the extent of any such proceeds remaining, for
working capital and general corporate purposes (including acquisitions permitted
under the Restated Credit Agreement) of Holdings, the Borrower and the
Restricted Subsidiaries. (b) On and after the Restatement Effective Date, after
giving effect to the prepayment referenced in clause (i) of the second sentence
of Section 5(a) hereof, (i) each reference to the term “Tranche A Term Loans” in
the Restated Credit Agreement and in any other Loan Document shall mean the New
Tranche A Term Loans and (ii) each reference to “Tranche A Term Lender” in the
Restated Credit Agreement shall mean the New Tranche A Term Lenders. SECTION 6.
Conditions. The consummation of the transactions set forth in Sections 3, 4 and
5 hereof shall be subject to the satisfaction of the following conditions
precedent: (a) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders) of Faegre Baker
Daniels LLP, counsel for Holdings, the Borrower and the Restricted Subsidiaries,
(i) dated as of the Restatement Effective Date and (ii) covering such matters
relating to Holdings, the Borrower and the other Loan Parties or this Agreement
as the Administrative Agent shall reasonably request. Each of Holdings and the
Borrower hereby requests such counsel to deliver such opinion. (b) The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of Holdings, the Borrower and the
other Loan Parties, the authorization of the transactions contemplated by this
Agreement and any other legal matters relating to Holdings, the Borrower and the
other Loan Parties or this Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. (c) The Administrative
Agent shall have received a certificate, dated the Restatement Effective Date
and signed by a Financial Officer or the President or a Vice



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen008.jpg]
8 [[3680588]] President of the Borrower, confirming that, after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing. (d) The Administrative Agent shall have received a certificate,
dated the Restatement Effective Date and signed by a Financial Officer or the
President or a Vice President of the Borrower, confirming that the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Restatement Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date. (e) The
Administrative Agent shall have received, at least five Business Days prior to
the Restatement Effective Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and anti-
money laundering rules and regulations, including, without limitation, the USA
PATRIOT Act, that has been requested at least ten Business Days prior to the
Restatement Effective Date. (f) The Administrative Agent shall have received, to
the extent invoiced at least two Business Days prior to the Effective Date,
reimbursement or payment of all fees and reasonable out-of-pocket expenses
(including fees, charges and disbursements of counsel), in each case required to
be paid or reimbursed by Holdings or the Borrower on the Effective Date under
any agreement entered into by any of the Arrangers, the Administrative Agent and
the Lenders, on the one hand, and Holdings or the Borrower, on the other hand
(including the fees and expenses referenced in Section 12 hereof). (g) The
Borrower shall have delivered to the Administrative Agent the notice required by
Section 2.03 of the Restated Credit Agreement with respect to (i) the New
Tranche A Term Loans to be made on the Restatement Effective Date and (ii) the
Revolving Loans to be made on the Restatement Effective Date as contemplated by
Section 4(d) hereof. (h) The Borrower shall have paid to the Administrative
Agent, for the account of the Lenders and the Issuing Banks, all unpaid interest
and fees in respect of the Revolving Commitments and the Revolving Loans that
have accrued through (but not including) the Restatement Effective Date. SECTION
7. Reaffirmation. (a) Each of the Loan Parties party hereto hereby consents to
this Agreement and the transactions contemplated hereby and hereby confirms its
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents to which it is party and agrees
that, notwithstanding the effectiveness of this Agreement and the consummation
of the transactions contemplated hereby (including, without limitation, the
amendment and restatement of the Existing



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen009.jpg]
9 [[3680588]] Credit Agreement), such guarantees, pledges, grants of security
interests and other agreements of such Loan Parties shall continue to be in full
force and effect and shall accrue to the benefit of the Secured Parties under
the Restated Credit Agreement. Each of the Loan Parties party hereto further
agrees to take any action that may be required under any applicable law or that
is reasonably requested by the Administrative Agent to ensure compliance by the
Borrower with Section 5.12 of the Restated Credit Agreement and hereby reaffirms
its obligations under each similar provision of each Security Document to which
it is a party. (b) Each of the Loan Parties party hereto hereby confirms and
agrees that the Tranche A Term Loans (as defined in the Existing Credit
Agreement) (but only prior to the prepayment thereof as contemplated by Section
5 hereof), the Revolving Loans, the Letters of Credit and the Swingline Loans
(in each case, if any) have constituted and continue to constitute, and the New
Tranche A Term Loans shall, upon the funding thereof pursuant to Section 5
hereof, constitute, Obligations (or any word of like import) under the Security
Documents. SECTION 8. Effectiveness; Counterparts; Amendments. This Agreement
shall become effective when copies hereof that, when taken together, bear the
signatures of Holdings, the Borrower, each other Loan Party listed on the
signature pages hereto, the Required Lenders (as such term is defined in the
Existing Credit Agreement, determined after giving effect to the transactions
contemplated by Section 3 hereof), each Revolving Lender (as such term is
defined in the Existing Credit Agreement, determined after giving effect to the
transactions contemplated by Section 3 hereof), each Revolving Commitment
Increase Lender, each New Tranche A Term Lender, the Administrative Agent, each
Issuing Bank and the Swingline Lender shall have been received by the
Administrative Agent. This Agreement may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by each of the parties
hereto. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of an original executed counterpart of this Agreement.
SECTION 9. No Novation. (a) Until this Agreement becomes effective in accordance
with its terms and the Restatement Effective Date shall have occurred, the
Existing Credit Agreement shall remain in full force and effect and shall not be
affected hereby. On and after the Restatement Effective Date, all obligations of
the Borrower under the Existing Credit Agreement shall become obligations of the
Borrower under the Restated Credit Agreement and the provisions of the Existing
Credit Agreement shall be superseded by the provisions of the Restated Credit
Agreement. (b) Without limiting the generality of the foregoing, this Agreement
shall not extinguish the Loans outstanding under the Existing Credit Agreement
or any other obligations for the payment of money outstanding under the Existing
Credit Agreement



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen010.jpg]
10 [[3680588]] or release the Liens granted under or the priority of any
Security Document or any security therefor. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement or any other obligations for the payment of money
outstanding under the Existing Credit Agreement, in each case which shall remain
outstanding on and after the Restatement Effective Date as modified hereby.
Nothing implied herein shall be construed as a release or other discharge of
Holdings, the Borrower or any of its Subsidiaries under any Loan Document from
any of its obligations and liabilities as “Holdings”, a “Borrower”, a “Grantor”
or a “Guarantor” under the Existing Credit Agreement or the Loan Documents.
Notwithstanding any provision of this Agreement, the provisions of Sections
2.15, 2.16, 2.17 and 9.03 of the Existing Credit Agreement as in effect
immediately prior to the Restatement Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Restatement Effective Date. (c) On and
after the Restatement Effective Date, any reference in the Loan Documents to the
Existing Credit Agreement shall mean the Restated Credit Agreement. SECTION 10.
Applicable Law; Waiver of Jury Trial. (a) THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) EACH PARTY HERETO HEREBY
AGREES AS SET FORTH IN SECTIONS 9.09(b), 9.09(c), 9.09(d) AND 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN. SECTION 11. Notices.
All notices hereunder shall be given in accordance with the provisions of
Section 9.01 of the Restated Credit Agreement. SECTION 12. Fees and Expenses.
(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Consenting Revolving Lender, each New Revolving Lender, each Revolving
Commitment Increase Lender and each New Tranche A Term Lender, an upfront fee in
an amount previously agreed between the Borrower and such Lenders. The fees
payable pursuant to this Section 12(a) will be paid in dollars in immediately
available funds on the Restatement Effective Date. (b) Notwithstanding anything
herein to the contrary, with respect to the transactions contemplated by this
Agreement, the Administrative Agent hereby agrees to waive payment of the
processing and recordation fee of $3,500 to the extent such fee is required
under Section 9.04(b)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen011.jpg]
11 [[3680588]] (c) Each Lender that has separately notified the Borrower that it
has agreed to waive payment of the break funding costs required to be paid under
Section 2.16 of the Credit Agreement in connection with the transactions
contemplated by Section 3 hereof hereby agrees to such waiver. (d) The Borrower
agrees to reimburse the Administrative Agent for its reasonable out-of-pocket
expenses in connection with this Agreement to the extent required under Section
9.03 of the Credit Agreement. SECTION 13. Headings. The Section headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen012.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen013.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen014.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen015.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen016.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen017.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen018.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen019.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen020.jpg]
[Amendment and Restatement Agreement Signature Page] [[3680588]] LENDERS
SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG VECTRUS, INC.,
VECTRUS SYSTEMS CORPORATION, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS
AND ISSUING BANKS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT Name of Institution: By Name: Title: For institutions that require a
second signature: By Name: Title: Check all that apply: New Revolving Lender:
_____ Consenting Revolving Lender: _____ Revolving Commitment Increase Lender:
_____ New Tranche A Term Lender: ____



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen021.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen022.jpg]




--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen023.jpg]
[[3680588]] SCHEDULE I New Revolving Lenders, Consenting Revolving Lenders and
Revolving Commitment Increase Lender New Revolving Lender Revolving Commitment
Bank of America, N.A. $6,095,000.00 TD Bank, N.A. $3,047,500.00 Comerica Bank
$3,047,500.00 Consenting Revolving Lender JPMorgan Chase Bank, N.A.
$14,000,000.00 SunTrust Bank $13,935,000.00 U.S. Bank National Association
$13,935,000.00 Citibank, N.A. $7,000,000.00 Bank of the West $5,230,000.00
Synovus Bank $5,230,000.00 Banco de Sabadell, S.A., Miami Branch $3,480,000.00
Revolving Commitment Increase Lender JPMorgan Chase Bank, N.A. $4,000,000.00
SunTrust Bank $4,065,000.00 U.S. Bank National Association $4,065,000.00
Citibank, N.A. $11,000,000.00 Bank of the West $6,770,000.00 Bank of America,
N.A. $5,905,000.00 TD Bank, N.A. $2,952,500.00 Comerica Bank $2,952,500.00
Synovus Bank $770,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen024.jpg]
[[3680588]] Banco de Sabadell, S.A., Miami Branch $2,520,000.00 TOTAL:
$120,000,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen025.jpg]
[[3680588]] SCHEDULE II New Tranche A Term Lenders New Tranche A Term Lender New
Tranche A Term Commitment JPMorgan Chase Bank, N.A. $12,000,000.00 SunTrust Bank
$12,000,000.00 U.S. Bank National Association $12,000,000.00 Citibank, N.A.
$12,000,000.00 Bank of the West $8,000,000.00 Bank of America, N.A.
$8,000,000.00 TD Bank, N.A. $4,000,000.00 Comerica Bank $4,000,000.00 Synovus
Bank $4,000,000.00 Banco de Sabadell, S.A., Miami Branch $4,000,000.00 TOTAL:
$80,000,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen026.jpg]
[[3680588]] SCHEDULE III Revolving Commitment Revolving Lenders Revolving
Commitment JPMorgan Chase Bank, N.A. $18,000,000.00 SunTrust Bank $18,000,000.00
U.S. Bank National Association $18,000,000.00 Citibank, N.A. $18,000,000.00 Bank
of the West $12,000,000.00 Bank of America, N.A. $12,000,000.00 TD Bank, N.A.
$6,000,000.00 Comerica Bank $6,000,000.00 Synovus Bank $6,000,000.00 Banco de
Sabadell, S.A., Miami Branch $6,000,000.00 TOTAL: $120,000,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen027.jpg]
EXHIBIT A TO AMENDMENT AND RESTATEMENT AGREEMENT [[3680601]] CREDIT AGREEMENT
dated as of September 17, 2014, as amended and restated as of November 15, 2017,
among VECTRUS, INC., VECTRUS SYSTEMS CORPORATION, as the Borrower, The Lenders
and Issuing Banks Party Hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent ___________________________ JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK, NATIONAL ASSOCIATION, as Joint
Lead Arrangers and Joint Bookrunners CITIBANK, N.A., SUNTRUST BANK and U.S. BANK
NATIONAL ASSOCIATION, as Co-Syndication Agents [CS&M Ref. 6702-120]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen028.jpg]
i [[3680601]] TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined
Terms
.......................................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
............................................................. 43 SECTION 1.03.
Terms Generally
..................................................................................................
43 SECTION 1.04. Accounting Terms; GAAP
..................................................................................
44 SECTION 1.05. Pro Forma Calculations
.......................................................................................
44 SECTION 1.06. Exchange Rates; Currency Equivalents
.............................................................. 44 ARTICLE II The
Credits SECTION 2.01. Commitments
......................................................................................................
45 SECTION 2.02. Loans and Borrowings
........................................................................................
46 SECTION 2.03. Requests for Borrowings
.....................................................................................
47 SECTION 2.04. Swingline Loans
..................................................................................................
48 SECTION 2.05. Letters of Credit
..................................................................................................
49 SECTION 2.06. Funding of Borrowings
.......................................................................................
56 SECTION 2.07. Interest Elections
.................................................................................................
56 SECTION 2.08. Termination and Reduction of Commitments
..................................................... 58 SECTION 2.09. Repayment
of Loans; Evidence of Debt
............................................................. 58 SECTION 2.10.
Amortization of Term Loans
...............................................................................
59 SECTION 2.11. Prepayment of
Loans...........................................................................................
60 SECTION 2.12. Fees
.....................................................................................................................
63 SECTION 2.13. Interest
.................................................................................................................
64 SECTION 2.14. Alternate Rate of Interest
....................................................................................
65 SECTION 2.15. Increased Costs
...................................................................................................
66 SECTION 2.16. Break Funding Payments
....................................................................................
68 SECTION 2.17. Taxes
...................................................................................................................
68 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
............................ 72 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders ............................................... 74
SECTION 2.20. Defaulting Lenders
..............................................................................................
75 SECTION 2.21. Incremental Extensions of Credit
........................................................................ 76
SECTION 2.22. Extension of Maturity Date
.................................................................................
80 SECTION 2.23. Refinancing
Facilities..........................................................................................
82 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers
..........................................................................................
84 SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability
.............................. 84



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen029.jpg]
ii [[3680601]] SECTION 3.03. Governmental Approvals; No Conflicts
.............................................................. 84 SECTION 3.04.
Financial Condition; No Material Adverse Change
............................................ 85 SECTION 3.05. Properties
............................................................................................................
85 SECTION 3.06. Litigation and Environmental Matters
................................................................ 86 SECTION
3.07. Compliance with Laws
........................................................................................
86 SECTION 3.08. Anti-Terrorism Laws; Anti Corruption Laws
..................................................... 86 SECTION 3.09.
Investment Company Status
................................................................................
87 SECTION 3.10. Federal Reserve Regulations
...............................................................................
87 SECTION 3.11. Taxes
...................................................................................................................
87 SECTION 3.12. ERISA
.................................................................................................................
87 SECTION 3.13. Disclosure
............................................................................................................
87 SECTION 3.14. Subsidiaries
.........................................................................................................
87 SECTION 3.15. Labor Matters
......................................................................................................
88 SECTION 3.16. Solvency
..............................................................................................................
88 SECTION 3.17. Collateral Matters
................................................................................................
88 SECTION 3.18. Designation as Senior Debt
.................................................................................
89 SECTION 3.19. EEA Financial Institution
....................................................................................
89 ARTICLE IV Conditions SECTION 4.01. [Reserved]
...........................................................................................................
89 SECTION 4.02. [Reserved]
...........................................................................................................
89 SECTION 4.03. Each Credit Event
...............................................................................................
89 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other
Information ...................................................... 90 SECTION
5.02. Notices of Material Events
..................................................................................
92 SECTION 5.03. Information Regarding Collateral
....................................................................... 92
SECTION 5.04. Existence; Conduct of Business
.......................................................................... 93
SECTION 5.05. Payment of Obligations
.......................................................................................
93 SECTION 5.06. Maintenance of Properties
...................................................................................
93 SECTION 5.07. Insurance
.............................................................................................................
93 SECTION 5.08. Books and Records; Inspection and Audit Rights
............................................... 94 SECTION 5.09. Compliance with
Laws
........................................................................................
94 SECTION 5.10. Use of Proceeds; Letters of Credit
...................................................................... 94
SECTION 5.11. Additional Subsidiaries
.......................................................................................
95 SECTION 5.12. Further Assurances
..............................................................................................
95 SECTION 5.13. Post-Effective Date Matters
................................................................................
96 SECTION 5.14. Designation of Subsidiaries
.................................................................................
96 ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness; Certain Equity
Securities .............................................................. 97



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen030.jpg]
iii [[3680601]] SECTION 6.02. Liens
....................................................................................................................
99 SECTION 6.03. Fundamental Changes
.......................................................................................
101 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
.......................... 102 SECTION 6.05. Asset Sales
........................................................................................................
105 SECTION 6.06. Sale and Leaseback Transactions
...................................................................... 107
SECTION 6.07. Hedging Agreements
.........................................................................................
107 SECTION 6.08. Restricted Payments; Certain Payments of Junior Indebtedness
....................... 107 SECTION 6.09. Transactions with Affiliates
..............................................................................
109 SECTION 6.10. Restrictive Agreements
.....................................................................................
110 SECTION 6.11. Amendment of Material Documents
................................................................. 111 SECTION
6.12. Interest Expense Coverage Ratio
...................................................................... 111
SECTION 6.13. Total Leverage Ratio
.........................................................................................
111 SECTION 6.14. Changes in Fiscal Periods
.................................................................................
111 ARTICLE VII Events of Default SECTION 7.01. Events of Default
..............................................................................................
111 SECTION 7.02. Exclusion of Certain Subsidiaries
..................................................................... 114
ARTICLE VIII The Administrative Agent ARTICLE IX Miscellaneous SECTION 9.01.
Notices
..............................................................................................................
119 SECTION 9.02. Waivers; Amendments
......................................................................................
121 SECTION 9.03. Expenses; Indemnity; Damage Waiver
............................................................. 124 SECTION 9.04.
Successors and Assigns
.....................................................................................
126 SECTION 9.05. Survival
.............................................................................................................
131 SECTION 9.06. Integration; Effectiveness
..................................................................................
132 SECTION 9.07. Severability
.......................................................................................................
132 SECTION 9.08. Right of Setoff
...................................................................................................
132 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
........................... 132 SECTION 9.10. WAIVER OF JURY TRIAL
.............................................................................
133 SECTION 9.11. Headings
............................................................................................................
133 SECTION 9.12. Confidentiality
..................................................................................................
133 SECTION 9.13. Interest Rate
Limitation.....................................................................................
134 SECTION 9.14. Release of Liens and Guarantees
...................................................................... 134
SECTION 9.15. USA PATRIOT Act Notice
..............................................................................
135 SECTION 9.16. No Fiduciary Relationship
................................................................................
135 SECTION 9.17. Non-Public Information
....................................................................................
135 SECTION 9.18. Authorization to Distribute Certain Materials to
Public-Siders; Security Clearances
...................................................................................................
136 SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ......... 136 SECTION 9.20. Restatement of Original Credit
Agreement ....................................................... 137



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen031.jpg]
iv [[3680601]] SECTION 9.21. MIRE Events
.....................................................................................................
137



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen032.jpg]
v [[3680601]] SCHEDULES: Schedule 1.01 — Mortgaged Property Schedule 2.01 —
Commitments Schedule 3.14 — Subsidiaries Schedule 6.01(b) — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions EXHIBITS: Exhibit A — Form of Assignment
and Assumption Exhibit B — [Reserved] Exhibit C — [Reserved] Exhibit D — Form of
Supplemental Perfection Certificate Exhibit E — [Reserved] Exhibit F — Auction
Procedures Exhibit G — Form of Affiliated Lender Assignment and Assumption
Exhibit H — Form of Maturity Date Extension Request Exhibit I-1 — Form of U.S.
Tax Compliance Certificate for Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes Exhibit I-2 — Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit I-3 — Form of U.S. Tax Compliance Certificate for
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit I-4 — Form of U.S. Tax Compliance Certificate for Foreign
Lenders that are Partnerships for U.S. Federal Income Tax Purposes



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen033.jpg]
[[3680601]] CREDIT AGREEMENT dated as of September 17, 2014, as amended and
restated as of November 15, 2017 (this “Agreement”), among VECTRUS, INC., an
Indiana corporation, VECTRUS SYSTEMS CORPORATION, a Delaware corporation, the
LENDERS and ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The Borrower has requested that (a) the Tranche A Term
Lenders extend credit in the form of Tranche A Term Loans on the Restatement
Effective Date (such term, and each other term used but not otherwise defined in
this preamble, to have the meanings set forth in Section 1.01) in an aggregate
principal amount not in excess of $80,000,000 and (b) the Revolving Lenders
extend credit in the form of Revolving Loans, the Swingline Lender extend credit
in the form of Swingline Loans and the Issuing Banks issue Letters of Credit, in
each case at any time and from time to time during the Revolving Availability
Period such that the Aggregate Revolving Exposure will not exceed $120,000,000
at any time. The proceeds of the Tranche A Term Loans, together with cash on
hand, will be used (i) first, on the Restatement Effective Date, to prepay in
full the principal amount of the Tranche A Term Loans (as defined in the
Original Credit Agreement), together with accrued but unpaid interest thereon,
outstanding as of the Restatement Effective Date, (ii) second, on the
Restatement Effective Date, to pay fees and expenses in respect of this
Agreement and (iii) third, to the extent of any such proceeds remaining, for
working capital and general corporate purposes (including acquisitions permitted
by this Agreement) of Holdings, the Borrower and the Restricted Subsidiaries.
The proceeds of the Revolving Loans and of the Swingline Loans will be used for
working capital and other general corporate purposes (including acquisitions
permitted by this Agreement) of Holdings, the Borrower and the Restricted
Subsidiaries. Letters of Credit will be used by Holdings, the Borrower and the
Restricted Subsidiaries for general corporate purposes. The Lenders are willing
to extend such credit to the Borrower, and the Issuing Banks are willing to
issue Letters of Credit for the account of the Borrower, on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in
this Agreement (including in the introductory paragraphs hereof), the following
terms have the meanings specified below: “ABR”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate. “Additional Lender” has the meaning assigned to such term
in Section 2.21(c). “Adjusted EURIBO Rate” means, with respect to any EURIBOR
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the EURIBO Rate for such
Interest Period. “Adjusted LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period (or, solely for purposes of clause (c) of the
defined term “Alternate Base Rate”, for purposes of determining the Alternate
Base Rate as of any date), an interest rate per



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen034.jpg]
2 [[3680601]] annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) for Borrowings denominated in dollars, (i) the LIBO Rate for
dollars for such Interest Period (or such date, as applicable) multiplied by
(ii) the Statutory Reserve Rate and (b) for Borrowings denominated in a
Permitted Foreign Currency (other than Euro), the LIBO Rate for such currency
for such Interest Period. “Administrative Agent” means JPMorgan (including its
branches and affiliates), in its capacity as administrative agent hereunder and
under the other Loan Documents, and its successors in such capacity as provided
in Article VIII. “Administrative Questionnaire” means an administrative
questionnaire in a form supplied by the Administrative Agent. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Affiliated Lender Assignment and
Assumption” means an assignment and assumption entered into by a Lender and a
Purchasing Borrower Party (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit G or any other form approved by the Administrative Agent. “Aggregate
Revolving Commitment” means, at any time, the sum of the Revolving Commitments
of all the Revolving Lenders at such time. “Aggregate Revolving Exposure” means,
at any time, the sum of the Revolving Exposures of all the Revolving Lenders at
such time. “Agreement” has the meaning assigned to such term in the introductory
statement to this Credit Agreement. “Alternate Base Rate” means, for any day, a
rate per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1.00% per annum and
(c) the Adjusted LIBO Rate on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00% per annum. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the NYFRB Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. For purposes of clause (c) above, the Adjusted LIBO
Rate on any day shall be based on the LIBO Screen Rate for a deposit in dollars
and an Interest Period of one month, as such rate appears at approximately 11:00
a.m., London time, on such day. If no LIBO Screen Rate shall be available for an
Interest Period of one month but LIBO Screen Rates shall be available for
maturities both longer and shorter than an Interest Period of one month, then
the Adjusted LIBO Rate for purposes of clause (c) above shall be based on the
Interpolated Screen Rate on the applicable date of determination.
Notwithstanding the foregoing, if the Adjusted LIBO Rate (determined as provided
above) shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen035.jpg]
3 [[3680601]] as an alternate rate of interest pursuant to Section 2.14, then
the Alternate Base Rate shall be the greater of clause (a) and (b) of this
definition and shall be determined without reference to clause (c) of this
definition. “Alternative Incremental Facility Debt” means any Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior unsecured notes; provided that (i) if such Indebtedness is
secured, such Indebtedness shall be secured by the Collateral on a junior basis
with the Loan Document Obligations and shall not be secured by any property or
assets of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) the stated final maturity of such Indebtedness shall not be
earlier than the Latest Maturity Date (and such stated final maturity of such
Indebtedness shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the Latest Maturity
Date), and such Indebtedness shall not have a weighted average life to maturity
that is shorter than the weighted average life to maturity of the then-remaining
Term Loans, (iii) such Indebtedness shall have covenants no more restrictive,
taken as a whole, than those applicable to the Commitments and the Loans as
determined in good faith by the Borrower (it being understood that such
Indebtedness may include one or more financial maintenance covenants with which
Holdings and the Borrower shall be required to comply, provided that any such
financial maintenance covenant shall also be for the benefit of all other
Lenders in respect of all Loans and Commitments outstanding at the time that
such Alternative Incremental Facility Debt is incurred), (iv) if such
Indebtedness is secured, the security agreement relating to such Indebtedness
shall not be materially more favorable (when taken as a whole) to the holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (v) if such Indebtedness is secured, a trustee or note agent acting on
behalf of the holders of such Indebtedness shall have become party to customary
intercreditor arrangements mutually agreed with the Administrative Agent and
(vi) such Indebtedness shall not be guaranteed by any Subsidiaries other than
the Loan Parties. “Amendment and Restatement Agreement” means the Amendment and
Restatement Agreement dated as of November 15, 2017, among Holdings, the
Borrower, the other Loan Parties party thereto, the Lenders and Issuing Banks
party thereto and the Administrative Agent. “Anti-Corruption Laws” means all
laws, rules and regulations of any jurisdiction applicable to Holdings or its
subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering. “Applicable Percentage” means, at any time with respect to any
Revolving Lender, the percentage of the Aggregate Revolving Commitment
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposures that occur after such termination or expiration. “Applicable Rate”
means, for any day, with respect to (a) any Loan that is a Tranche A Term Loan,
a Revolving Loan or a Swingline Loan and (b) the commitment fees payable
hereunder in respect of Revolving Loans, the applicable rate per annum set forth
below under the applicable caption, based upon the Total Leverage Ratio as of
the end of the fiscal quarter of Holdings for which consolidated financial
statements have most recently been delivered to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b); provided that until the delivery of such
consolidated financial statements as of and for the fiscal year of Holdings



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen036.jpg]
4 [[3680601]] ending December 31, 2017 (together with the certificate of a
Financial Officer required to be delivered by the Borrower pursuant to Section
5.01(c) together therewith), the Applicable Rate shall be that set forth below
in Level II: Level Total Leverage Ratio Eurocurrency Loans and EURIBOR Loans ABR
Loans Commitment Fee I > 2.50 to 1.00 2.50% 1.50% 0.450% II > 1.50 to 1.00 but <
2.50 to 1.00 2.25% 1.25% 0.400% III > 1.00 to 1.00 but < 1.50 to 1.00 2.00%
1.00% 0.350% IV < 1.00 to 1.00 1.75% 0.75% 0.300% For purposes of this clause
(a), each change in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) of the consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Total Leverage Ratio shall be deemed to be in Level I
at the option of the Administrative Agent or at the request of the Required
Lenders if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or 5.01(b) or the
certificate of a Financial Officer required to be delivered by it pursuant to
Section 5.01(c) during the period from the expiration of the time for delivery
thereof until such consolidated financial statements and such certificate are
delivered. “Approved Fund” means, with respect to any Lender or Eligible
Assignee, any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course of its activities and that is administered,
advised or managed by (a) such Lender or Eligible Assignee, (b) an Affiliate of
such Lender or Eligible Assignee or (c) an entity or an Affiliate of an entity
that administers, advises or manages such Lender or Eligible Assignee.
“Arrangers” means, collectively, JPMorgan, Citibank, N.A., SunTrust Robinson
Humphrey, Inc. and U.S. Bank National Association, in their capacities as joint
lead arrangers and joint bookrunners for the credit facilities provided for
herein. “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any Person whose
consent is required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent. “Auction” means an auction pursuant to which a Purchasing
Borrower Party offers to purchase Term Loans pursuant to the Auction Procedures.
“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen037.jpg]
5 [[3680601]] connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager). “Auction Procedures” means the procedures set forth in Exhibit F.
“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e). “Available Amount” means, at any time, the following
(which, to the extent cumulative, will commence accruing for the fiscal year
ending December 31, 2018): (a) the sum of (i) the sum of 50% of Excess Cash Flow
for each fiscal year of Holdings in respect of which financial statements have
been delivered pursuant to Section 5.01(a) (to the extent such Excess Cash Flow
amount exceeds $0) (provided that any increase in the Available Amount pursuant
to this clause (i) shall not be used to make any Restricted Payment unless,
concurrently with the making of such Restricted Payment, the Borrower prepays
Term Borrowings in an aggregate principal amount equal to such Restricted
Payment), plus (ii) the Net Proceeds from any sale or issuance of Equity
Interests (other than Disqualified Equity Interests) of Holdings to the extent
such Net Proceeds are received by the Borrower, plus (iii) the aggregate amount
of prepayments declined by the Term Lenders and retained by the Borrower
pursuant to Section 2.11(e) (provided that any increase in the Available Amount
pursuant to this clause (iii) shall not be used to make any Restricted Payment)
plus (iv) the amount of any investment made using the Available Amount of the
Borrower or any of its Restricted Subsidiaries in any Unrestricted Subsidiary
that has been re-designated as a Restricted Subsidiary or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries minus (b) the sum at such time of (i) [reserved], plus (ii)
investments, loans and advances previously or concurrently made under Section
6.04(r) in reliance on the Available Amount, plus (iii) Restricted Payments
previously or concurrently made under Section 6.08(a)(ix) in reliance on the
Available Amount, plus (iv) prepayments of Indebtedness previously or
concurrently made under Section 6.08(b)(v) in reliance on the Available Amount.
For purposes of determining the Available Amount at any time, any amount
invested, loaned or advanced under Section 6.04(r) or prepaid under Section
6.08(b)(v) shall be deemed to have first decreased that portion of the Available
Amount at such time that is comprised of the amounts referenced in clauses
(a)(i) and (a)(iii) above before decreasing that portion of the Available Amount
at such time that is comprised of the amounts referenced in clauses (a)(ii) and
(a)(iv) above. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Event” means, with
respect to any Person, that such Person has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen038.jpg]
6 [[3680601]] determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided further
that such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Board of Governors”
means the Board of Governors of the Federal Reserve System of the United States
of America. “Borrower” means Vectrus Systems Corporation, a Delaware
corporation. “Borrowing” means (a) Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans and EURIBOR Loans, as to which a single Interest Period is in effect, or
(b) a Swingline Loan. “Borrowing Minimum” means (a) in the case of a
Eurocurrency Borrowing denominated in dollars, $1,000,000, (b) in the case of a
Eurocurrency Borrowing denominated in any Permitted Foreign Currency or a
EURIBOR Borrowing, the smallest amount of such Permitted Foreign Currency that
is an integral multiple of 100,000 units of such currency and that has a Dollar
Equivalent in excess of $1,000,000 and (c) in the case of an ABR Borrowing,
$500,000. “Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency or a EURIBOR Borrowing, the
smallest amount of such Permitted Foreign Currency that is an integral multiple
of 100,000 units of such currency and that has a Dollar Equivalent in excess of
$500,000 and (c) in the case of an ABR Borrowing, $100,000. “Borrowing Request”
means a request by the Borrower for a Borrowing in accordance with Section 2.03
or 2.04, as applicable, which shall be, in the case of a written Borrowing
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.03 or 2.04, as applicable. “Business Day”
means any day that is not a Saturday, a Sunday or any other day on which
commercial banks in New York City are authorized or required by law to remain
closed; provided that (a) when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market
or any day on which banks in London are not open for general business and (b)
when used in connection with any EURIBOR Loan, the term “Business Day” shall
also exclude any day which is not a TARGET Day or any day on which banks in
London are not open for general business. “Calculation Date” means (a) the last
Business Day of each calendar quarter, (b) each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of (i) a Borrowing Request or an Interest Election Request with respect to any
Revolving Loan or (ii) the issuance, amendment, renewal or extension of a Letter
of Credit and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen039.jpg]
7 [[3680601]] (c) if an Event of Default has occurred and is continuing, any
Business Day as determined by the Administrative Agent in its sole discretion.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Holdings, the Borrower and
the Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Holdings, the Borrower and
the Restricted Subsidiaries during such period, but excluding in each case any
such expenditure (i) constituting reinvestment of the Net Proceeds of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
to the extent permitted by Section 2.11(c), (ii) made by Holdings, the Borrower
or any Restricted Subsidiary as payment of the consideration for any acquisition
permitted by this Agreement, (iii) made by Holdings, the Borrower or any
Restricted Subsidiary to effect leasehold improvements to any property leased by
Holdings, the Borrower or such Restricted Subsidiary as lessee, to the extent
that such expenses have been reimbursed by the landlord, (iv) in the form of a
substantially contemporaneous exchange of similar property, plant, equipment or
other capital assets, except to the extent of cash or other consideration (other
than the assets so exchanged), if any, paid or payable by Holdings, the Borrower
or any Restricted Subsidiary and (v) made with the Net Proceeds from the
issuance of Qualified Equity Interests. “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee. “Cash
Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to Holdings, the Borrower or any
Restricted Subsidiary. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, of any Equity
Interest in the Borrower by any Person other than Holdings; (b) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder) of 35% or more on a fully diluted basis of the Voting Equity
Interests in Holdings; or (c) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Holdings by Persons who were not
(i) directors of Holdings on the Restatement Effective Date, (ii) nominated by
the board of directors of Holdings or (iii) appointed by directors who were
directors of Holdings on the Restatement Effective Date or were so nominated as
provided in subclause (ii) of this clause (c). “Change in Law” means the
occurrence, after the Restatement Effective Date (or with respect to any Lender,
if later, the date on which such Lender becomes a Lender), of any of the
following: (a) the adoption of or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen040.jpg]
8 [[3680601]] issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued. “Charges” has the meaning assigned to such term in
Section 9.13. “Citibank” means Citibank, N.A. “Class”, when used in reference to
(a) any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are Revolving Loans, Tranche A Term Loans, Incremental Term
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment, Tranche A Term Commitment or a Commitment in respect
of any Incremental Term Loans and (c) any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class. Incremental Term
Loans that have different terms and conditions (together with the Commitments in
respect thereof) shall be construed to be in different Classes. “Code” means the
Internal Revenue Code of 1986. “Collateral” means any and all assets, whether
real or personal, tangible or intangible, on which Liens are purported to be
granted pursuant to the Security Documents as security for the Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
September 17, 2014 (as amended, supplemented or otherwise modified from time to
time and as reaffirmed pursuant to the Amendment and Restatement Agreement),
among Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, or any other collateral agreement reasonably requested (in accordance
with the Collateral and Guarantee Requirement) by the Administrative Agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received from Holdings, the Borrower and
each Designated Subsidiary either (i) a counterpart of the Collateral Agreement
(or, in the case of a Person that became a Designated Subsidiary after the
Funding Date (as defined in the Original Credit Agreement) but prior to the
Restatement Effective Date, a supplement to the Collateral Agreement, in the
form specified therein), duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Restatement Effective Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person,
together with opinions and documents of the type referred to in Sections 6(a)
and 6(b) of the Amendment and Restatement Agreement with respect to such Person;
(b) (i) all outstanding Equity Interests of the Borrower and each Restricted



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen041.jpg]
9 [[3680601]] Subsidiary that is a Material Subsidiary, in each case owned by
any Loan Party, shall have been pledged pursuant to the Collateral Agreement;
provided that the Loan Parties shall not be required to pledge (x) more than 65%
of the outstanding Voting Equity Interests of any first-tier Foreign Subsidiary
or any Foreign-Subsidiary Holding Company, (y) any of the outstanding Voting
Equity Interests of any Foreign Subsidiary that is not a first-tier Foreign
Subsidiary or (z) any Equity Interests to the extent that a pledge of such
Equity Interests is prohibited by any requirements of law or contract (so long
as any contractual restriction is not incurred in contemplation of such entity
becoming a subsidiary of Holdings) and (ii) the Administrative Agent shall, to
the extent required by the Collateral Agreement, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank (provided that no Loan Party shall have any obligation to deliver a
certificate or other instrument representing any such Equity Interest if such
Equity Interest is uncertificated); (c) all Indebtedness of Holdings, the
Borrower and each Subsidiary, and all other Indebtedness of any Person in a
principal amount of $5,000,000 or more, in each case, that is owing to any Loan
Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received all such promissory notes (or, if applicable, in lieu thereof, the
Global Intercompany Note), together with undated instruments of transfer with
respect thereto endorsed in blank; (d) all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording; (e) the
Administrative Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid and enforceable first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if any
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area” and
flood insurance coverage is available under the National Flood Insurance
Program, evidence of such flood insurance as may be required under Section 5.07,
together with “life of loan” flood zone determinations, and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Administrative
Agent or the Required Lenders may reasonably request with respect to any such
Mortgage or Mortgaged Property; (f) the Administrative Agent shall have received
a counterpart, duly executed and delivered by the applicable Loan Party and the
applicable depositary bank or securities intermediary, as applicable, of a
Control Agreement with respect to (i) each deposit account maintained by any
Loan Party in the United States of America with any depositary bank (other than
(A) any deposit account the funds in which are used, in the ordinary course of
business, solely for the payment of salaries and wages, workers’ compensation
and similar expenses, (B) deposit accounts the daily balance in which does not
at any time exceed $100,000 for any such account or $250,000 for all such
accounts, (C) any deposit account that is a zero-balance disbursement account
and (D) any deposit account the funds in which consist solely of (1) funds



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen042.jpg]
10 [[3680601]] held by Holdings, the Borrower or any Subsidiary in trust for any
director, officer or employee of Holdings, the Borrower or any Subsidiary or any
employee benefit plan maintained by Holdings, the Borrower or any Subsidiary or
(2) funds representing deferred compensation for the directors and employees of
Holdings, the Borrower and the Subsidiaries) and (ii) each securities account
maintained by any Loan Party in the United States of America with any securities
intermediary (other than any securities account the securities entitlements in
which consist solely of (A) securities entitlements held by Holdings, the
Borrower or any Subsidiary in trust for any director, officer or employee of
Holdings, the Borrower or any Subsidiary or any employee benefit plan maintained
by Holdings, the Borrower or any Subsidiary or (B) securities entitlements
representing deferred compensation for the directors and employees of Holdings,
the Borrower and the Subsidiaries); and (g) each Loan Party shall have obtained
all consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder. The foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, legal opinions or other deliverables with respect to, particular
assets, rights or properties of the Loan Parties, or the provision of Guarantees
by any Designated Subsidiary, if and for so long as the Administrative Agent, in
consultation with the Borrower, reasonably determines that the cost of creating
or perfecting such pledges or security interests in such assets, rights or
properties, or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets, rights or properties, or providing such
Guarantees (taking into account any adverse tax consequences to the Borrower and
its Restricted Subsidiaries (including the imposition of withholding or other
material Taxes on Lenders)), shall be excessive in view of the benefits to be
obtained by the Lenders therefrom. The Administrative Agent may grant extensions
of time for the creation or perfection of pledges of or security interests in,
or the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets, rights or properties of the Loan Parties or the
provision of Guarantees by any Designated Subsidiary where it determines that
such creation or perfection of security interests, obtaining of title insurance,
legal opinions or other deliverables, or provision of Guarantees cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.
“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment, Tranche A Term Commitment or commitment in respect of any
Incremental Term Loans or any combination thereof (as the context requires) and
(b) with respect to the Swingline Lender, its Swingline Commitment. “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.) and any
successor statute. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to this Agreement or any other Loan Document or the
transactions contemplated herein or therein that is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to Section 9.01, including through the Platform.
“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen043.jpg]
11 [[3680601]] “Consolidated Cash Interest Expense” means, for any period, the
excess of (a) the sum of, without duplication, (i) the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
Holdings, the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest or
other financing costs accrued during such period in respect of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries that are required to be
capitalized rather than included in consolidated interest expense of Holdings
for such period in accordance with GAAP, (iii) any cash payments made during
such period in respect of obligations referred to in clause (b)(iii) below that
were amortized or accrued in a previous period, and (iv) all cash dividends paid
or payable during such period in respect of Disqualified Equity Interests of
Holdings; provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of Holdings (expressed as a decimal) for such period
(as estimated by a Financial Officer of Holdings in good faith) minus (b) the
sum of, without duplication, (i) cash interest income of Holdings, the Borrower
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
or write-off of capitalized interest or other financing costs paid in a previous
period and (iii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period. “Consolidated Debt” means,
as of any date, the aggregate principal amount of Indebtedness of the type
specified in clauses (a), (b), (e) (but only to the extent supporting
Indebtedness of the types specified in clauses (a), (b) and (g) of the
definition thereof), (f) (but only to the extent supporting Indebtedness of the
types specified in clauses (a), (b) and (g) of the definition thereof), (g), (h)
(but only to the extent issued in support of Indebtedness of others of the types
specified in clauses (a), (b) and (g) of the definition thereof) and (j) of
Holdings, the Borrower and the Restricted Subsidiaries outstanding as of such
date determined on a consolidated basis. “Consolidated EBITDA” means, for any
period, Consolidated Net Income for such period plus (a) without duplication and
(except with respect to subclause (xii) of this clause (a)) to the extent
deducted in determining such Consolidated Net Income for such period, the sum of
(i) interest expense for such period, (ii) consolidated income tax expense of
Holdings, the Borrower and the Restricted Subsidiaries for such period, (iii)
depreciation and amortization expense of Holdings, the Borrower and the
Restricted Subsidiaries for such period, (iv) fees and expenses incurred during
such period in connection with the Transactions, (v) fees and expenses incurred
during such period in connection with any proposed or actual permitted merger,
acquisition, investment, asset sale, other disposition or capital markets
transaction, without regard to the consummation thereof, (vi) non-recurring
charges incurred during such period in respect of restructurings, facilities
closings, relocations, headcount reductions or other similar actions, including
severance charges in respect of employee terminations, in an aggregate amount
for all such charges not to exceed, when taken together with all add-backs for
such period pursuant to subclause (xii) of this clause (a), 10.0% of
Consolidated EBITDA for such period (determined prior to giving effect to such
add-backs), (vii) any non-cash charges, losses or expenses of Holdings, the
Borrower and the Restricted Subsidiaries for such period (but excluding any non-
cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write- off of inventory, other than
any write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by this Agreement), (viii)
any losses during such period attributable to early extinguishment of
Indebtedness or obligations



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen044.jpg]
12 [[3680601]] under any Hedging Agreement, (ix) any expense during such period
relating to deferred compensation and other equity-based compensation plans,
defined benefits pension or post- retirement benefit plans, (x) any losses
during such period resulting from the sale or disposition of any asset of
Holdings, the Borrower or any Restricted Subsidiary outside the ordinary course
of business, (xi) the cumulative effect of a change in accounting principles and
(xii) reasonably identifiable and factually supportable cost savings and
synergies (but without duplication of actual cost savings and synergies), to the
extent projected by the Borrower in good faith to result from specified actions
taken or expected to be taken within 12 months after the date of determination
of Consolidated EBITDA for such period, in an aggregate amount for all such
costs savings and synergies not to exceed, when taken together with all
add-backs pursuant to subclause (vi) of this clause (a), 10.0% of Consolidated
EBITDA for such period (determined prior to giving effect to such add-backs);
provided that any cash payment made with respect to any non-cash items added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made, and minus (b) without duplication and
(except for clause (iii)) to the extent included in determining such
Consolidated Net Income, the sum of (i) any non-cash gains for such period
(other than any such non-cash gains (A) in respect of which cash was received in
a prior period or will be received in a future period and (B) that represent the
reversal of any accrual in a prior period for, or the reversal of any cash
reserves established in a prior period for, anticipated cash charges), (ii) any
income during such period relating to deferred compensation and other
equity-based compensation plans, defined benefits pension or post- retirement
benefit plans, (iii) cash payments during such period relating to deferred
compensation and other equity-based compensation plans and cash contributions to
defined benefits pension or post-retirement benefit plans, (iv) all gains during
such period resulting from the sale or disposition of any asset of the Borrower
or any Subsidiary outside the ordinary course of business, (v) any gains during
such period attributable to early extinguishment of Indebtedness or obligations
under any Hedging Agreement, (vi) the cumulative effect of a change in
accounting principles and (vii) solely for purposes of the calculation set forth
in Section 6.12, cash interest income of Holdings, the Borrower and the
Restricted Subsidiaries for such period, all determined on a consolidated basis
in accordance with GAAP. In the event any Subsidiary shall be a Subsidiary that
is not wholly owned by Holdings, all amounts added back in computing
Consolidated EBITDA for any period pursuant to clause (a) above, and all amounts
subtracted in computing Consolidated EBITDA pursuant to clause (b) above, to the
extent such amounts are, in the reasonable judgment of a Financial Officer of
Holdings, attributable to such Subsidiary, shall be reduced by the portion
thereof that is attributable to the non-controlling interest in such Subsidiary.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined in accordance with GAAP as set forth on the consolidated financial
statements of Holdings, the Borrower and the Restricted Subsidiaries for such
period; provided that there shall be excluded (a) the income of any Person
(other than Holdings and the Borrower) that is not a Restricted Subsidiary,
except to the extent of the amount of cash dividends or other cash distributions
actually paid by such Person to Holdings, the Borrower or, subject to clauses
(b) and (c) of this proviso, any Restricted Subsidiary during such period, (b)
the income of, and any amounts referred to in clause (a) of this proviso paid
to, any Restricted Subsidiary to the extent that, on the date of determination,
the declaration or payment of cash dividends or other cash distributions by such
Restricted Subsidiary of that income is not at the time permitted by a
Requirement of Law or any agreement or instrument applicable to such Restricted
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen045.jpg]
13 [[3680601]] waived, (c) the income or loss of, and any amounts referred to in
clause (a) of this proviso paid to, any consolidated Subsidiary that is not
wholly owned by Holdings to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Subsidiary and
(d) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies, or the dismissal or appointment of the management, of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
applicable, with which such account is maintained. “Co-Syndication Agents”
means, collectively, Citibank, SunTrust and U.S. Bank, in their respective
capacity as co-syndication agents hereunder and under the other Loan Documents.
“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender. “Declining Lender” has the meaning assigned to
such term in Section 2.22(a). “Default” means any event or condition that
constitutes an Event of Default or that upon notice, lapse of time or both
would, unless cured or waived, constitute an Event of Default. “Defaulting
Lender” means any Revolving Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Revolving Lender
notifies the Administrative Agent in writing that such failure is the result of
such Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) has not been satisfied, (b) has notified
Holdings, the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Revolving Lender’s good
faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) cannot be satisfied), (c) has failed, within three Business Days after
request by a Credit Party, made in good faith, to provide a certification in
writing from an authorized officer of such Revolving Lender that it will comply
with its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has, or has a direct or indirect parent company that
has, become the subject of a Bankruptcy Event or of a Bail-In Action. Any
determination by the Administrative



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen046.jpg]
14 [[3680601]] Agent that a Revolving Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Revolving Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20) upon delivery of written notice of
such determination to the Borrower, each Issuing Bank, the Swingline Lender and
each other Lender. “Designated Non-Cash Consideration” means the fair market
value of non-cash consideration received by the Borrower or a Restricted
Subsidiary in connection with a disposition pursuant to Section 6.05 that is
designated as Designated Non-Cash Consideration pursuant to a certificate of an
executive officer, setting forth the basis of such valuation (which amount will
be reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of such
disposition). “Designated Subsidiary” means each wholly owned Restricted
Subsidiary other than (a) a Restricted Subsidiary that is (i) a Foreign
Subsidiary, (ii) a Foreign-Subsidiary Holding Company or (iii) a Subsidiary of a
Foreign Subsidiary or a Foreign-Subsidiary Holding Company, (b) a Subsidiary
that is not a Material Subsidiary, (c) a Restricted Subsidiary that is a captive
insurance subsidiary, a not-for-profit subsidiary or a special purpose entity or
(d) a Restricted Subsidiary that is not permitted by law, regulation or contract
to provide the Guarantee required by the Collateral and Guarantee Requirement
(so long as any such contractual restriction is not incurred in contemplation of
such Person becoming a Subsidiary), or would require governmental (including
regulatory) consent, approval, license or authorization to provide such
Guarantee, unless such consent, approval, license or authorization has been
received, or for which the provision of such Guarantee would result in a
material adverse tax consequence to the Borrower and the Restricted
Subsidiaries, taken as a whole (as reasonably determined in good faith by the
Borrower). “Disqualified Equity Interest” means any Equity Interest that (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests) or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in each case in whole or in part and whether upon
the occurrence of any event, pursuant to a sinking fund obligation on a fixed
date or otherwise, prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loans or (b) is convertible or exchangeable,
automatically or at the option of any holder thereof, into (i) any Indebtedness
(other than any Indebtedness described in clause (j) of the definition thereof)
or (ii) any Equity Interests or other assets other than Qualified Equity
Interests, in each case at any time prior to the date that is 91 days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the date hereof, as of the date
hereof); provided that (x) an Equity Interest in any Person that is issued to
any employee or to any plan for the benefit of employees or by any such plan to
such employees shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability and (y) any
Equity Interest that would constitute a Disqualified Equity Interest solely as a
result of a redemption feature that is conditioned upon, or subject to,
compliance with the Loan Documents shall not constitute a Disqualified Equity
Interest.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen047.jpg]
15 [[3680601]] “Distribution Agreement” means the Distribution Agreement between
Exelis and Holdings, dated as of September 25, 2014. “Dollar Equivalent” means,
at any time, (a) with respect to any amount denominated in dollars, such amount
and (b) with respect to any amount denominated in any Permitted Foreign
Currency, the equivalent amount thereof in dollars at such time as determined in
accordance with Section 1.06(a) using the Exchange Rate with respect to such
Permitted Foreign Currency at the time in effect under the provisions of such
Section (except as otherwise expressly provided in Section 2.05(e)). “dollars”
or “$” refers to lawful money of the United States of America. “Domestic
Subsidiary” means any Subsidiary that is not a Foreign Subsidiary. “EEA
Financial Institution” means (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clause (a) or (b) of this definition and is subject to consolidated
supervision with its parent. “EEA Member Country” means (a) any member state of
the European Union, (b) Iceland, (c) Liechtenstein and (d) Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund and (d) any other Person, other than, in each
case, a natural person, a Defaulting Lender, Holdings, the Borrower, any
Subsidiary or any other Affiliate of Holdings. “Employee Matters Agreement”
means the Employee Matters Agreement between Exelis and Holdings, dated as of
September 25, 2014. “Environmental Law” means any treaty, law (including common
law), rule, regulation, code, ordinance, order, decree, judgment, injunction,
notice or binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) health and safety matters, to the extent relating to the environment or
the management of or exposure to Hazardous Materials. “Environmental Liability”
means any liability, obligation, loss, claim, action, order or cost, contingent
or otherwise (including any liability for damages, costs of medical monitoring,
costs of environmental remediation or restoration, administrative oversight
costs, consultants’ fees, fines, penalties and indemnities), directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval required thereunder, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any legally
binding contract or agreement



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen048.jpg]
16 [[3680601]] or other legally binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing. “Equity
Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests (whether voting or non-voting) in, or interests
in the income or profits of, a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing (other
than, prior to the date of such conversion, Indebtedness that is convertible
into Equity Interests). “ERISA” means the Employee Retirement Income Security
Act of 1974. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code. “ERISA Event” means (a) any “reportable event”, as
defined in Section 4043(c) of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived), (b) any failure by any Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4)(A) of the Code), (e)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA, or in endangered or critical status, within the
meaning of Section 305 of ERISA. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. “EURIBO Rate” means, with
respect to any EURIBOR Borrowing for any Interest Period, a rate per annum equal
to the Euro interbank offered rate as administered by the Banking Federation of
the European Union (or any other Person that takes over the administration of
such rate) for a deposit in Euro (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as displayed on the
Reuters screen page that displays such rate (currently page EURIBOR 01) or, in
the event such rate does not appear on a page of the Reuters screen, on any
successor or substitute page on such screen that displays such rates or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (such applicable rate being called the “EURIBO Screen
Rate”), at approximately 11:00 a.m., Brussels time, on the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen049.jpg]
17 [[3680601]] Quotation Day for such Interest Period. If no EURIBO Screen Rate
shall be available for a particular Interest Period but EURIBO Screen Rates
shall be available for maturities both longer and shorter than such Interest
Period, then the EURIBO Rate for such Interest Period shall be the Interpolated
Screen Rate. Notwithstanding the foregoing, if the EURIBO Rate, determined as
provided above, would otherwise be less than zero, then the EURIBO Rate shall be
deemed to be zero for all purposes. “EURIBOR”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted EURIBO Rate. “EURIBO Screen Rate” has the meaning assigned to such term
in the definition of the “EURIBO Rate”. “Euro” or “€” means the single currency
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation. “Eurocurrency”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Event of Default” has the meaning assigned to such term in
Section 7.01. “Excess Cash Flow” means, for any fiscal year of the Borrower, the
sum (without duplication) of: (a) the Consolidated Net Income (or loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such fiscal year,
adjusted to exclude (i) net income (or loss) of any consolidated Restricted
Subsidiary that is not wholly owned by Holdings to the extent such income or
loss is attributable to the noncontrolling interest in such consolidated
Restricted Subsidiary and (ii) any gains or losses attributable to Prepayment
Events; plus (b) depreciation, amortization and other non-cash charges or losses
deducted in determining such consolidated net income (or loss) for such fiscal
year; plus (c) the sum of (i) the amount, if any, by which Net Working Capital
decreased during such fiscal year (except as a result of the reclassification of
items from short-term to long- term or vice-versa), (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Restricted Subsidiaries
increased during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the Restricted
Subsidiaries decreased during such fiscal year; minus (d) the sum of (i) any
non-cash gains included in determining such consolidated net income (or loss)
for such fiscal year, (ii) the amount, if any, by which Net Working Capital
increased during such fiscal year (except as a result of the reclassification of
items from long- term to short-term or vice-versa), (iii) the net amount, if
any, by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Restricted Subsidiaries
decreased during such fiscal year and (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the Restricted
Subsidiaries increased during such fiscal year; minus



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen050.jpg]
18 [[3680601]] (e) the sum (without duplication) of (i) Capital Expenditures
and, to the extent not included as Capital Expenditures, expenditures made by
Holdings, the Borrower and the Restricted Subsidiaries in respect of the
acquisition of intellectual property, in each case made in cash for such fiscal
year (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
investments (other than Permitted Investments) (except to the extent financed
from Excluded Sources); minus (f) the aggregate principal amount of Long-Term
Indebtedness repaid or prepaid by the Borrower and the Restricted Subsidiaries
during such fiscal year, excluding (i) Indebtedness in respect of Revolving
Loans and Letters of Credit or other revolving credit facilities (unless there
is a corresponding reduction in the Aggregate Revolving Commitment or the
commitments in respect of such other revolving credit facilities, as
applicable), (ii) Term Loans prepaid pursuant to Section 2.11(a) or (c) and
Revolving Loans prepaid pursuant to Section 2.11(a) and (iii) repayments or
prepayments of Long-Term Indebtedness financed from Excluded Sources; minus (g)
the aggregate amount (not to exceed $1,000,000 in any fiscal year of the
Borrower) of Restricted Payments made by Holdings in cash during such fiscal
year pursuant to Section 6.08(a) for the purpose of repurchasing Equity
Interests of Holdings held by employees or former employees of Holdings, the
Borrower or any Subsidiary, except to the extent that such Restricted Payments
(i) are made to fund expenditures that reduce consolidated net income (or loss)
of Holdings, the Borrower and the Restricted Subsidiaries or (ii) are financed
from Excluded Sources. “Exchange Act” means the United States Securities
Exchange Act of 1934. “Exchange Rate” means, on any day, with respect to the
applicable Permitted Foreign Currency, the rate of exchange for the purchase of
dollars with such Permitted Foreign Currency in the London foreign exchange
market at or about 11:00 a.m., London time (or New York time, as applicable), on
such day as displayed by ICE Data Services as the “ask price”, or as displayed
on such other information service which publishes that rate of exchange from
time to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion). “Excluded Sources” means (a) proceeds of any incurrence or
issuance of Long- Term Indebtedness or Capital Lease Obligations and (b)
proceeds of any issuance or sale of Equity Interests in Holdings, the Borrower
or any Restricted Subsidiary (other than issuances or sales of Equity Interests
to Holdings, the Borrower or any Restricted Subsidiary) or any capital
contributions to Holdings, the Borrower or any Restricted Subsidiary (other than
any capital contributions made by Holdings, the Borrower or any Restricted
Subsidiary). “Excluded Swap Guarantor” means Holdings or any Subsidiary Loan
Party all or a portion of whose Guarantee of, or grant of a security interest to
secure, any Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). “Excluded Swap Obligations” means, with respect
to Holdings or any Subsidiary Loan Party, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen051.jpg]
19 [[3680601]] Holdings or such Subsidiary Loan Party of, or the grant by
Holdings or such Subsidiary Loan Party of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to a Recipient or required to be withheld or
deducted from a payment to a Recipient: (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b) or 9.02(c)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under
FATCA. “Exelis” means Exelis Inc., an Indiana corporation. “Existing Maturity
Date” has the meaning assigned to such term in Section 2.22(a). “Existing
Revolving Borrowings” has the meaning assigned to such term in Section 2.21(d).
“Extension Effective Date” has the meaning assigned to such term in Section
2.22(a). “FATCA” means Sections 1471 through 1474 of the Code, as of the
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, however, that if such rate
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen052.jpg]
20 [[3680601]] “Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person, or any other officer of such Person performing the duties that are
customarily performed by a chief financial officer, principal accounting
officer, treasurer or controller. “Flood Insurance Laws” means, collectively,
(a) the National Flood Insurance Reform Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973), (b) the Flood Insurance Reform Act of 2004 and (c) the
Biggert-Waters Flood Insurance Reform Act of 2014, in each case as now or
hereafter in effect or any successor statute thereto. “Foreign Lender” means (a)
if the Borrower is a U.S. Person, then a Lender, with respect to such Borrower,
that is not a U.S. Person and (b) if the Borrower is not a U.S. Person, then a
Lender, with respect to such Borrower, that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia. “Foreign Subsidiary Disposition” has the
meaning assigned to such term in Section 2.11(g). “Foreign-Subsidiary Holding
Company” means any Restricted Subsidiary all of whose assets consist of (a)
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries and (b)
not more than an immaterial amount of cash. “Form 10” means the registration
statement on Form 10, originally filed by Holdings with the SEC on March 10,
2014, as amended on April 15, 2014, May 19, 2014, August 14, 2014, and August
26, 2014, and (except as such term is used in Section 4.02(j)) as further
amended. “GAAP” means generally accepted accounting principles in the United
States of America. “Global Intercompany Note” means the Global Intercompany Note
dated as of September 14, 2017 (as amended, supplemented or otherwise modified
from time to time) pursuant to which intercompany obligations and advances owed
by any Loan Party are subordinated to the Obligations. “Governmental Authority”
means the government of the United States of America, any other nation or any
political subdivision thereof, whether State or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies exercising such powers or functions, such as the European
Union or the European Central Bank). “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen053.jpg]
21 [[3680601]] or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Borrower)). The term “Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means all (a) explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, (b) petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold and (c) other materials which are regulated,
or can result in liability, pursuant to any Environmental Law. “Hedging
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any Subsidiary shall be a Hedging Agreement.
“Holdings” means Vectrus, Inc., an Indiana corporation. “Incremental Extensions
of Credit” has the meaning assigned to such term in Section 2.21(a).
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c). “Incremental Term Loans” has the meaning assigned to such term
in Section 2.21(a). “Indebtedness” of any Person means, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) trade accounts payable and other accrued or cash management
obligations, in each case incurred in the ordinary course of business and (ii)
any earnout obligation until such obligation ceases to



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen054.jpg]
22 [[3680601]] be contingent), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (j) all Disqualified Equity
Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. Notwithstanding the foregoing, the term “Indebtedness” shall
not include post-closing purchase price adjustments or earnouts except to the
extent that the amount payable pursuant to such purchase price adjustment or
earnout ceases to be contingent. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. “Indemnified Taxes” means (a) Taxes,
other than Excluded Taxes, imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party under this Agreement or any other
Loan Document and (b) to the extent not otherwise described in clause (a) of
this definition, Other Taxes. “Indemnitee” has the meaning assigned to such term
in Section 9.03(b). “Intellectual Property License Agreement” means,
collectively, the Transitional Trademark License Agreement and the Technology
License Agreement, in each case between Exelis or one of its Affiliates and
Holdings, dated as of September 25, 2014. “Interest Election Request” means a
request by the Borrower to convert or continue a Revolving Borrowing or Term
Borrowing in accordance with Section 2.07, which shall be, in the case of a
written Interest Election Request, in a form approved by the Administrative
Agent and otherwise consistent with the requirements of Section 2.07. “Interest
Payment Date” means (a) with respect to any ABR Loan (including a Swingline
Loan), the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or a EURIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period. “Interest Period” means, with respect to any
Eurocurrency Borrowing or EURIBOR Borrowing, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter (or twelve
months thereafter if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an interest period of such duration
available), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen055.jpg]
23 [[3680601]] succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Screen Rate” means (a) with
respect to any Eurocurrency Borrowing for any Interest Period (or with respect
to the calculation of the Alternate Base Rate as provided in clause (c) of the
definition thereof for an Interest Period of one month), a rate per annum which
results from interpolating on a linear basis between (i) the applicable LIBO
Screen Rate for the longest maturity for which a LIBO Screen Rate is available
that is shorter than such Interest Period and (ii) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such Interest Period, in each case at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period (or, with respect to
the calculation of the Alternate Base Rate as provided in clause (c) of the
definition thereof, at approximately 11:00 a.m., London time, on the date of
determination thereof), and (b) with respect to any EURIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (i) the applicable EURIBO Screen Rate for the longest maturity for
which a EURIBO Screen Rate is available that is shorter than such Interest
Period and (ii) the applicable EURIBO Screen Rate for the shortest maturity for
which a EURIBO Screen Rate is available that is longer than such Interest
Period, in each case at approximately 11:00 a.m., Brussels time, on the
Quotation Day for such Interest Period. “Investment Company Act” means the U.S.
Investment Company Act of 1940. “IRS” means the United States Internal Revenue
Service. “Issuing Banks” means, collectively, (a) JPMorgan, (b) Citibank, (c)
SunTrust, (d) U.S. Bank and (e) each other Revolving Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.05(j) (in each case,
other than any such Person that shall have ceased to be an Issuing Bank as
provided in Section 2.05(k)), each in its capacity as an issuer of Letters of
Credit hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. “JPMorgan” means JPMorgan Chase
Bank, N.A. “Latest Maturity Date” means, at any time, the latest of the Maturity
Dates in respect of the Classes of Loans and Commitments that are outstanding at
such time. “LC Disbursements” means a payment made by an Issuing Bank pursuant
to a Letter of Credit. “LC Exposure” means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Letters of
Credit at such time and (b) the Dollar Equivalent of the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be such Lender’s Applicable Percentage of the aggregate LC Exposure at such
time.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen056.jpg]
24 [[3680601]] “LC Sublimit” means $25,000,000. “Lenders” means the Persons
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, an Incremental Facility
Amendment or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders. “Letters of Credit” means any letter of credit issued pursuant to this
Agreement, other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05. “LIBO Rate”
means, with respect to any Eurocurrency Borrowing in any currency for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a deposit in
such currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01) or, in the event such rate does
not appear on a page of the Reuters screen, on any successor or substitute page
on such screen that displays such rate or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (such
applicable rate being called the “LIBO Screen Rate”), at approximately 11:00
a.m., London time, on the Quotation Day for such Interest Period. If no LIBO
Screen Rate shall be available for a particular Interest Period but LIBO Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, then the LIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above, would otherwise be less than zero, then the LIBO
Rate shall be deemed to be zero for all purposes. “LIBO Screen Rate” has the
meaning assigned to such term in the definition of the “LIBO Rate”. “Lien”
means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, charge, security interest or other encumbrance in, on or of such
asset or (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. “Liquidity” means, at any time, the sum of (a) the aggregate
principal amount of Revolving Loans (expressed in dollars) that are permitted to
be borrowed hereunder at such time in respect of the unused Revolving
Commitments at such time and (b) the aggregate amount of Unrestricted Cash at
such time. “Loan Document Obligations” means (a) the due and punctual payment by
the Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen057.jpg]
25 [[3680601]] under this Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations (including
with respect to attorneys’ fees) and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding). “Loan Documents” means this
Agreement, the Amendment and Restatement Agreement, any Incremental Facility
Amendment, any Refinancing Facility Agreement, the Collateral Agreement, the
other Security Documents, the Global Intercompany Note, any agreement
designating an additional Issuing Bank as contemplated by Section 2.05(j), each
agreement designating an additional Swingline Lender as contemplated by the
definition thereof and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).
“Loan Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Loan Parties. “Loans” means the loans made by the Lenders to the Borrower
pursuant to this Agreement or the Amendment and Restatement Agreement, including
pursuant to any Incremental Facility Amendment or any Refinancing Facility
Agreement. “Local Time” means (a) with respect to any Loan or Borrowing
denominated in dollars or any Letter of Credit denominated in dollars, New York
City time, and (b) with respect to any Loan or Borrowing denominated in a
Permitted Foreign Currency or any Letter of Credit denominated in a Permitted
Foreign Currency, London time. “Long-Term Indebtedness” means any Indebtedness
(excluding Indebtedness permitted by Section 6.01(c)) that, in accordance with
GAAP, constitutes (or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time. “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, operations or financial condition of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) the ability
of the Loan Parties (taken as a whole) to perform their material obligations to
the Lenders or the Administrative Agent under this Agreement or any other Loan
Document or (c) the material rights of, or remedies available to, the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen058.jpg]
26 [[3680601]] “Material Indebtedness” means Indebtedness (other than the Loans,
the Letters of Credit and the Guarantees under the Loan Documents), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings, the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Restricted Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time. “Material Subsidiary” means
each Restricted Subsidiary (a) the consolidated total assets of which equal 5.0%
or more of the consolidated total assets of Holdings, the Borrower and the
Restricted Subsidiaries or (b) the consolidated revenues of which equal 5.0% or
more of the consolidated revenues of Holdings, the Borrower and the Restricted
Subsidiaries, in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of Holdings for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the end of or for the period of
four consecutive fiscal quarters of Holdings most recently ended prior to the
date of this Agreement); provided that if, at the end of or for any such most
recent period of four consecutive fiscal quarters, the combined consolidated
total assets or combined consolidated revenues of all Restricted Subsidiaries
that under clauses (a) and (b) above would not constitute Material Subsidiaries
shall have exceeded 10.0% of the consolidated total assets of Holdings, the
Borrower and the Restricted Subsidiaries or 10.0% of the consolidated revenues
of Holdings, the Borrower and the Restricted Subsidiaries, respectively, then
one or more of such excluded Restricted Subsidiaries shall for all purposes of
this Agreement be designated by the Borrower to be Material Subsidiaries, until
such excess shall have been eliminated. “Maturity Date” means the Revolving
Maturity Date, the Tranche A Term Maturity Date or the maturity date with
respect to any Class of Incremental Term Loans, as the context requires.
“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit H hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22. “Maximum Rate” has the meaning assigned to such term in Section
9.13. “MNPI” means material information concerning Holdings, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning Holdings, the Borrower, the Subsidiaries or any Affiliate of any of
the foregoing or any of their securities that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws
and, where applicable, foreign securities laws. “Moody’s” means Moody’s
Investors Service, Inc., and any successor to its rating agency business.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen059.jpg]
27 [[3680601]] “Mortgage” means a mortgage, deed of trust or other security
document granting a Lien on any Mortgaged Property to secure the Obligations.
Each Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent. “Mortgaged Property” means, initially, each parcel of real
property and the improvements thereto owned by a Loan Party and identified on
Schedule 1.01, and includes each other parcel of real property and the
improvements thereto owned by a Loan Party with respect to which a Mortgage is
granted pursuant to Section 5.11 or 5.12. “Multiemployer Plan” means a
“multiemployer plan”, as defined in Section 4001(a)(3) of ERISA. “Net Proceeds”
means, with respect to any event, (a) the cash proceeds received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment or
earnout, but excluding any interest payments), but only as and when received,
(ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, minus
(b) the sum, without duplication, of (i) all fees and out-of-pocket expenses
paid in connection with such event by Holdings, the Borrower and the Restricted
Subsidiaries, (ii) in the case of a sale, transfer, lease or other disposition
of an asset (including pursuant to a sale and leaseback transaction or a
casualty or a condemnation or similar proceeding), the amount of all payments
that are permitted hereunder and are made by Holdings, the Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by Holdings, the Borrower and the Restricted
Subsidiaries, and the amount of any reserves established by Holdings, the
Borrower and the Restricted Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by a Financial Officer of Holdings). For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event. “Net Working Capital” means, at any date, (a) the consolidated
current assets of the Borrower and the Restricted Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Borrower and the Restricted Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness). Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative. “Non-Consenting Lender” has the meaning assigned
to such term in Section 9.02(c). “Non-Defaulting Revolving Lender” means, at any
time, a Revolving Lender that is not a Defaulting Lender at such time.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen060.jpg]
28 [[3680601]] “NYFRB” means the Federal Reserve Bank of New York. “NYFRB Rate”
means, for any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or, for any day that is not a Business Day, for the immediately preceding
Business Day); provided, however, that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m., New York City time, on such day
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided further, however, that if any of the aforesaid rates
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement. “Obligations” means, collectively, (a) all the Loan
Document Obligations, (b) all the Secured Cash Management Obligations and (c)
all the Secured Hedging Obligations. “OFAC” means the Office of Foreign Assets
Control of the U.S. Department of the Treasury. “Original Credit Agreement”
means the Credit Agreement dated as of September 17, 2014 (as amended,
supplemented or otherwise modified prior to the Restatement Effective Date),
among Holdings, the Borrower, the lenders and issuing banks party thereto and
the Administrative Agent. “Other Connection Tax” means, with respect to any
Recipient, a Tax imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement or any other Loan Document, or sold or assigned an
interest in this Agreement or any other Loan Document). “Other Taxes” means all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)). “Overnight Bank Funding Rate” means, for any
date, the rate comprised of both overnight Federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depositary
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen061.jpg]
29 [[3680601]] “Perfection Certificate” means the Perfection Certificate dated
as of September 17, 2014, delivered by the Borrower under the Original Credit
Agreement. “Permitted Encumbrances” means: (a) Liens imposed by law for Taxes
that are not yet due or are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’ and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (c) pledges and deposits made (i) in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Holdings or any
subsidiary of Holdings in the ordinary course of business supporting obligations
of the type set forth in clause (i) above; (d) pledges and deposits made (i) to
secure the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of Holdings or any subsidiary of Holdings in the ordinary course of
business supporting obligations of the type set forth in clause (i) above; (e)
judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; (g) Liens arising from Permitted
Investments described in clause (d) of the definition of the term “Permitted
Investments”; (h) banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions and securities accounts and other financial assets maintained with
a securities intermediary; provided that such deposit accounts or funds and
securities accounts or other financial assets are not established or deposited
for the purpose of providing collateral for any Indebtedness; (i) Liens arising
by virtue of Uniform Commercial Code financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by
Holdings, the Borrower and the Restricted Subsidiaries; (j) Liens of a
collecting bank arising in the ordinary course of business under



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen062.jpg]
30 [[3680601]] Section 4-208 (or the applicable corresponding section) of the
Uniform Commercial Code in effect in the relevant jurisdiction covering only the
items being collected upon; (k) Liens representing any interest or title of a
licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property or rights subject to any lease,
license or sublicense or concession agreement in the ordinary course of business
to the extent that they do not materially interfere with the business of
Holdings, the Borrower or any Restricted Subsidiary; (l) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods; (m) Liens that are
contractual rights of set-off; (n) Liens (i) of a collection bank arising under
Section 4-208 of the New York Uniform Commercial Code (or the corresponding
section of the Uniform Commercial Code in any other jurisdiction) on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry; (o) Liens encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and not for speculative purposes; and (p) Liens that are
contractual rights of set-off (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Holdings, the Borrower or
any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Holdings, the Borrower or
any Restricted Subsidiary in the ordinary course of business; provided that the
term “Permitted Encumbrances” shall not include any Lien securing Indebtedness,
other than Liens referred to in clauses (c) and (d) above securing letters of
credit, bank guarantees or similar instruments. “Permitted Foreign Currency”
means, with respect to any Revolving Loan or Letter of Credit, Euros, Pounds
Sterling and any other foreign currency reasonably requested by the Borrower
from time to time and in which each Revolving Lender (in the case of any
Revolving Loans to be denominated in such other foreign currency) and each
applicable Issuing Bank (in the case of any Letters of Credit to be denominated
in such other foreign currency) has reasonably agreed, in accordance with its
policies and procedures in effect at such time, to lend Revolving Loans or issue
Letters of Credit, as applicable. “Permitted Investments” means: (a) direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen063.jpg]
31 [[3680601]] each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper and variable and fixed rate notes
maturing within 12 months from the date of acquisition thereof and having, at
such date of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s; (c)
investments in certificates of deposit, banker’s acceptances and demand or time
deposits, in each case maturing within 12 months from the date of acquisition
thereof, issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; (d) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; (e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and (f) in
the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes. “Permitted Pari Passu Refinancing Debt” shall mean any
secured Indebtedness incurred by the Borrower in the form of one or more series
of senior secured notes; provided that (a) such Indebtedness is secured by the
Collateral on a pari passu basis to the Obligations and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (c) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the holders providing such
Indebtedness than the existing Security Documents are to the Lenders, (d) such
Indebtedness is not guaranteed by any Restricted Subsidiaries other than the
Loan Parties and (e) such Indebtedness is subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent. “Permitted
Second Priority Refinancing Debt” shall mean any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes or
loans; provided that (a) such Indebtedness is secured by the Collateral on a
second lien, subordinated basis to the Obligations and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (c) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (d) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (e) such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen064.jpg]
32 [[3680601]] notes or loans; provided that (a) such Indebtedness constitutes
Refinancing Term Loan Indebtedness in respect of Term Loans (including portions
of Classes of Term Loans), (b) such Indebtedness is not guaranteed by any
Subsidiaries other than the Loan Parties, (c) such Indebtedness is not secured
by any Lien or any property or assets of Holdings, the Borrower or any
Restricted Subsidiary and (d) if such Indebtedness is contractually subordinated
to the Obligations, such subordination terms shall be market terms at the time
of incurrence of such Indebtedness. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
“employee pension benefit plan”, as defined in Section 3(2) of ERISA (other than
a Multiemployer Plan), that is subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any of its ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. “Platform” has the meaning assigned to such term in
Section 9.01(d). “Pounds Sterling” or “£” means the lawful money of the United
Kingdom. “Prepayment Event” means: (a) any non-ordinary course sale, transfer,
lease or other disposition (including pursuant to a sale and leaseback
transaction and by way of merger or consolidation) (for purposes of this defined
term, collectively, “dispositions”) of any asset of Holdings, the Borrower or
any Restricted Subsidiary, other than (i) dispositions described in clauses (a)
through (i) and (k) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding (A) $1,000,000 in the case of any single
disposition or series of related dispositions and (B) $2,000,000 for all such
dispositions during any fiscal year of the Borrower; (b) any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of Holdings, the Borrower or
any Restricted Subsidiary with a fair market value immediately prior to such
event equal to or greater than $1,000,000; or (c) the incurrence by Holdings,
the Borrower or any Restricted Subsidiary of any Indebtedness, other than
Indebtedness permitted to be incurred under Section 6.01 or permitted by the
Required Lenders pursuant to Section 9.02. “Prime Rate” means the rate of
interest per annum publicly announced from time to time by JPMorgan as its prime
rate in effect at its principal office in New York City. Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. “Private Side Lender Representatives”
means, with respect to any Lender, representatives of such Lender that are not
Public Side Lender Representatives. “Pro Forma Basis” means, with respect to the
calculation of the financial maintenance covenants contained in Sections 6.12
and 6.13 or any other calculations hereunder or otherwise for purposes of
determining the Total Leverage Ratio, Consolidated Cash Interest



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen065.jpg]
33 [[3680601]] Expense or Consolidated EBITDA as of any date, that such
calculation shall give pro forma effect to all acquisitions, designations of
Restricted Subsidiaries as Unrestricted Subsidiaries, all designations of
Unrestricted Subsidiaries as Restricted Subsidiaries, all issuances, incurrences
or assumptions or repayments and prepayments of Indebtedness in connection
therewith (with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) and all sales, transfers
or other dispositions of any Equity Interests in a Restricted Subsidiary or all
or substantially all assets of a Restricted Subsidiary or division or line of
business of a Restricted Subsidiary outside the ordinary course of business (and
any related prepayments or repayments of Indebtedness) that have occurred during
(or, if such calculation is being made for the purpose of determining whether
any Incremental Extension of Credit may be made, any designation under Section
5.14 is permitted or any event subject to Article VI is permitted, since the
beginning of) the four consecutive fiscal quarter period of the Borrower most
recently ended on or prior to such date as if they occurred on the first day of
such four consecutive fiscal quarter period (including expected cost savings
(without duplication of actual cost savings and without duplication of any cost
savings added back in determining Consolidated EBITDA for the applicable period
pursuant to, and subject to the limitation set forth in, clause (a)(xii) of the
definition of “Consolidated EBITDA”) to the extent such cost savings would be
permitted to be reflected in pro forma financial information complying with the
requirements of Article 11 of Regulation S-X under the Securities Act as
interpreted by the Staff of the SEC, and as certified by a Financial Officer of
Holdings. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedging Agreement applicable to
such Indebtedness). “Proposed Change” has the meaning assigned to such term in
Section 9.02(c). “Public Side Lender Representatives” means, with respect to any
Lender, representatives of such Lender that do not wish to receive MNPI.
“Purchasing Borrower Party” means any of Holdings, the Borrower or any
Restricted Subsidiary. “Qualified Acquisition” means any acquisition by the
Borrower or any Restricted Subsidiary of all or any substantial part of the
assets of a Person or a line of business of a person or at least a majority of
the Equity Interests of a Person, in each case for aggregate consideration in an
amount equal to or in excess of $10,000,000; provided that (a) the Borrower
shall have designated such acquisition as a “Qualified Acquisition” in writing
to the Administrative Agent prior to the consummation thereof, (b) immediately
after giving effect to such acquisition, no Default or Event of Default shall
have occurred or be continuing or shall have resulted therefrom and (c) at least
one full fiscal quarter of the Borrower shall have elapsed since the last day of
the 12-month period following the consummation of any other acquisition that has
been designated by the Borrower as a “Qualified Acquisition”. “Qualified Equity
Interests” means Equity Interests of Holdings other than Disqualified Equity
Interests. “Quotation Day” means, with respect to any Eurocurrency Borrowing or
EURIBOR Borrowing and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period. If such quotations would



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen066.jpg]
34 [[3680601]] normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days. “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) any Issuing Bank, as applicable.
“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”. “Refinancing Effective Date” has the meaning assigned
to such term in Section 2.23(a). “Refinancing Facility Agreement” means a
Refinancing Facility Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, among Holdings, the Borrower, the Administrative Agent
and one or more Refinancing Term Lenders or Refinancing Revolving Lenders, as
the case may be, establishing commitments in respect of Refinancing Term Loans
and/or Refinancing Revolving Commitments and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.23.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal or refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be no shorter than the weighted average life to
maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing (or, if shorter, 91 days after the Latest
Maturity Date in effect on the date of such extension, renewal or refinancing);
(c) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of the Borrower or any Subsidiary, in each case that
shall not have been (or, in the case of after-acquired Subsidiaries, shall not
have been required to become pursuant to the terms of the Original Indebtedness)
an obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of Holdings if Holdings shall not have been an obligor in respect of
such Original Indebtedness; (d) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (e) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen067.jpg]
35 [[3680601]] Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent. “Refinancing Revolving Lender” means
any Person that provides a Refinancing Revolving Commitment. “Refinancing
Revolving Commitments” means one or more Classes of revolving credit commitments
obtained pursuant to a Refinancing Facility Agreement, in each case obtained in
exchange for, or to extend, renew, refinance or replace, in whole or in part,
existing Revolving Commitments hereunder (including any successive Refinancing
Revolving Commitments) (such existing Revolving Commitments and successive
Refinancing Revolving Commitments, the “Refinanced Commitments”); provided that
(a) the amount of such Refinancing Revolving Commitments shall not exceed the
amount of the Refinanced Commitments; (b) the stated final maturity of such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall not be earlier than the Latest Maturity Date of such
Refinanced Commitments, and such stated final maturity of the Refinancing
Revolving Commitments (and the Refinancing Revolving Loans of the same Class)
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes the Latest Maturity Date of such
Refinanced Commitments; (c) such Refinancing Revolving Commitments (and the
Refinancing Revolving Loans of the same Class) shall not constitute an
obligation (including pursuant to a Guarantee) of Holdings, the Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Commitments) an obligor in respect of such
Refinanced Commitments (and the Revolving Loans of the same Class), and, in each
case, shall constitute an obligation of Holdings, the Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt;
and (d) such Refinancing Revolving Commitments (and the Refinancing Revolving
Loans of the same Class) shall contain terms and conditions that are not
materially more favorable (when taken as a whole) to the investors providing
such Refinancing Revolving Commitments than those applicable to the existing
Revolving Commitments and Revolving Loans being refinanced (other than (A) with
respect to pricing, maturity, optional prepayments and redemption, (B) covenants
or other provisions applicable only to periods after the Latest Maturity Date
and (C) any financial maintenance covenants described in subclause (I) of
Section 2.23(a)(iv)) on the date such Refinancing Revolving Commitments are
incurred. “Refinancing Revolving Loans” means revolving loans incurred by the
Borrower under this Agreement in respect of Refinancing Revolving Commitments.
“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan. “Refinancing Term Loan Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Refinancing Term Loans obtained pursuant to a
Refinancing Facility Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, refinance or replace, in
whole or part, existing Term Loans hereunder (including any successive
Refinancing Term Loan Indebtedness) (such existing Term Loans and successive
Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided that (i)
the principal amount (or accreted value, if applicable) of such Refinancing Term
Loan Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of such Refinanced Debt except by an amount equal to the sum of
accrued and unpaid interest, accrued fees and premiums (if any) with respect to
such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen068.jpg]
36 [[3680601]] Refinanced Debt and fees and expenses associated with the
refinancing of such Refinanced Debt with such Refinancing Term Loan
Indebtedness; provided, however, that, as part of the same incurrence or
issuance of Indebtedness as such Refinancing Term Loan Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (i) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Term Loan
Indebtedness and (y) such additional amount of Indebtedness shall reduce the
applicable basket under Section 6.01, if any, on a dollar-for-dollar basis);
(ii) the stated final maturity of such Refinancing Term Loan Indebtedness shall
not be earlier than 91 days after the Latest Maturity Date of such Refinanced
Debt, and such stated final maturity of such Refinancing Term Loan Indebtedness
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes the date that is 91 days after the
Latest Maturity Date of such Refinanced Debt; (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, on the
stated final maturity date as permitted pursuant to the preceding clause (ii) or
upon the occurrence of an event of default, asset sale or a change in control or
as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Refinanced
Debt) prior to the earlier of (A) the latest stated final maturity of such
Refinanced Debt and (B) 91 days after the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing; provided that, notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be permitted so long as the weighted average life to maturity of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be no shorter than 91 days after the weighted average life to maturity of such
Refinanced Debt remaining as of the date of such extension, replacement or
refinancing; (iv) such Refinancing Term Loan Indebtedness shall not constitute
an obligation (including pursuant to a Guarantee) of Holdings, the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Debt) an obligor in respect of such Refinanced Debt,
and, in each case, shall constitute an obligation of Holdings, the Borrower or
such Subsidiary to the extent of its obligations in respect of such Refinanced
Debt; and (v) in the case of Refinancing Term Loans, such Refinancing Term Loan
Indebtedness shall contain terms and conditions that are not materially more
favorable (when taken as a whole) to the investors providing such Refinancing
Term Loan Indebtedness than those applicable to the existing Term Loans of the
applicable Class being refinanced (other than (A) with respect to pricing,
maturity, amortization, optional prepayments and redemption, (B) covenants or
other provisions applicable only to periods after the Latest Maturity Date and
(C) any financial maintenance covenants described in subclause (I) of Section
2.23(a)(iv)) on the date such Refinancing Term Loans are incurred. “Refinancing
Term Loans” shall mean one or more Classes of term loans incurred by the
Borrower under this Agreement pursuant to a Refinancing Facility Agreement;
provided that such Indebtedness constitutes Refinancing Term Loan Indebtedness
in respect of Term Loans (including portions of Classes of Term Loans).
“Register” has the meaning assigned to such term in Section 9.04(b). “Related
Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees, managers,
advisors, representatives and controlling persons of such Person and its
Affiliates.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen069.jpg]
37 [[3680601]] “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within or upon any building,
structure, facility or fixture. “Required Lenders” means, at any time, Lenders
having Revolving Exposures, Term Loans and unused Commitments (other than
Swingline Commitments) representing more than 50% of the sum of the Aggregate
Revolving Exposure, outstanding Term Loans and unused Commitments (other than
Swingline Commitments) at such time. “Requirement of Law” means, with respect to
any Person, (a) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (b) any law (including common law), statute, ordinance, treaty, rule,
regulation, order, decree, writ, injunction, settlement agreement or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Reset Date” has the
meaning assigned to such term in Section 1.06(a). “Restatement Effective Date”
has the meaning assigned to such term in Section 2 of the Amendment and
Restatement Agreement. “Restricted” means, when used in reference to cash or
Permitted Investments of any Person, that such cash or Permitted Investments (a)
appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of such Person prepared in conformity with GAAP (unless such
classification results solely from any Lien referred to in clause (b) below) or
(b) are controlled by or subject to any Lien or other preferential arrangement
in favor of any creditor, other than Liens created under the Loan Documents.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by Holdings, the Borrower or any Restricted
Subsidiary with respect to its Equity Interests, or any payment or distribution
(whether in cash, securities or other property) by Holdings, the Borrower or any
Restricted Subsidiary, including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancelation or termination
of its Equity Interests. “Restricted Subsidiary” means each Subsidiary other
than an Unrestricted Subsidiary. “Resulting Revolving Borrowings” has the
meaning assigned to such term in Section 2.21(d). “Revolving Availability
Period” means the period from and including the Restatement Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of all the Revolving Commitments. “Revolving Borrowings” means
Revolving Loans of the same Class, Type and currency, made, converted or
continued on the same date and as to which a single Interest Period is in
effect.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen070.jpg]
38 [[3680601]] “Revolving Commitments” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.21 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption or Incremental Facility Amendment pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments is $120,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.21(a). “Revolving Commitment Increase Lender” means, with respect to any
Revolving Commitment Increase, each Additional Lender providing a portion of
such Revolving Commitment Increase. “Revolving Exposure” means, with respect to
any Lender at any time, the sum of (a) the Dollar Equivalent of the outstanding
principal amount of such Lender’s Revolving Loans, (b) such Lender’s LC Exposure
and (c) such Lender’s Swingline Exposure, in each case at such time. “Revolving
Lender” means a Lender with a Revolving Commitment or, if the Revolving
Commitments have terminated or expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means the date that is five years after the
Restatement Effective Date, as the same may be extended pursuant to Section
2.22. “S&P” means S&P Global Ratings, a segment of S&P Global Inc., and any
successor to its rating agency business. “Sanctioned Country” means, at any
time, a country or territory which is itself the subject or target of any
Sanctions (at the time of this Agreement, Cuba, Iran, North Korea, Sudan and
Syria). “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions- related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen071.jpg]
39 [[3680601]] “SEC” means the United States Securities and Exchange Commission
or any Governmental Authority succeeding to any of its principal functions.
“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of Holdings, the Borrower and each Restricted Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed to the Administrative Agent or an Affiliate thereof,
or to any Person that, at the time such obligations were incurred, was the
Administrative Agent or an Affiliate thereof, (b) are owed on the Restatement
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Restatement Effective Date or (c) are owed to a Person that is a Lender or
an Affiliate of a Lender at the time such obligations are incurred. “Secured
Hedging Obligations” means the due and punctual payment of any and all
obligations of Holdings, the Borrower and each Restricted Subsidiary arising
under each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent or an Affiliate thereof, or any Person that, at the time
such Hedging Agreement was entered into, was the Administrative Agent or an
Affiliate thereof, (b) is in effect on the Restatement Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Restatement
Effective Date or (c) is entered into after the Restatement Effective Date with
a counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into. Notwithstanding the foregoing, in the case of
any Excluded Swap Guarantor, “Secured Hedging Obligations” shall not include
Excluded Swap Obligations of such Excluded Swap Guarantor. “Secured Parties”
means, collectively, (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Cash Management Services the obligations
under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (g) the successors and assigns of each of the foregoing.
“Securities Act” means the United States Securities Act of 1933. “Security
Documents” means the Collateral Agreement, the Mortgages and each other security
agreement or other instrument or document executed and delivered pursuant to any
of the foregoing or pursuant to Section 5.12 to secure any of the Obligations.
“Spin-Off” means the spin-off of Holdings from Exelis, as more fully described
in the Form 10. “Spin-Off Documents” means the Distribution Agreement, the
Transition Services Agreement, the Tax Matters Agreement, the Employee Matters
Agreement and the Intellectual Property License Agreements, together with any
other agreements, instruments or other documents entered into in connection with
any of the foregoing, each on substantially the terms described in the Form 10.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen072.jpg]
40 [[3680601]] supplemental reserves) expressed as a decimal established by the
Board of Governors and any other banking authority (domestic or foreign) to
which the Administrative Agent or any Lender (including any branch, Affiliate or
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other business entity of
which a majority of the shares or securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
by such Person. “Subsidiary” means any subsidiary of Holdings (other than the
Borrower). “Subsidiary Loan Party” means each Restricted Subsidiary that is or,
after the date hereof, becomes a party to the Collateral Agreement. “Successor
Borrower” has the meaning assigned to such term in Section 6.03(a). “SunTrust”
means SunTrust Bank. “Supplemental Perfection Certificate” means a certificate
in the form of Exhibit D or any other form approved by the Administrative Agent.
“Swap Obligations” means, with respect to Holdings or any Subsidiary Loan Party,
an obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act. “Swingline Commitment” means, with respect to each Swingline
Lender, the commitment of such Swingline Lender to make Swingline Loans pursuant
to Section 2.04; provided that the Swingline Commitment of each of JPMorgan,
Citibank, SunTrust and U.S. Bank, individually, shall not exceed $2,500,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) such Lender’s Applicable
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of any Revolving Lender that is a Swingline
Lender, Swingline Loans made by it and outstanding at such time to the extent
that the other Revolving Lenders shall not have funded their participations in
such Swingline Loans), adjusted to give effect to any reallocation under Section
2.20 of the Swingline Exposure of Defaulting Lenders in effect at such time, and
(b) in the case of any Revolving Lender that is a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender and
outstanding at such time to the extent that the other Revolving Lenders shall
not have funded their participations in such Swingline Loans.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen073.jpg]
41 [[3680601]] “Swingline Lenders” means each of JPMorgan, Citibank, SunTrust
and U.S. Bank, in its capacity as a lender of Swingline Loans hereunder, and any
other Revolving Lender designated as a Swingline Lender pursuant to a joinder
agreement executed by the Borrower and such Revolving Lender and reasonably
satisfactory to the Administrative Agent, in each case in its capacity as a
lender of Swingline Loans hereunder. “Swingline Loan” means a Loan made pursuant
to Section 2.04. “TARGET Day” means any day on which TARGET2 is open for
business. “TARGET2” means the Trans-European Automated Real Time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was launched on November 19, 2007. “Tax Matters Agreement”
means the Tax Matters Agreement between Exelis and Holdings, dated as of
September 25, 2014. “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Term Commitments”
means, collectively, the Tranche A Term Commitments and any commitments to make
Incremental Term Loans. “Term Lenders” means, collectively, the Tranche A Term
Lenders and any Lenders with an outstanding Incremental Term Loan or a
Commitment to make an Incremental Term Loan. “Term Loans” means, collectively,
the Tranche A Term Loans and any Incremental Term Loans. “Total Leverage Ratio”
means, as of the last day of any fiscal quarter, the ratio of (a) Consolidated
Debt on such date to (b) Consolidated EBITDA for the four consecutive fiscal
quarters of Holdings ended on such date. “Tranche A Term Commitments” has the
meaning assigned to the term “New Tranche A Term Commitments” in the Amendment
and Restatement Agreement. The initial aggregate amount of the Lenders’ Tranche
A Term Commitments is $80,000,000. “Tranche A Term Lender” means a Lender with a
Tranche A Term Commitment or an outstanding Tranche A Term Loan. “Tranche A Term
Loan” means a Loan made pursuant to Section 5 of the Amendment and Restatement
Agreement. “Tranche A Term Maturity Date” means the date that is five years
after the Restatement Effective Date, as the same may be extended pursuant to
Section 2.22. “Transaction Costs” means all fees, costs and expenses incurred or
payable by Holdings, the Borrower or any Subsidiary in connection with the
Transactions.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen074.jpg]
42 [[3680601]] “Transactions” means, collectively, (a) the execution, delivery
and performance by each Loan Party of the Loan Documents (including this
Agreement) to which it is to be a party, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder and (b) the
payment of the Transaction Costs. “Transition Services Agreement” means the
Transition Services Agreement between Exelis and Holdings and/or one or more of
its subsidiaries, dated as of September 25, 2014. “Type”, when used in reference
to any Loan or Borrowing, refers to whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate, the Adjusted EURIBO Rate or the Alternate Base Rate. “U.S.
Bank” means U.S. Bank National Association. “U.S. Person” means a “United States
person” within the meaning of Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(B)(3). “Unrestricted Cash” means, at any time, the aggregate amount
of cash and Permitted Investments owned at such time by Holdings, the Borrower
and the Restricted Subsidiaries; provided that such cash and Permitted
Investments are not Restricted. “Unrestricted Subsidiaries” means (a) any
Subsidiary that is designated as an Unrestricted Subsidiary by the Borrower
pursuant to Section 5.14 subsequent to the Restatement Effective Date and (b)
any Subsidiary of an Unrestricted Subsidiary. As of the Restatement Effective
Date, there shall be no Unrestricted Subsidiaries. “Unrestricted Subsidiary
Reconciliation Statement” means, with respect to any consolidated balance sheet
or statement of income and comprehensive income, cash flows or stockholders’
equity of Holdings and its consolidated subsidiaries, such financial statement
(in substantially the same form) prepared on the basis of consolidating the
accounts of Holdings, the Borrower and the Restricted Subsidiaries and treating
Unrestricted Subsidiaries as if they were not consolidated with Holdings and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail. “USA PATRIOT
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001. “Voting Equity
Interests” of any Person means the Equity Interests of such Person ordinarily
having the power to vote for the election of the directors of such Person.
“Weighted Average Yield” means, with respect to any Loan or Commitment, the
weighted average yield to stated maturity of such Loan or Commitment based on
the interest rate or rates or unused commitment or similar fees applicable
thereto and giving effect to all upfront or similar fees or original issue
discount payable to the Lenders advancing such Loan or Commitment with respect
thereto, but excluding any arrangement, commitment, structuring and underwriting
fees paid or payable to the arrangers (or similar titles) or their affiliates,
in each case in their capacities as such, in connection with such Loans and that
are not shared with all Lenders



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen075.jpg]
43 [[3680601]] providing the applicable Incremental Extension of Credit;
provided that for purposes of calculating the Weighted Average Yield for any
Incremental Term Loan or Revolving Commitments (and the Revolving Loans to be
made thereunder) in respect of any Revolving Commitment Increase, original issue
discount and upfront fees shall be equated to interest based on an assumed
four-year life to maturity (or, if shorter in respect of such Incremental
Extension of Credit, the actual life to maturity of such Incremental Extension
of Credit). For purposes of determining the Weighted Average Yield of any
floating rate Indebtedness at any time, the rate of interest applicable to such
Indebtedness at such time shall be assumed to be the rate applicable to such
Indebtedness at all times prior to maturity; provided that appropriate
adjustments shall be made for any changes in rates of interest provided for in
the documents governing such Indebtedness (other than those resulting from
fluctuations in interbank offered rates, prime rates, Federal funds rates or
other external indices not influenced by the financial performance or
creditworthiness of Holdings, the Borrower or any Subsidiary). “wholly owned
Subsidiary” means, with respect to any Person at any date, a subsidiary of such
Person of which securities or other ownership interests representing 100% of the
Equity Interests (other than directors’ qualifying shares) are, as of such date,
owned, controlled or held by such Person or one or more wholly owned
Subsidiaries of such Person or by such Person and one or more wholly owned
Subsidiaries of such Person. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Withholding Agent” means any Loan Party, the Administrative Agent
and any other applicable withholding agent. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
1.02. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen076.jpg]
44 [[3680601]] comparable successor laws), unless otherwise expressly stated to
the contrary, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that (i) if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the Restatement Effective
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to
Accounting Standard Codifications), to value any Indebtedness of Holdings, the
Borrower or any Subsidiary at “fair value”, as defined therein and (iii)
notwithstanding any change in GAAP after the Restatement Effective Date (whether
or not such change is, as of the Restatement Effective Date, scheduled to occur
after the Restatement Effective Date) which would have the effect of treating
any lease properly accounted for as an operating lease prior to such accounting
change as a capital lease or which reclassifies capital leases using different
terminology (e.g., as a “finance lease”) after giving effect to any such
accounting change, for all purposes of calculating Indebtedness for any purpose
under this Agreement, the Loan Parties shall continue to make such
determinations and calculations with respect to all leases (whether then in
existence or thereafter entered into) in accordance with GAAP (as it relates to
such issue) as in effect prior to such change and consistent with their past
practices. SECTION 1.05. Pro Forma Calculations. With respect to any period
during which any acquisition permitted by this Agreement or any sale, transfer
or other disposition of any Equity Interests in a Subsidiary or all or
substantially all the assets of a Subsidiary or division or line of business of
a Subsidiary outside the ordinary course of business occurs, for purposes of
determining compliance with the covenants contained in Sections 6.04(b), 6.12
and 6.13 or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Cash Interest Expense and Consolidated EBITDA, calculations with
respect to such period shall be made on a Pro Forma Basis. SECTION 1.06.
Exchange Rates; Currency Equivalents. (a) Not later than 1:00 p.m., New York
City time, on each Calculation Date, the Administrative Agent shall (x)
determine the Exchange Rate as of such Calculation Date with respect to the
applicable Permitted Foreign Currency and (y) give notice thereof to the
applicable Issuing Lender and the Borrower.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen077.jpg]
45 [[3680601]] The Exchange Rates so determined shall become effective (i) in
the case of the initial Calculation Date, on the Restatement Effective Date and
(ii) in the case of each subsequent Calculation Date, on the first Business Day
immediately following such Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than any provision expressly requiring the use of a
current exchange rate) be the Exchange Rates employed in converting any amounts
between dollars and any Permitted Foreign Currency. (b) Solely for purposes of
Article II and related definitional provisions to the extent used therein, the
applicable amount of any currency (other than dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent and notified to the applicable Issuing Lender and the
Borrower in accordance with Section 1.06(a). If any basket is exceeded solely as
a result of fluctuations in the applicable Exchange Rate after the last time
such basket was utilized, such basket will not be deemed to have been exceeded
solely as a result of such fluctuations in the applicable Exchange Rate. Amounts
denominated in a Permitted Foreign Currency will be converted to dollars for the
purposes of (A) testing the financial maintenance covenants under Sections 6.12
and 6.13, at the Exchange Rate as of the last day of the fiscal quarter for
which such measurement is being made, and (B) calculating the Consolidated Cash
Interest Expense and the Total Leverage Ratio (other than for purposes of
determining compliance with Sections 6.12 and 6.13), at the Exchange Rate as of
the date of calculation, and will, in the case of Indebtedness, reflect the
currency translation effects, determined in accordance with GAAP, of Hedging
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness. (c) For purposes of Section 6.01, the amount of
any Indebtedness denominated in any currency other than dollars shall be
calculated based on the applicable Exchange Rate, in the case of such
Indebtedness incurred or committed, on the date that such Indebtedness was
incurred or committed, as applicable; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
dollars, and such refinancing would cause the applicable dollar-denominated
restriction to be exceeded if calculated at the applicable Exchange Rate on the
date of such refinancing, such dollar- denominated restrictions shall be deemed
not to have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the sum of (i) the outstanding or committed
principal amount, as applicable, of such Indebtedness being refinanced plus (ii)
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with such refinancing. (d) For purposes of
Sections 6.02, 6.04, 6.05 and 6.08, the amount of any Liens, investments, asset
sales and Restricted Payments, as applicable, denominated in any currency other
than dollars shall be calculated based on the applicable Exchange Rate. ARTICLE
II The Credits SECTION 2.01. Commitments. (a) Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans denominated in dollars or in any Permitted Foreign Currency to the
Borrower from time to time, in each case during the Revolving Availability
Period, in an aggregate principal amount that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or the Aggregate



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen078.jpg]
46 [[3680601]] Revolving Exposure exceeding the Aggregate Revolving Commitment;
provided that the Borrower shall not request, and the Revolving Lenders shall
not be required to fund, a Revolving Loan that is denominated in a Permitted
Foreign Currency if, immediately after the making of such Revolving Loan, the
Dollar Equivalent of the aggregate principal amount of all Revolving Loans then
outstanding that are denominated in any Permitted Foreign Currency (including
such requested Revolving Loan) would exceed $25,000,000. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. For the avoidance of doubt, any
Revolving Loans, Swingline Loans and Letters of Credit outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date
shall, subject to the terms of the Amendment and Restatement Agreement, continue
to be outstanding hereunder on the Restatement Effective Date subject to the
terms and conditions set forth herein. (b) Subject to the terms and conditions
set forth herein and in the Amendment and Restatement Agreement, each Tranche A
Term Lender made a Tranche A Term Loan to the Borrower on the Restatement
Effective Date. For the avoidance of doubt, the Tranche A Term Loans made by the
Tranche A Term Lenders to the Borrower on the Restatement Effective Date under
the Amendment and Restatement Agreement shall constitute Tranche A Term Loans
hereunder. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. (b) Subject to Section 2.14, (i) each Borrowing
denominated in dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith, (ii) each Borrowing
denominated in Euro shall be comprised entirely of EURIBOR Loans and (iii) each
Borrowing denominated in any Permitted Foreign Currency (other than Euro) shall
be comprised entirely of Eurocurrency Loans. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurocurrency Loan or EURIBOR Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. (c) At the commencement of each Interest Period for any
Eurocurrency Borrowing or EURIBOR Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that a Eurocurrency Borrowing or
EURIBOR Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing or EURIBOR Borrowing may be in an aggregate amount that
is equal to such outstanding Borrowing. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000. Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not be more than a total of five
Eurocurrency Borrowings and EURIBOR Borrowings in the aggregate at any time
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing or a Swingline Loan may be in an aggregate amount that is equal to the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen079.jpg]
47 [[3680601]] entire unused balance of the Aggregate Revolving Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). SECTION 2.03. Requests for Borrowings. To
request a Revolving Borrowing or Term Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (other than a request for any
Borrowing denominated in a Permitted Foreign Currency, which request shall be
made in writing) (a) in the case of a Eurocurrency Borrowing denominated in
dollars or a EURIBOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Permitted Foreign Currency, not later
than 11:00 a.m., London time, four Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement denominated in dollars as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, facsimile or
other electronic imaging to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information (to the extent applicable, in
compliance with Sections 2.01 and 2.02): (i) whether the requested Borrowing is
to be a Revolving Borrowing, a Tranche A Term Borrowing or a Borrowing of any
Incremental Term Loan; (ii) the currency and the aggregate amount of such
Borrowing; (iii) the requested date of such Borrowing, which shall be a Business
Day; (iv) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing; (v) in the case of a Eurocurrency Borrowing or
a EURIBOR Borrowing, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a), or, if
the Borrowing is being requested to finance the reimbursement of an LC
Disbursement denominated in dollars in accordance with Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and (vii) that as
of such date Sections 4.03(a) and 4.03(b) are satisfied. If no election as to
the Type of Borrowing is specified, other than with respect to Borrowings
denominated in a Permitted Foreign Currency, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing or EURIBOR Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. If no
currency is specified with respect to any requested Revolving Loan, the Borrower
shall be deemed to have selected dollars. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen080.jpg]
48 [[3680601]] advise each Lender of the applicable Class of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing. SECTION 2.04. Swingline Loans. (a) Subject to the terms and
conditions set forth herein, from time to time during the Revolving Availability
Period, each Swingline Lender severally agrees to make Swingline Loans,
denominated in dollars, to the Borrower in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
the outstanding Swingline Loans exceeding $10,000,000, (ii) the aggregate
principal amount of the outstanding Swingline Loans made by such Swingline
Lender exceeding the lesser of (A) the Revolving Commitment of such Swingline
Lender (in its capacity as a Revolving Lender) and (B) the Swingline Commitment
of such Swingline Lender, (iii) such Swingline Lender’s Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment or (iv) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment; provided that
(A) the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan and (B) each Swingline Loan shall be
made as part of a Borrowing consisting of Swingline Loans made by the Swingline
Lenders ratably in accordance with the respective Revolving Commitments of the
Swingline Lenders (in their capacities as Revolving Lenders). Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. The failure of any
Swingline Lender to make its ratable portion of a Swingline Loan shall not
relieve any other Swingline Lender of its obligations hereunder to make its
ratable portion of such Swingline Loan, but no Swingline Lender shall be
responsible for the failure of any other Swingline Lender to make the ratable
portion of a Swingline Loan to be made by such other Swingline Lender on the
date of any Swingline Loan. (b) To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone, not later than
12:00 noon, New York City time, on the day of such proposed Swingline Loan. Each
such notice shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic imaging to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan available to the Borrower by means of a credit to an
account of the Borrower maintained with the Administrative Agent for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, to such
Revolving Lenders and such Issuing Bank as their interests may appear) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan. (c) Any
Swingline Lender may by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen081.jpg]
49 [[3680601]] Swingline Lenders, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees
that, in making any Swingline Loan, each Swingline Lender shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of Holdings and the Borrower deemed made pursuant to Section 4.03
unless, at least one Business Day prior to the time such Swingline Loan was
made, the Majority in Interest of the Revolving Lenders shall have notified such
Swingline Lender (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.03(a) or 4.03(b) would
not be satisfied if such Swingline Loan were then made (it being understood and
agreed that, in the event such Swingline Lender shall have received any such
notice, it shall have no obligation to make any Swingline Loan until and unless
it shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). Each Revolving
Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
under this paragraph), and the Administrative Agent shall promptly remit to the
applicable Swingline Lenders the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders. Any amounts received by
a Swingline Lender from the Borrower (or other Person on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted by such
Swingline Lender to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the applicable Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
applicable Swingline Lenders or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan. SECTION
2.05. Letters of Credit. (a) General. Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit for its
own account (or for the account of any Subsidiary so long as the Borrower is a
joint and several co- applicant in respect of such Letter of Credit),
denominated in dollars or in a Permitted Foreign Currency and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. Notwithstanding anything contained in any letter of credit application
or other agreement (other than this Agreement or any Security Document)
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, (i) all provisions of such letter of
credit application or other agreement purporting to grant Liens in favor of such
Issuing Bank to secure obligations in respect of such Letter of Credit shall be
disregarded, it being agreed



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen082.jpg]
50 [[3680601]] that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control. (b) Notice
of Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit or the amendment, renewal or extension of an
outstanding Letter of Credit (other than any automatic renewal permitted
pursuant to paragraph (c) of this Section), the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by such Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the currency and
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be requested by the applicable Issuing Bank
as necessary to enable such Issuing Bank to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the LC Sublimit, (ii)
the Revolving Exposure of each Revolving Lender shall not exceed such Revolving
Lender’s Revolving Commitment, (iii) the Aggregate Revolving Exposure shall not
exceed the Aggregate Revolving Commitment and (iv) following the effectiveness
of any Maturity Date Extension Request with respect to the Revolving
Commitments, the LC Exposure in respect of all Letters of Credit having an
expiration date after the second Business Day prior to the applicable Existing
Maturity Date shall not exceed the aggregate Revolving Commitments of the
Consenting Lenders extended pursuant to Section 2.22. Each Issuing Bank agrees
that it shall not permit any issuance, amendment, renewal or extension of a
Letter of Credit to occur unless it gives the Administrative Agent written
notice thereof as required under paragraph (l) of this Section. Notwithstanding
anything herein to the contrary, none of JPMorgan, Citibank, SunTrust or U.S.
Bank, each individually in its capacity as an Issuing Bank, shall be required to
issue, amend, renew or extend any Letter of Credit hereunder if, after giving
effect to such issuance, amendment, renewal or extension, the LC Exposure of
such Issuing Bank would exceed $6,250,000. (c) Expiration Date. Each Letter of
Credit shall expire at or prior to the close of business on the earlier of (i)
the date that is one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided, however, that any Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of one year or
less (but not beyond the date that is five Business Days prior to the Revolving
Maturity Date) unless the applicable Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed. For the avoidance of doubt, if the
Revolving Maturity Date shall be extended pursuant to Section 2.22, “Revolving
Maturity Date” as



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen083.jpg]
51 [[3680601]] referenced in this paragraph shall refer to the Revolving
Maturity Date as extended pursuant to Section 2.22; provided that,
notwithstanding anything in this Agreement (including Section 2.22 hereof) or
any other Loan Document to the contrary, the Revolving Maturity Date, as such
term is used in reference to any Issuing Bank or any Letter of Credit issued
thereby, may not be extended with respect to any Issuing Bank without the prior
written consent of such Issuing Bank. (d) Participations. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, the Issuing Bank that is the issuer of such Letter of
Credit hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Revolving Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of Holdings and the Borrower deemed made pursuant to
Section 4.03 unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Business Day prior to the time by which the election not to extend must be made
by the applicable Issuing Bank), the Majority in Interest of the Revolving
Lenders shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.03(a) or 4.03(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). (e) Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, then the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than (i) if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on any
Business Day, then 12:00 noon, New York City time, on such Business Day, or (ii)
otherwise, 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, in the
case of an LC Disbursement denominated in dollars in an amount equal to or in
excess of $500,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen084.jpg]
52 [[3680601]] in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to reimburse any LC
Disbursement by the time specified above in this paragraph, then (A) if the
applicable LC Disbursement relates to a Letter of Credit denominated in a
currency other than dollars, Euros or Pounds Sterling, automatically and with no
further action, the obligation to reimburse such LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Equivalent,
determined using the Exchange Rate calculated as of the date when such payment
was due, of such LC Disbursement and (B) the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement (and the Dollar
Equivalent thereof if the immediately preceding clause (A) is applicable), the
currency and amount of the payment then due from the Borrower in respect thereof
and such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each applicable Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount then due from the
Borrower in the currency of the applicable LC Disbursement (unless such LC
Disbursement relates to a Letter of Credit denominated in a currency other than
dollars, Euros or Pounds Sterling, in which case such payment shall be made in
dollars), in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the applicable Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of an
ABR Revolving Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. (f) Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision thereof or hereof, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen085.jpg]
53 [[3680601]] arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct. (g) Disbursement
Procedures. Each Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. Each Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by facsimile or other electronic
imaging) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the applicable Revolving Lenders with respect to
any such LC Disbursement in accordance with paragraph (e) of this Section. (h)
Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof (or, in the case of
clause (iii)(B) below, the Dollar Equivalent of such amount, determined in
accordance with paragraph (e) of this Section) shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement in full, at (i) in the
case of any LC Disbursement denominated in dollars, the rate per annum then
applicable to ABR Revolving Loans (and payable in dollars), (ii) in the case of
an LC Disbursement denominated in Euros or Pounds Sterling, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to Eurocurrency Revolving
Loans or EURIBOR Revolving Loans (and payable in such currency) and (iii) in the
case of an LC Disbursement denominated in any Permitted Foreign Currency other
than Euros and Pounds Sterling, (A) in the case of any LC Disbursement that is
reimbursed on or before the date such LC Disbursement is required to be
reimbursed under paragraph (e) of this Section, a rate per annum determined by
the applicable Issuing Bank (which determination will be conclusive absent
manifest error) to represent its cost of funds plus the Applicable Rate used to
determine interest applicable to Eurocurrency Revolving Loans or EURIBOR
Revolving Loans (and payable in such currency) and (B) in the case of any LC
Disbursement that is reimbursed after the date such LC Disbursement is required
to be reimbursed under paragraph (e) of this Section, the rate per annum then
applicable to ABR Revolving Loans (and payable in dollars); provided that, if
the Borrower fails to reimburse



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen086.jpg]
54 [[3680601]] such LC Disbursement in full when due pursuant to paragraph (e)
of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full. (i) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day on which the Borrower receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash and in the currency of each applicable Letter of
Credit equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b),
2.20(c) or 2.22(c). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Notwithstanding the terms of any Security Document, moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of a Majority
in Interest of the Revolving Lenders and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Aggregate Revolving Exposure would not exceed the
Aggregate Revolving Commitment and no Default shall have occurred and be
continuing. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.20(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the Non-Defaulting Revolving Lenders and/or the remaining cash
collateral and no Default shall have occurred and be continuing.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen087.jpg]
55 [[3680601]] (j) Designation of Additional Issuing Banks. The Borrower may, at
any time and from time to time, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), designate as additional
Issuing Banks one or more Revolving Lenders that agree to serve in such capacity
as provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder. (k) Termination of an Issuing Bank. The Borrower may terminate
the appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing
a written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the tenth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination pursuant to this clause
(k) shall become effective, the Borrower shall pay all unpaid fees accrued for
the account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination pursuant to this
clause (k), the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit. (l) Issuing Bank Reports to the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, each
Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank. (m) LC Exposure
Determination. For all purposes of this Agreement, the amount of a Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
the time of determination.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen088.jpg]
56 [[3680601]] SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement denominated in dollars as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. (b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Loans denominated
in dollars, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the rate determined by the Administrative Agent to be the cost to it
of funding such amount (which determination will be conclusive absent manifest
error) or (ii) in the case of the Borrower, the interest rate applicable to (A)
in the case of Loans denominated in dollars, ABR Loans of the applicable Class
and (B) in the case of Loans denominated in a Permitted Foreign Currency, the
interest rate applicable to the subject Loan pursuant to Section 2.13. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. SECTION
2.07. Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurocurrency Borrowing or a
EURIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or designated by Section 2.03. Thereafter, the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type (provided
that Eurocurrency Borrowings denominated in a Permitted Foreign Currency may not
be converted into ABR Borrowings) or to continue such Borrowing and, in the case
of a Eurocurrency Borrowing or a EURIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen089.jpg]
57 [[3680601]] Borrowing. This Section shall not apply to Swingline Borrowings,
which may not be converted or continued. (b) To make an election pursuant to
this Section, the Borrower shall notify the Administrative Agent of such
election by telephone (other than a request pursuant to this Section with
respect to a Borrowing denominated in a Permitted Foreign Currency, which
request shall be made in writing) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic imaging to the Administrative Agent of a written Interest Election
Request signed by the Borrower. (c) Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02: (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing,
a Eurocurrency Borrowing or a EURIBOR Borrowing; and (iv) if the resulting
Borrowing is to be a Eurocurrency Borrowing or a EURIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. (d)
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the applicable Class of the details thereof
and of such Lender’s portion of each resulting Borrowing. (e) If the Borrower
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing or a EURIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Eurocurrency
Borrowing denominated in dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated in a
Permitted Foreign Currency or a EURIBOR Borrowing, such Borrowing shall be
continued as a Borrowing of the applicable Type for an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing with
respect to Holdings or the Borrower, or if any other Event of Default has
occurred and is continuing and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen090.jpg]
58 [[3680601]] the Administrative Agent, at the request of a Majority in
Interest of the Lenders of any Class, has notified the Borrower of the election
to give effect to this sentence on account of such other Event of Default, then,
in each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Permitted Foreign Currency or EURIBOR Borrowing shall be continued as a
Eurocurrency Borrowing or a EURIBOR Borrowing, as applicable, with an Interest
Period of one month’s duration. SECTION 2.08. Termination and Reduction of
Commitments. (a) Unless previously terminated, (i) the Tranche A Term
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Restatement Effective Date, and (ii) the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date. (b) The Borrower may at
any time terminate, or from time to time permanently reduce, the Commitments of
any Class; provided that (i) each partial reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or the Swingline Loans in accordance with Section 2.11, the
Aggregate Revolving Exposure would exceed the Aggregate Revolving Commitment.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class. SECTION 2.09.
Repayment of Loans; Evidence of Debt. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iii) to the Swingline Lenders the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the fifth Business Day after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested
and the proceeds of any such Borrowing shall be applied by the Administrative
Agent to repay any Swingline Loans then outstanding.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen091.jpg]
59 [[3680601]] (b) The records maintained by the Administrative Agent and the
Lenders shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower in respect of Loans, LC Disbursements, interest and
fees due or accrued hereunder; provided that the failure of the Administrative
Agent or any Lender to maintain such records or any error therein shall not in
any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. (c) Any Lender may
request that Loans of any Class made by it be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns). SECTION 2.10.
Amortization of Term Loans. (a) Subject to adjustment pursuant to paragraph (c)
of this Section, the Borrower shall repay Tranche A Term Borrowings on each date
set forth below, beginning with the date that is the last day of the first
fiscal quarter of Holdings after the Restatement Effective Date in the aggregate
principal amount set forth opposite such date: Date Amount December 31, 2017
$1,000,000 March 31, 2018 $1,000,000 June 30, 2018 $1,000,000 September 30, 2018
$1,000,000 December 31, 2018 $1,000,000 March 31, 2019 $1,000,000 June 30, 2019
$1,000,000 September 30, 2019 $1,000,000 December 31, 2019 $1,500,000 March 31,
2020 $1,500,000 June 30, 2020 $1,500,000 September 30, 2020 $1,500,000 December
31, 2020 $2,000,000 March 31, 2021 $2,000,000 June 30, 2021 $2,000,000 September
30, 2021 $2,000,000 December 31, 2021 $2,600,000 March 31, 2022 $2,600,000 June
30, 2022 $2,600,000 September 30, 2022 $2,600,000 Tranche A Maturity Date
$47,600,000 Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Incremental Term Loans of any Class as provided in the
applicable Incremental Facility Amendment.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen092.jpg]
60 [[3680601]] (b) To the extent not previously paid, (i) all Tranche A Term
Loans shall be due and payable on the Tranche A Term Maturity Date and (ii) all
Incremental Term Loans of any Class shall be due and payable on the maturity
date set forth in the applicable Incremental Facility Amendment. (c) Any
prepayment of a Term Borrowing of any Class shall be applied to reduce the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section as directed in writing by the Borrower (or, if the
Borrower fails to so direct the application of any such prepayment, such
prepayment shall be applied to reduce the subsequent scheduled repayments of the
Term Borrowings of the applicable Class to be made pursuant to this Section in
direct order of maturity); provided that (A) any prepayment of any Class of
Incremental Term Borrowings shall be applied to subsequent scheduled repayments
as provided in the applicable Incremental Facility Amendment, (B) any prepayment
of Term Borrowings of any Class contemplated by Section 2.23 shall be applied to
subsequent scheduled repayments as provided in such Section and (C) if any
Lender elects to decline a mandatory prepayment of a Term Borrowing in
accordance with Section 2.11(e), then the portion of such prepayment not so
declined shall be applied to reduce the subsequent repayments of such Term
Borrowing to be made pursuant to this Section ratably based on the amount of
such scheduled repayments. Furthermore, in the event that the Term Loans of any
Class are cancelled in accordance with Section 9.04(e)(v), the aggregate
principal amount of Term Loans of such Class so cancelled shall be applied to
reduce the subsequent scheduled repayments of the Term Borrowings of such Class
to be made pursuant to this Section ratably based on the amount of such
scheduled repayments. (d) Prior to any repayment of any Term Borrowings of any
Class under this Section, the Borrower shall select the Borrowing or Borrowings
of the applicable Class to be repaid and shall notify the Administrative Agent
by telephone (confirmed by hand delivery, facsimile or other electronic imaging)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Term
Borrowing shall be applied ratably to the Loans included in the repaid Term
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid. SECTION 2.11. Prepayment of Loans. (a) The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, without premium or penalty, subject to Section
2.16. (b) In the event and on each occasion that (i) the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment (other than as a result of
any revaluation of the Dollar Equivalent of Revolving Loans or the LC Exposure
on any Calculation Date in accordance with Section 1.06) or (ii) the Aggregate
Revolving Exposure exceeds 105% of the Aggregate Revolving Commitments solely as
a result of any revaluation of the Dollar Equivalent of Revolving Loans or the
LC Exposure on any Calculation Date in accordance with Section 1.06, the
Borrower shall prepay Revolving Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event (including by the Administrative Agent as loss payee in
respect of any



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen093.jpg]
61 [[3680601]] Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Proceeds are received), prepay Term Borrowings in an aggregate
amount equal to 100% of the amount of such Net Proceeds (or, if the Borrower or
any of its Restricted Subsidiaries has incurred Indebtedness that is permitted
under Section 6.01 that is secured, on an equal and ratable basis with the Term
Loans, by a Lien on the Collateral permitted under Section 6.02, and such
Indebtedness is required to be prepaid or redeemed with the net proceeds of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, then by such lesser percentage of such Net Proceeds such that such
Indebtedness receives no greater than a ratable percentage of such Net Proceeds
based upon the aggregate principal amount of the Term Loans and such
Indebtedness then outstanding); provided that, in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
if the Borrower shall, prior to the date of the required prepayment, deliver to
the Administrative Agent a certificate of a Financial Officer to the effect that
the Borrower intends to cause the Net Proceeds from such event (or a portion
thereof specified in such certificate) to be applied within 360 days after
receipt of such Net Proceeds to acquire real property, equipment or other assets
to be used in the business of Holdings, the Borrower or their Restricted
Subsidiaries or to enter into an acquisition permitted by this Agreement and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds that
have not been so applied by the end of such 360-day period (or within a period
of 180 days thereafter if by the end of such initial 360-day period the Borrower
or one or more Restricted Subsidiaries shall have entered into a binding
agreement with a third party to acquire such real property, equipment or other
assets or to make an acquisition permitted by this Agreement), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied. (d) [Reserved]. (e) Prior to any optional or mandatory
prepayment of Borrowings under this Section, the Borrower shall, subject to the
next sentence, select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the Borrower shall select Term Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Tranche A Term
Borrowings and, to the extent provided in the Incremental Facility Amendment for
any Class of Incremental Term Loans, the Borrowings of such Class pro rata based
on the aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Incremental
Facility Amendment for any Class of Incremental Term Loans, any Lender that
holds Incremental Term Loans of such Class) may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery, facsimile or
other electronic imaging) at least one Business Day prior to the required
prepayment date, to decline all or any portion of any prepayment of its Loans
pursuant to this Section (other than (x) an optional prepayment pursuant to
paragraph (a) of this Section or (y) a mandatory prepayment triggered by an
event described in clause (a) of the definition of the term “Prepayment Event”,
neither of which may be declined), in which case the aggregate amount



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen094.jpg]
62 [[3680601]] of the prepayment that would have been applied to prepay such
Loans may be retained by the Borrower. (f) The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of Swingline Loans, the
Swingline Lenders) by telephone (confirmed by hand delivery, facsimile or other
electronic imaging) of any optional prepayment and, to the extent practicable,
any mandatory prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing or EURIBOR Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that (A) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. (g) Notwithstanding any
other provisions of this Section 2.11, to the extent any or all of the Net
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event” by a Foreign Subsidiary (“Foreign Subsidiary
Disposition”) are prohibited or delayed by any applicable local law (including
financial assistance, corporate benefit restrictions on upstreaming of cash
intra group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the Borrower or any applicable Domestic Subsidiary or if the Borrower
has determined in good faith that repatriation of any such amount to the
Borrower or any applicable Domestic Subsidiary would have material adverse tax
consequences to the Borrower and its Subsidiaries (taken as a whole) with
respect to such amount, the portion of such Net Proceeds so affected will not be
required to be applied to prepay the Term Loans at the times provided in this
Section 2.11 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation or
the passing on to or otherwise using for the benefit of the Borrower or the
applicable Domestic Subsidiary, or the Borrower believes in good faith that such
material adverse tax consequence would result, and once such repatriation of any
of such affected Net Proceeds is permitted under the applicable local law or the
Borrower determines in good faith such repatriation would no longer would have
such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Proceeds will be promptly (and in any event
not later than five Business Days after such repatriation) applied (net of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen095.jpg]
63 [[3680601]] additional taxes payable or reasonably estimated to be payable as
a result thereof) to the prepayment of the Term Loans pursuant to this Section
2.11 (provided that no such prepayment of the Term Loans pursuant to this
Section 2.11 shall be required in the case of any such Net Proceeds the
repatriation of which the Borrower believes in good faith would result in
material adverse tax consequences, if on or before the date on which such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.11, (x) the Borrower
applies an amount equal to the amount of such Net Proceeds to such reinvestments
or prepayments as if such Net Proceeds had been received by the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds had been repatriated
(or, if less, the Net Proceeds that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Proceeds are applied to the repayment of
Indebtedness of a Foreign Subsidiary). SECTION 2.12. Fees. (a) The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender for the period from and including the Restatement Effective Date to but
excluding the date on which the Revolving Commitments terminate (or are
otherwise reduced to zero), a commitment fee which shall accrue at the
Applicable Rate on the average daily unused amount of the aggregate Revolving
Commitment of such Revolving Lender. Such accrued commitment fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which all the Revolving Commitments
terminate, commencing on the first such date to occur after the Restatement
Effective Date. For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose). (b) The Borrower
agrees to pay (i) to the Administrative Agent for the account of each Revolving
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate then used to determine
the interest rate applicable to Eurocurrency Revolving Loans on the average
daily amount of such Lender’s aggregate LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which all of such Lender’s Revolving Commitments terminate and the date
on which such Lender ceases to have any LC Exposure and (ii) to each Issuing
Bank a fronting fee, which shall accrue at a rate per annum equal to 0.125% on
the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of all the Revolving Commitments and the date on which there ceases to be any
such LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the date on which all the
Revolving Commitments terminate and any such fees accruing after the date on
which all the Revolving Commitments terminate shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen096.jpg]
64 [[3680601]] (c) The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent. (d) [Reserved]. (e)
[Reserved]. (f) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders entitled
thereto. Fees paid hereunder shall not be refundable under any circumstances.
(g) All commitment fees, participation fees and fronting fees payable pursuant
to this Section 2.12 shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). SECTION 2.13. Interest. (a) The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate. (b) The Loans comprising (i) each
Eurocurrency Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate and (ii)
each EURIBOR Borrowing shall bear interest at the Adjusted EURIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate. (c)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2.00% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section. Payment or acceptance of the increased rates of interest provided
for in this paragraph (c) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent, any Issuing Bank or
any Lender. (d) Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of a Revolving Loan,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of a Eurocurrency Loan or EURIBOR Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen097.jpg]
65 [[3680601]] (e) All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (ii) interest computed with respect to any Borrowing denominated in
Pounds Sterling, in each case shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day; provided that, if a Loan, or a portion thereof, is repaid on the same day
on which such Loan is made, one day’s interest shall accrue on the portion of
such Loan so prepaid). The applicable Alternate Base Rate, Adjusted LIBO Rate or
Adjusted EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. SECTION 2.14. Alternate
Rate of Interest. (a) If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing or EURIBOR Borrowing of any Class: (i) the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or Adjusted EURIBO Rate, as the case may be (including because the
LIBO Screen Rate or the EURIBO Screen Rate, as applicable, is not available or
published on a current basis), for such Interest Period; or (ii) the
Administrative Agent is advised by a Majority in Interest of the Lenders of such
Class that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders of such Class by telephone, facsimile or other
electronic imaging as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders of such Class that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or continuation of any Borrowing of such Class as, a Eurocurrency Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
Eurodollar Borrowing or EURIBOR Borrowing that is requested to be continued
shall (A) if denominated in dollars, be continued as an ABR Borrowing or (B)
otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (iii) any Borrowing Request for an affected Eurodollar
Borrowing or EURIBOR Borrowing shall (A) in the case of a Borrowing denominated
in dollars, be deemed a request for an ABR Borrowing or (B) in all other cases,
be ineffective (and no Lender shall be obligated to make a Loan on account
thereof). (b) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) of this Section have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) of this Section have not arisen but the supervisor for the
administrator of the LIBO Screen Rate or the EURIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate or the EURIBO Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate or the EURIBO Rate,
as applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen098.jpg]
66 [[3680601]] time and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from a Majority in Interest of the Lenders of each
Class stating that such Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.14(b)
(but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate or the
EURIBO Screen Rate, as applicable, for the applicable currency and such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests (1) a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing
or (2) a EURIBOR Revolving Borrowing, such Borrowing Request shall be
ineffective; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. SECTION 2.15. Increased Costs. (a) If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate or the Adjusted
EURIBO Rate) or any Issuing Bank; (ii) impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or (iii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; and the result of
any of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then, from
time to time upon request of such Lender, such Issuing Bank or such other
Recipient, the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as applicable, such additional amount or amounts as will compensate
such Lender, such Issuing Bank or such other Recipient, as applicable, for such
additional costs or expenses incurred or reduction suffered. (b) If any Lender
or any Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen099.jpg]
67 [[3680601]] Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy or
liquidity requirements), then, from time to time upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered. (c) A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section and the calculation thereof
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as applicable,
the amount shown as due on any such certificate within 30 days after receipt
thereof. (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. (e)
Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section in
respect of any Change in Law described in the proviso to the definition of the
term “Change in Law” unless such Lender has certified in writing to the Borrower
that it is the general policy or practice of such Lender to demand such
compensation in similar circumstances from similarly-situated borrowers. (f) If
any Lender reasonably determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted after the Restatement Effective
Date that it is unlawful, for any Lender or its applicable lending office to
make or maintain any Eurocurrency Loan or EURIBOR Loan, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligations
of such Lender to make or continue Eurocurrency Loans or EURIBOR Loans or to
convert ABR Borrowings into Eurocurrency Borrowings, as the case may be, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (and each Lender agrees to give such notify promptly after such
circumstance no longer exist). Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), (i) with
respect to Eurocurrency Loans of such Lender denominated in dollars, convert all
such Eurocurrency Loans of such Lender to ABR Loans, on the last of the Interest
Period therefor, if such Lender may lawfully



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen100.jpg]
68 [[3680601]] continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans and
(ii) with respect to Eurocurrency Loans of such Lender denominated in a
Permitted Foreign Currency and EURIBOR Loans of such Lender, prepay all such
Eurocurrency Loans and/or EURIBOR Loans of such Lender, on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such prepayment or conversion, the
Borrower shall also pay to the applicable Lender accrued interest on the amount
of the applicable Loans so prepaid or converted. SECTION 2.16. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurocurrency
Loan or EURIBOR Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan or EURIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or EURIBOR Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurocurrency Loan
or EURIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19(b) or
9.02(c), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as the case may be, that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and showing the calculation
thereof, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof. SECTION 2.17. Taxes.
(a) Payment Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under this Agreement or any other Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding of
such Indemnified Tax has been made (including such deductions and withholdings
of Indemnified Taxes applicable to additional sums payable under this Section
2.17) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen101.jpg]
69 [[3680601]] (b) Payment of Other Taxes by the Loan Parties. The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, any Other Taxes. (c) Evidence of Payment. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph. (f) Status of Lenders. (i) Any Lender that is entitled to
an exemption from, or reduction of, withholding Tax with respect to payments
made under this Agreement or any other Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen102.jpg]
70 [[3680601]] submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing: (A) any Lender
that is a U.S. Person shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding Tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (1) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
of America is a party (x) with respect to payments of interest under this
Agreement or any other Loan Document, executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E (or any applicable successor thereto) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement or any other Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E (or any applicable successor thereto) establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN- E (or any applicable successor thereto); or (4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or any applicable



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen103.jpg]
71 [[3680601]] successor thereto), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 and/or
another certification document from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct or
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under this Agreement or any other
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Restatement Effective Date. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts paid
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen104.jpg]
72 [[3680601]] indemnified party the amount paid over pursuant to this paragraph
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. (h) Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment or designation of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. (i) For
purposes of this Section 2.17, the term “Lender” includes any Issuing Bank and
the term “applicable law” includes FATCA. SECTION 2.18. Payments Generally; Pro
Rata Treatment; Sharing of Setoffs. (a) The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 1:00 p.m., New York City
time), on the date when due, in immediately available funds, without any
defense, setoff, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account or
accounts as may be specified by the Administrative Agent, except that payments
required to be made directly to any Issuing Bank or the Swingline Lender shall
be so made, payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under this Agreement or any other Loan Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan or LC Disbursement shall, except as otherwise expressly provided herein, be
made in the currency of such Loan or LC Disbursement; all other payments
hereunder and under each other Loan Document shall be made in dollars. (b) If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen105.jpg]
73 [[3680601]] (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Revolving
Loans, Term Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Eligible Assignee, to the
Borrower or any Subsidiary or other Affiliate thereof in a transaction that
complies with the terms of Section 9.04(e). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. (d) Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders or the Issuing
Banks, as applicable, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Banks, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. (e) If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.17(e),
2.18(d) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen106.jpg]
74 [[3680601]] (f) In the event that any financial statements delivered under
Section 5.01(a) or 5.01(b), or any compliance certificate delivered under
Section 5.01(c), shall prove to have been materially inaccurate, and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Total Leverage Ratio), then the Borrower shall pay to the Administrative
Agent, for distribution to the Lenders and the Issuing Banks (or former Lenders
and Issuing Banks) as their interests may appear, the accrued interest or fees
that should have been paid but were not paid as a result of such misstatement.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation. (b) If (i) any Lender has requested compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (iii) any Lender has become a
Defaulting Lender or (iv) any Lender has become a Declining Lender under Section
2.22, then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a Lender having become a Declining Lender, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of the applicable Class with respect to which such Lender
is a Declining Lender) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b), (D) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen107.jpg]
75 [[3680601]] thereto, as a result of a waiver or consent by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply. SECTION 2.20. Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender: (a)
commitment fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a); (b) the Revolving
Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof; (c) if any LC
Exposure exists at the time such Revolving Lender becomes a Defaulting Lender,
then: (i) all or any part of the Swingline Exposure (other than (x) any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c) and (y) the portion of the
Swingline Exposure referred to in clause (b) of the definition thereof) and LC
Exposure (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.05(e) and 2.05(f)) of such
Defaulting Lender shall be reallocated among the Non-Defaulting Revolving
Lenders in accordance with their respective Applicable Percentages but only to
the extent that the sum of all Non-Defaulting Revolving Lenders’ Revolving
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the sum of all Non-Defaulting Revolving Lenders’ Revolving
Commitments; provided that no reallocation under this clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Revolving Lender as a result of such
Non-Defaulting Revolving Lender’s increased exposure following such
reallocation; (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding; (iii) if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen108.jpg]
76 [[3680601]] such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized; (iv) if any
portion of the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted to give effect to such reallocation; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and (d) so long as such Revolving Lender is a Defaulting Lender,
the Swingline Lenders shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless, in each case, it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure (other than the portion
of such Swingline Exposure referred to in clause (b) of the definition of such
term) or LC Exposure, as applicable, will be fully covered by the Revolving
Commitments of the Non-Defaulting Revolving Lenders and/or cash collateral
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any such funded Swingline Loan or in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non-Defaulting
Revolving Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein). In the event that the
Administrative Agent, Holdings, the Borrower, each Swingline Lender and each
applicable Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused the applicable Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure, as applicable,
of the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Revolving Lender was a Defaulting Lender; provided further that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a Non-Defaulting Revolving Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Revolving
Lender’s having been a Defaulting Lender. SECTION 2.21. Incremental Extensions
of Credit. (a) At any time and from time to time, commencing on the Restatement
Effective Date and ending on the Latest Maturity Date (or, in the case of any
Revolving Commitment Increase (as defined below), on the Revolving Maturity
Date), subject to the terms and conditions set forth herein, the Borrower may,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) to add one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) solely
during the Revolving Availability Period, one or more increases in the aggregate
amount of the Revolving Commitments (each such increase, a



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen109.jpg]
77 [[3680601]] “Revolving Commitment Increase” and, together with the
Incremental Term Loans and any Alternative Incremental Facility Debt, the
“Incremental Extensions of Credit”) or (iii) to incur Alternative Incremental
Facility Debt, in an aggregate principal amount (for all Incremental Extensions
of Credit made, and all Alternate Incremental Facility Debt incurred, on and
after the Restatement Effective Date) of up to $100,000,000 (provided that, at
any time, the sum of (x) the aggregate principal amount of Incremental
Extensions of Credit that have been made or incurred since the Restatement
Effective Date (assuming for this purpose that any Revolving Commitment Increase
has been fully drawn (provided that such amount need not actually be fully drawn
as a condition to such Incremental Extension of Credit)) and (y) the aggregate
principal amount of Indebtedness outstanding at such time under Section 6.01(u),
shall not exceed $100,000,000 in the aggregate); provided that, at the time of
each such request and upon the effectiveness of each Incremental Facility
Amendment or the incurrence of such Alternative Incremental Facility Debt, (A)
no Default or Event of Default has occurred and is continuing or shall result
therefrom (provided that in the event the proceeds of any Incremental Extension
of Credit are used to finance any investment permitted hereunder, such condition
precedent set forth in this clause (A) may be waived or limited as agreed
between the Borrower and the Lenders providing such Incremental Extension of
Credit, without the consent of any other Lenders), (B) the representations and
warranties of Holdings, the Borrower and each other Loan Party, as applicable,
set forth in the Loan Documents would be true and correct in all material
respects (or, in the case of representations and warranties qualified as to
materiality, in all respects) on and as of the date of, and immediately after
giving effect to, the incurrence of such Incremental Extension of Credit
(provided that in the event the proceeds of any Incremental Extension of Credit
are used to finance any investment permitted hereunder, such condition precedent
set forth in this clause (B) may be waived or limited as agreed between the
Borrower and the Lenders providing such Incremental Extension of Credit, without
the consent of any other Lenders), (C) after giving effect to such Incremental
Extension of Credit and the application of the proceeds therefrom (and assuming
that the full amount of such Incremental Extension of Credit shall have been
funded on such date), Holdings shall be in compliance on a Pro Forma Basis with
the covenants set forth in Sections 6.12 and 6.13 recomputed as of the last day
of the most recently ended fiscal quarter of the Borrower (provided that in the
event the proceeds of any Incremental Extension of Credit are used to finance
any investment permitted hereunder, such condition precedent set forth in this
clause (C) shall be required to be satisfied as of the date on which the binding
agreement for such investment is entered into rather than the date of
effectiveness of the applicable Incremental Extension of Credit) and (D) the
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in the clauses (A), (B) and (C) above, together with reasonably
detailed calculations demonstrating compliance with clause (C) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA for the
relevant period). Each Class of Incremental Term Loans and each Revolving
Commitment Increase shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $10,000,000; provided that such
amount may be less than $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Extensions of
Credit set forth above. (b) The Incremental Term Loans (i) shall rank pari passu
or junior in right of payment in respect of the Collateral and with the
Obligations in respect of the Revolving Commitments and the Tranche A Term
Loans, (ii) for purposes of prepayments, shall be treated substantially the same
as (and in any event no more favorably than) the Tranche A Term Loans and (iii)
other than amortization, pricing and maturity date, shall be on terms that



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen110.jpg]
78 [[3680601]] are identical to the terms with respect to the Tranche A Term
Loans and shall be made on conditions determined by the Borrower and the Lenders
providing such Incremental Term Loans; provided that (A) if the Weighted Average
Yield relating to any Incremental Term Loans exceeds the Weighted Average Yield
relating to the Tranche A Term Loans (after giving effect to any amendments to
the applicable margin on the Tranche A Term Loans prior to the time that such
Incremental Term Loans are made) immediately prior to the effectiveness of the
applicable Incremental Facility Amendment, then the Applicable Rate relating to
the Tranche A Term Loans shall be adjusted so that the Weighted Average Yield
relating to such Incremental Term Loans shall not exceed the Weighted Average
Yield relating to the Tranche A Term Loans; provided that (x) the requirements
of this clause (A) shall not apply to any Incremental Term Loan the maturity
date of which is at least two years after the Tranche A Term Maturity Date and
(y) if the Adjusted LIBO Rate or the Adjusted EURIBO Rate in respect of the
Tranche A Term Loans or such Incremental Term Loans includes an interest rate
“floor”, then such interest rate “floor”, to the extent greater than the
Adjusted LIBO Rate or the Adjusted EURIBO Rate (in each case, assuming a
three-month Interest Period and without giving effect to any interest rate
“floor” set forth in the definition thereof) immediately prior to the
effectiveness of the applicable Incremental Facility Amendment, shall be equated
to interest margin (calculated by the Administrative Agent in accordance with
its customary practice) for purposes of determining whether an increase to the
Applicable Rate relating to the Tranche A Term Loans shall be required, (B) any
Incremental Term Loan shall not have (1) a final maturity date earlier than the
Tranche A Term Maturity Date or (2) a weighted average life to maturity that is
shorter than the remaining weighted average life to maturity of the
then-remaining Tranche A Term Loans and (C) one or more additional financial
maintenance covenants may be added to this Agreement for the benefit of any
Incremental Term Loans so long as such financial maintenance covenants are for
the benefit of all other Lenders in respect of all Loans and Commitments
outstanding at the time that the applicable Incremental Facility Amendment
becomes effective. (c) Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Extension of Credit. Any additional bank, financial institution,
existing Lender or other Person that elects to extend commitments in respect of
any Incremental Term Loans or Revolving Commitment Increase shall be reasonably
satisfactory to the Borrower and the Administrative Agent (and, in the case of
any Revolving Commitment Increase, each Issuing Bank and each Swingline Lender)
(any such bank, financial institution, existing Lender or other Person being
called an “Additional Lender”) and, if not already a Lender, shall become a
Lender under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Borrower, such Additional Lender and the
Administrative Agent. No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Commitments in respect of any
Incremental Term Loans or Revolving Commitment Increase shall become Commitments
(or in the case of any Revolving Commitment Increase to be provided by an
existing Revolving Lender, an increase in such Lender’s Revolving Commitment)
under this Agreement upon the effectiveness of the applicable Incremental
Facility Amendment. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement or to any other
Loan Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the second proviso of Section 9.02(b)).



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen111.jpg]
79 [[3680601]] (d) On the date of effectiveness of any Revolving Commitment
Increase, (i) the aggregate principal amount of the Revolving Loans outstanding
(the “Existing Revolving Borrowings”) immediately prior to the effectiveness of
such Revolving Commitment Increase shall be deemed to be repaid, (ii) each
Revolving Commitment Increase Lender that shall have had a Revolving Commitment
prior to the effectiveness of such Revolving Commitment Increase shall pay to
the Administrative Agent in same day funds an amount equal to the amount, if
any, by which (A) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1)
such Revolving Commitment Increase Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Revolving Commitment
Increase) multiplied by (2) the aggregate principal amount of the Existing
Revolving Borrowings, (iii) each Revolving Commitment Increase Lender that shall
not have had a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender the portion of such funds that is equal
to the amount, if any, by which (A) (1) such Revolving Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Existing Revolving Borrowings, exceeds (B) (1) such Revolving Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Revolving Commitment Increase, the Borrower shall be deemed to have made
new Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request), (vi) each
Revolving Lender shall be deemed to hold its Applicable Percentage of each
Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) and (vii) the Borrower
shall pay each Revolving Lender any and all accrued but unpaid interest on its
Loans comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrower pursuant to the provisions of Section 2.16 if
the date of the effectiveness of such Revolving Commitment Increase occurs other
than on the last day of the Interest Period relating thereto. Upon each
Revolving Commitment Increase pursuant to this Section, each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Revolving Commitment Increase Lender, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to such Revolving Commitment Increase and each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans, in each case held by each Revolving
Lender (including each such Revolving Commitment Increase Lender) will equal
such Revolving Lender’s Applicable Percentage. Each Revolving Commitment
Increase shall be on the same terms as are applicable to the Revolving Loans;
provided that (A) the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen112.jpg]
80 [[3680601]] Borrower may increase the Applicable Rate applicable to the
Revolving Loans and the Revolving Commitments in connection with any Revolving
Commitment Increase if, after the effectiveness of the applicable Incremental
Facility Amendment, such increased Applicable Rate applies to all Revolving
Loans and Revolving Commitments, (B) if the Weighted Average Yield relating to
the Revolving Commitments (and the Revolving Loans made thereunder) in respect
of any Revolving Commitment Increase exceeds the Weighted Average Yield relating
to the Revolving Loans and Revolving Commitments (after giving effect to any
amendments to the applicable margin on the Revolving Loans and the Revolving
Commitments prior to the time that such Revolving Commitment Increase becomes
effective) immediately prior to the effectiveness of the applicable Incremental
Facility Amendment, then the Borrower shall pay to the Revolving Lenders
existing immediately prior to the effectiveness of such Incremental Facility
Amendment an additional amount so that the Weighted Average Yield relating to
the Revolving Commitments (and the Revolving Loans to be made thereunder) in
respect of such Revolving Commitment Increase shall not exceed the Weighted
Average Yield relating to the Revolving Loans and the Revolving Commitments
outstanding immediately prior to the effectiveness of such Incremental Facility
Amendment and (C) one or more additional financial maintenance covenants may be
added to this Agreement for the benefit of any Revolving Commitment Increase so
long as such financial maintenance covenants are for the benefit of all other
Lenders in respect of all Loans and Commitments outstanding at the time that the
applicable Incremental Facility Amendment becomes effective. SECTION 2.22.
Extension of Maturity Date. (a) The Borrower may, by delivery of a Maturity Date
Extension Request to the Administrative Agent (which shall promptly deliver a
copy thereof to each of the Lenders) not less than 30 days prior to the
then-existing Maturity Date for the applicable Class of Commitments and/or Loans
hereunder to be extended (the “Existing Maturity Date”), request that the
Lenders extend the Existing Maturity Date in accordance with this Section. Each
Maturity Date Extension Request shall (i) specify the applicable Class of
Commitments and/or Loans hereunder to be extended, (ii) specify the date to
which the applicable Maturity Date is sought to be extended, (iii) specify the
changes, if any, to the Applicable Rate to be applied in determining the
interest payable on the Loans of, and fees payable hereunder to, Consenting
Lenders (as defined below) in respect of that portion of their Commitments
and/or Loans extended to such new Maturity Date and the time as of which such
changes will become effective (which may be prior to the Existing Maturity Date)
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Date Extension Request; provided that
no such changes or modifications requiring approvals pursuant to the provisos to
Section 9.02(b) shall become effective prior to the Existing Maturity Date
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right to agree to the extension of the Existing Maturity Date and other
matters contemplated thereby on the terms and subject to the conditions set
forth therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, specifying the maximum amount of the Commitment
and/or Loans of such Lender with respect to which such Lender agrees to the
extension of the Maturity Date, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood and
agreed that any Lender that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Lender). If a Lender elects to
extend only a portion of its then existing Commitment and/or Loans, it will be
deemed for purposes hereof to be a Consenting Lender in



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen113.jpg]
81 [[3680601]] respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type and currency of Loans of the applicable
Class of such Lender shall be allocated ratably among the extended and
non-extended portions of the Loans of such Lender based on the aggregate
principal amount of such Loans so extended and not extended. If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments and/or Loans held by them, then, subject to paragraph (d) of this
Section, on the date specified in the Maturity Date Extension Request as the
effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Commitments and/or Loans shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein, (ii)
the terms and conditions of the applicable Commitments and/or Loans of the
Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof) shall be modified as set forth in the Maturity
Date Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals (including those of the Required Lenders) having been obtained) become
effective. (b) Notwithstanding the foregoing, the Borrower shall have the right,
in accordance with the provisions of Sections 2.19(b) and 9.04, at any time
prior to the Existing Maturity Date, to replace a Declining Lender (for the
avoidance of doubt, only in respect of that portion of such Lender’s Commitment
and/or Loans subject to a Maturity Date Extension Request that it has not agreed
to extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement. (c) If a Maturity Date Extension Request has become effective
hereunder: (i) solely in respect of a Maturity Date Extension Request that has
become effective in respect of the Revolving Commitments, not later than the
fifth Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.05(i), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Aggregate Revolving Exposure as of such date will not exceed the aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to this
Section (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Exposure would
exceed the aggregate amount of the Revolving Commitments so extended); (ii)
solely in respect of a Maturity Date Extension Request that has become effective
in respect of the Revolving Commitments, on the Existing Maturity Date, the
Revolving Commitment of each Declining Lender shall, to the extent not assumed,
assigned or transferred as provided in paragraph (b) of this Section, terminate,
and the Borrower shall repay all the Revolving Loans of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.03, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Consenting Lenders,
which such Revolving Borrowings shall be made ratably by the Consenting Lenders
in accordance with their extended Revolving Commitments; and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen114.jpg]
82 [[3680601]] (iii) solely in respect of a Maturity Date Extension Request that
has become effective in respect of a Class of Term Loans, on the Existing
Maturity Date, the Borrower shall repay all the Loans of such Class of each
Declining Lender, to the extent such Loans shall not have been so purchased,
assigned and transferred, in each case together with accrued and unpaid interest
and all fees and other amounts owing to such Declining Lender hereunder, it
being understood and agreed that, subject to satisfaction of the conditions set
forth in Section 4.03, such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Revolving
Lenders. (d) Notwithstanding the foregoing, no Maturity Date Extension Request
shall become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.03 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower. (e) Notwithstanding any provision of this
Agreement to the contrary, it is hereby agreed that no extension of an Existing
Maturity Date in accordance with the express terms of this Section, or any
amendment or modification of the terms and conditions of the Commitments and the
Loans of the Consenting Lenders effected pursuant thereto, shall be deemed to
(i) violate the last sentence of Section 2.08(c) or Section 2.18(b) or 2.18(c)
or any other provision of this Agreement requiring the ratable reduction of
Commitments or the ratable sharing of payments or (ii) require the consent of
all Lenders or all affected Lenders under Section 9.02(b). (f) The Borrower, the
Administrative Agent and the Consenting Lenders may enter into an amendment to
this Agreement to effect such modifications as may be necessary to reflect the
terms of any Maturity Date Extension Request that has become effective in
accordance with the provisions of this Section. SECTION 2.23. Refinancing
Facilities. (a) The Borrower may, on one or more occasions, by written notice to
the Administrative Agent, obtain Refinancing Term Loan Indebtedness or
Refinancing Revolving Commitments. Each such notice shall specify the date
(each, a “Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loan Indebtedness shall be made or on which such Refinancing
Revolving Commitments shall become effective, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that: (i) no Event of Default of the type set
forth in Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing;
(ii) substantially concurrently with the incurrence of any Refinancing Term Loan
Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class (together with any accrued but unpaid
interest thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Term Borrowings of such Class
shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.09(a) ratably;



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen115.jpg]
83 [[3680601]] (iii) substantially concurrently with the effectiveness of any
Refinancing Revolving Commitments, the Borrower shall reduce then outstanding
Revolving Commitments in an aggregate amount equal to the aggregate amount of
such Refinancing Revolving Commitments and shall make any prepayments of the
outstanding Revolving Loans required pursuant to Section 2.08 in connection with
such reduction, and any such reduction of the Revolving Commitments shall be
made ratably among the Lenders in accordance with their respective Revolving
Commitments; and (iv) such notice shall set forth, with respect to any
Refinancing Term Loan Indebtedness established thereby in the form of
Refinancing Term Loans or with respect to any Refinancing Revolving Commitments
(and the Refinancing Revolving Loans of the same Class), to the extent
applicable, the following terms thereof: (A) the designation of such Refinancing
Term Loans or Refinancing Revolving Commitments and Refinancing Revolving Loans,
as applicable, as a new “Class” for all purposes hereof, (B) the stated
termination and maturity dates applicable to the Refinancing Term Loans or
Refinancing Revolving Commitments and Refinancing Revolving Loans, as
applicable, of such Class, (C) in the case of Refinancing Term Loans,
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (D) the interest rate or rates applicable to the
Refinancing Term Loans or Refinancing Revolving Loans, as applicable, of such
Class, (E) the fees applicable to the Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class, (F) in the case of Refinancing Term Loans, any original issue discount
applicable thereto, (G) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans or Refinancing Revolving Loans, as
applicable, of such Class, (H) any voluntary or mandatory commitment reduction
or prepayment requirements applicable to Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class (which prepayment requirements, in the case of any Refinancing Term Loans,
may provide that such Refinancing Term Loans may participate in any mandatory
prepayment on a pro rata basis with any Class of existing Term Loans, but may
not provide for prepayment requirements that are materially more favorable to
the Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loans or Refinancing Revolving
Commitments and Refinancing Revolving Loans, as applicable, of such Class and
(I) any financial maintenance covenant with which Holdings and the Borrower
shall be required to comply (provided that any such financial maintenance
covenant for the benefit of any Class of Refinancing Lenders shall also be for
the benefit of all other Lenders in respect of all Loans and Commitments
outstanding at the time that the applicable Refinancing Facility Agreement
becomes effective). (b) Any Lender or any other Eligible Assignee approached by
the Borrower to provide all or a portion of the Refinancing Term Loan
Indebtedness or the Refinancing Revolving Commitments may elect or decline, in
its sole discretion, to provide any Refinancing Term Loan Indebtedness or
Refinancing Revolving Commitments, as the case may be. (c) Any Refinancing Term
Loans and any Refinancing Revolving Commitments shall be established pursuant to
a Refinancing Facility Agreement executed and delivered by Holdings, the
Borrower, each Refinancing Term Lender providing such Refinancing Term Loans or
each Refinancing Revolving Lender providing such Refinancing Revolving
Commitments, as the case may be, and the Administrative Agent, which shall be



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen116.jpg]
84 [[3680601]] consistent with the provisions set forth in clause (a) above (but
which shall not require the consent of any other Lender). Each Refinancing
Facility Agreement shall be binding on the Lenders, the Loan Parties and the
other parties hereto and may effect amendments to the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect provisions of this Section 2.23, including any
amendments necessary to treat such Refinancing Term Loans or Refinancing
Revolving Commitments (and the Refinancing Revolving Loans of the same Class) as
a new “Class” of commitments or loans hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. ARTICLE III Representations and Warranties Each of Holdings and the
Borrower (with respect to itself and, where applicable, its respective
Subsidiaries) represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that: SECTION 3.01. Organization; Powers.
Each of Holdings, the Borrower and each Restricted Subsidiary (a) is duly
organized, validly existing and, to the extent that such concept is applicable
in the relevant jurisdiction, in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority, and
the legal right, to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required. SECTION 3.02. Authorization; Due Execution and
Delivery; Enforceability. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party have been duly
authorized by all necessary corporate or other organizational action and, if
required, action by the holders of such Loan Party’s Equity Interests. This
Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party, as applicable, enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing. SECTION 3.03. Governmental Approvals; No Conflicts. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party (a) as of the date such Loan Document is executed,
will not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except (i) filings necessary to
perfect Liens created under the Loan Documents, (ii) consents, approvals,
registrations or filings which have been obtained or made and are in full force
and effect or (iii) where failure to obtain such consent or approval, or make
such registration or filing, in the aggregate, could not



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen117.jpg]
85 [[3680601]] reasonably be expected to have a Material Adverse Effect, (b)
will not violate any Requirement of Law applicable to Holdings, the Borrower or
any Restricted Subsidiary, (c) will not violate or result (alone or with notice
or lapse of time or both) in a default under any indenture, agreement or other
instrument binding upon Holdings, the Borrower or any Restricted Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by Holdings, the Borrower or any
Restricted Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any obligation thereunder, except with respect to
any violation, default, payment, repurchase, redemption, termination,
cancellation or acceleration that would not reasonably be expected to have a
Material Adverse Effect and (d) will not result in the creation or imposition of
any Lien on any asset now owned or hereafter acquired by Holdings, the Borrower
or any Restricted Subsidiary, except Liens created under the Loan Documents.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent Holdings’ consolidated
balance sheets and the related consolidated statements of operations,
shareholders’ equity and cash flows (i) as of and for the fiscal years ended
December 31, 2016, December 31, 2015 and December 31, 2014, audited and reported
on by Deloitte & Touche LLP, independent public accountants (without a “going
concern” or like qualification, exception or statement and without any
qualification or exception as to the scope of such audit) and (ii) as of and for
the fiscal quarters and portions of the fiscal year ended March 31, 2017, June
30, 2017 and September 29, 2017 (and comparable periods for the prior fiscal
year) certified by a Financial Officer of Holdings. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings, the Borrower and the Subsidiaries on a
consolidated basis as of such dates and for such periods in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of certain footnotes in the case of the statements referred to in clause
(ii) above. (b) [Reserved]. (c) No event, change or condition has occurred that
has had, or would reasonably be expected to have, a Material Adverse Effect
since December 31, 2016. SECTION 3.05. Properties. (a) Each of Holdings, the
Borrower and each Restricted Subsidiary has good title to, or valid leasehold
interests in, all its property necessary for the conduct of its business
(including the Mortgaged Properties), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes. All such property is free and clear of Liens, other than Liens
expressly permitted by Section 6.02. (b) Each of Holdings, the Borrower and each
Restricted Subsidiary owns, or has secured the rights to use, all trademarks,
trade names, copyrights, patents and other intellectual property material to its
business as currently conducted or as currently proposed to be conducted, and
the use thereof by Holdings, the Borrower and each Restricted Subsidiary does
not infringe upon the rights of any other Person, except, in each case, for any
such failures to own or have rights to use, or any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation regarding any trademarks,
trade names, copyrights, patents or other intellectual property owned or used by
Holdings, the Borrower or any Restricted Subsidiary is pending or, to the
knowledge of Holdings, the Borrower or any Restricted Subsidiary,



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen118.jpg]
86 [[3680601]] threatened against Holdings, the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. (c) Neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.
SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings, the Borrower or any Restricted Subsidiary and solely for purposes of
the representations and warranties to be given on the Restatement Effective
Date, threatened against or affecting Holdings, the Borrower or any Restricted
Subsidiary or any business, property or rights (other than intellectual property
rights, which are addressed in Section 3.05(b)) of any such Person (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents. (b)
Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, the Borrower or any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability, (iv) has any present or, to the
knowledge of Holdings, the Borrower or any Restricted Subsidiary, past
operations or properties subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, Hazardous Material impacts or environmental clean-up, (v) has any
contingent liability with respect to any Release, environmental pollution or
Hazardous Material impacts on any real property now or previously owned, leased
or operated by it or (vi) knows of any basis for any Environmental Liability.
SECTION 3.07. Compliance with Laws. Each of Holdings, the Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.08.
Anti-Terrorism Laws; Anti Corruption Laws. Holdings and the Borrower have
implemented and maintain in effect policies and procedures designed to ensure
compliance by Holdings, the Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Holdings, the Borrower, the Subsidiaries and their
respective officers and employees, and, to the knowledge of Holdings and the
Borrower, their respective directors and agents, are in compliance with Anti-
Corruption Laws and applicable Sanctions in all material respects. None of (a)
Holdings, the Borrower, any Subsidiary or, to the knowledge of Holdings, the
Borrower or such Subsidiary, any of their respective directors, officers or
employees or (b) to the knowledge of Holdings or the Borrower, any agent of
Holdings, the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Transactions will not violate Anti-Corruption Laws or
applicable Sanctions.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen119.jpg]
87 [[3680601]] SECTION 3.09. Investment Company Status. None of Holdings, the
Borrower or any Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act. SECTION 3.10.
Federal Reserve Regulations. None of Holdings, the Borrower or any Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. SECTION 3.11. Taxes. Except
to the extent that failure to do so would not reasonably be expected to result
in a Material Adverse Effect, each of Holdings, the Borrower and each Restricted
Subsidiary (a) has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it and (b) has paid or caused to be paid
all Taxes required to have been paid by it, except where the validity or amount
thereof is being contested in good faith by appropriate proceedings and where
Holdings, the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves therefor in conformity with GAAP. SECTION
3.12. ERISA. Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (a) no ERISA Event has occurred or
is reasonably expected to occur and (b) the present value of all accumulated
benefits obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan. SECTION 3.13. Disclosure. None of the reports,
financial statements, certificates or other written information furnished by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary to the
Arrangers, the Administrative Agent, any Issuing Bank or any Lender on or before
the Restatement Effective Date in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder (as modified or supplemented by other information so
furnished and taken as a whole) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, each
of Holdings and the Borrower represents only that such information was prepared
in good faith based upon assumptions believed by it to be reasonable at the time
so furnished and, if such projected financial information was furnished prior to
the Restatement Effective Date, as of the Restatement Effective Date (it being
understood and agreed that any such projected financial information may vary
from actual results and that such variations may be material). SECTION 3.14.
Subsidiaries. As of the Restatement Effective Date, Holdings does not have any
subsidiaries other than the Borrower and the Subsidiaries. As of the Restatement
Effective Date, Schedule 3.14 sets forth the name of, and the ownership interest
of Holdings, the Borrower and each Subsidiary in, each Subsidiary and identifies
each Subsidiary that is a Subsidiary Loan Party, in each case as of the
Restatement Effective Date. As of the Restatement Effective Date, the Equity
Interests in the Borrower and each Subsidiary have been duly authorized and
validly issued and are fully paid and nonassessable, and such Equity Interests
are owned by Holdings or the Borrower, directly or indirectly, free and clear of
all Liens (other than Liens created under the Loan Documents and any Liens
permitted by Section 6.02). Except



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen120.jpg]
88 [[3680601]] as set forth in Schedule 3.14, as of the Restatement Effective
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings, the Borrower or any Subsidiary is a party
requiring, and there are no Equity Interests in any Subsidiary outstanding that
upon exercise, conversion or exchange would require, the issuance by the
Borrower or any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribed for or purchase any Equity Interests in the Borrower or any
Subsidiary. SECTION 3.15. Labor Matters. As of the Restatement Effective Date,
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns or any other material labor disputes against Holdings, the Borrower or
any Restricted Subsidiary pending or, to the knowledge of Holdings, the Borrower
or any Restricted Subsidiary, threatened and (ii) there are no unfair labor
practice complaints pending against Holdings, the Borrower or any Restricted
Subsidiary or, to the knowledge of Holdings, the Borrower or any Subsidiary,
threatened against any of them before the National Labor Relations Board or
other Governmental Authority. SECTION 3.16. Solvency. As of the Restatement
Effective Date, immediately after the consummation of the Transactions to occur
on the Restatement Effective Date, and giving effect to the rights of
indemnification, subrogation and contribution under the Collateral Agreement,
(a) the fair value of the assets of Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Restatement Effective
Date. For purposes of this Section, the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. SECTION 3.17. Collateral
Matters. (a) The Collateral Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined therein) and (i) when such Collateral constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) (subject to subsections (b) and (c) of this Section 3.17) to
the extent perfection can be obtained by filing Uniform Commercial Code
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen121.jpg]
89 [[3680601]] (b) Each Mortgage, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all the applicable mortgagor’s right, title and interest in and to the
Mortgaged Properties subject thereto and the proceeds thereof, and when the
Mortgages have been filed in the jurisdictions specified therein, the Mortgages
will constitute a fully perfected security interest in all right, title and
interest of the mortgagors in the Mortgaged Properties and the proceeds thereof,
prior and superior in right to any other Person, but subject to Liens permitted
under Section 6.02. (c) Upon the recordation of the Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Administrative Agent) with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and the
filing of the financing statements referred to in paragraph (a) of this Section,
the security interest created under the Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the Loan
Parties in the Intellectual Property (as defined in the Collateral Agreement) in
which a security interest may be perfected by filing in the United States of
America, in each case prior and superior in right to any other Person, but
subject to Liens permitted under Section 6.02 (it being understood and agreed
that subsequent recordings in the United States Patent and Trademark Office or
the United States Copyright Office may be necessary to perfect a security
interest in such Intellectual Property acquired by the Loan Parties after the
Restatement Effective Date). SECTION 3.18. Designation as Senior Debt. All
Obligations shall be designated as “Senior Indebtedness” and “Designated Senior
Indebtedness” or a similar term or designation for purposes of and as defined
in, any documentation with respect to any subordinated Indebtedness. SECTION
3.19. EEA Financial Institution. No Loan Party is an EEA Financial Institution.
ARTICLE IV Conditions SECTION 4.01. [Reserved]. SECTION 4.02. [Reserved].
SECTION 4.03. Each Credit Event. The obligations of the Lenders to make Loans on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions: (a) The
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen122.jpg]
90 [[3680601]] (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing. (c) The Borrower shall have delivered to the Administrative Agent
the notice required by Section 2.03. Each Borrowing (provided that a conversion
or a continuation of a Borrowing shall not constitute a “Borrowing” for purposes
of this Section 4.03) and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.03. ARTICLE V Affirmative Covenants
From and including the Restatement Effective Date and until the Commitments
shall have expired or been terminated and the principal of and interest on each
Loan and all fees, expenses and other amounts (other than contingent amounts not
yet due) payable under this Agreement or any other Loan Document shall have been
paid in full and all Letters of Credit (other than those collateralized or
back-stopped on terms reasonably satisfactory to the applicable Issuing Bank)
shall have expired or been terminated and all LC Disbursements shall have been
reimbursed, each of Holdings and the Borrower covenants and agrees with the
Lenders that: SECTION 5.01. Financial Statements and Other Information. In the
case of Holdings, Holdings will furnish to the Administrative Agent, which shall
furnish to each Lender, the following: (a) within 90 days after the end of each
fiscal year of Holdings (or such later date as Form 10-K of Holdings is required
to be filed with the SEC taking into account any extension granted by the SEC,
provided that Holdings gives the Administrative Agent notice of any such
extension), its audited consolidated balance sheet and audited consolidated
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, and related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, prepared in
accordance with generally accepted auditing standards and reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, exception or
statement and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition, results of operations and cash flow
of Holdings and its subsidiaries on a consolidated basis as of the end of and
for such fiscal year in accordance with GAAP consistently applied and
accompanied by a narrative report describing the financial position, results of
operations and cash flow of Holdings and its consolidated subsidiaries, which
requirement to deliver a narrative report shall be satisfied by the filing by
Holdings with the SEC of the requisite Form 10- K for such fiscal year; (b)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings (or such later date as Form 10-Q of Holdings is required
to be filed with the SEC taking into account any extension granted by the SEC,
provided that



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen123.jpg]
91 [[3680601]] Holdings gives the Administrative Agent notice of any such
extension), beginning with the fiscal quarter of Holdings ended as of September
29, 2017, its unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of Holdings as presenting fairly in
all material respects the financial condition, results of operations and cash
flows of Holdings and its Subsidiaries on a consolidated basis as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and accompanied by a narrative report describing the
financial position, results of operations and cash flow of Holdings and its
consolidated Subsidiaries, which requirement to deliver a narrative report shall
be satisfied by the filing by Holdings with the SEC of the requisite Form 10- Q
for such fiscal year; (c) concurrently with each delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of Holdings (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations (A) demonstrating compliance with the covenants contained
in Sections 6.12 and 6.13 and (B) in the case of financial statements delivered
under clause (a) above, beginning with the financial statements for the fiscal
year of Holdings ending December 31, 2018, of Excess Cash Flow, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
later of the date of Holdings’ audited financial statements referred to in
Section 3.04 and the date of the prior certificate delivered pursuant to this
clause (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) at any time when there is any Unrestricted Subsidiary,
including as an attachment with respect to each such financial statement, an
Unrestricted Subsidiary Reconciliation Statement (except to the extent that the
information required thereby is separately provided with the public filing of
such financial statement); (d) concurrently with any delivery of financial
statements under clause (a) above, a detailed consolidated budget for the then
current fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations and cash flows as of the end of
and for such fiscal year (and as of the end of and for each fiscal quarter in
such fiscal year) and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any significant revisions
of such budget; (e) promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; (f)
promptly after the same becomes publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange, or distributed by Holdings to the holders of its Equity
Interests generally, as applicable; and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen124.jpg]
92 [[3680601]] (g) promptly following any request therefor, but subject to the
limitations set forth in the proviso to the last sentence of Section 5.08 and
Section 9.12, such other information regarding the operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
of Holdings, the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent,
any Issuing Bank or any Lender may reasonably request. Information required to
be furnished pursuant to clause (a), (b) or (f) of this Section shall be deemed
to have been furnished if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov. Information required to be furnished pursuant to this
Section may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent. SECTION 5.02. Notices of
Material Events. Holdings and the Borrower will furnish to the Administrative
Agent, which shall furnish to each Issuing Bank and each Lender, prompt written
notice of the following: (a) the occurrence of any Default; (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, the Borrower or any Restricted
Subsidiary, affecting Holdings, the Borrower or any Restricted Subsidiary, or
any adverse development in any such pending action, suit or proceeding not
previously disclosed in writing by Holdings or the Borrower to the
Administrative Agent, that in each case could reasonably be expected to result
in a Material Adverse Effect or that in any manner questions the validity of
this Agreement or any other Loan Document; and (c) any other development
(including notice of any matter or event that could give rise to an
Environmental Liability or ERISA Event) that has resulted, or could reasonably
be expected to result, in a Material Adverse Effect. Each notice delivered under
this Section shall be accompanied by a written statement of a Financial Officer
or other executive officer of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto. SECTION 5.03. Information Regarding Collateral.
(a) Holdings will furnish to the Administrative Agent prompt written notice of
any change (i) in any Loan Party’s legal name, as set forth in such Loan Party’s
organizational documents, (ii) in the jurisdiction of incorporation or
organization of any Loan Party, (iii) in the form of organization of any Loan
Party or (iv) in any Loan Party’s organizational identification number, if any,
or, with respect to a Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party. (b) At the time of delivery of financial statements pursuant to
Section 5.01(a), Holdings shall deliver to the Administrative Agent a completed
Supplemental Perfection Certificate (i) setting forth the information required
pursuant to the Supplemental Perfection Certificate and indicating, in a manner
reasonably satisfactory to the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen125.jpg]
93 [[3680601]] Administrative Agent, any changes in such information from the
most recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Supplemental Perfection Certificate delivered on the
Restatement Effective Date) or (ii) certifying that there has been no change in
such information from the most recent Supplemental Perfection Certificate
delivered pursuant to this Section (or, prior to the first delivery of a
Supplemental Perfection Certificate, from the Supplemental Perfection
Certificate delivered on the Restatement Effective Date. SECTION 5.04.
Existence; Conduct of Business. Each of Holdings and the Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names necessary for the conduct of its
business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or (ii)
Holdings, the Borrower and each of its Restricted Subsidiaries from allowing its
respective patents, copyrights, trademarks and trade names to lapse, expire or
become abandoned in the ordinary course of business or its reasonable business
judgment, as applicable. SECTION 5.05. Payment of Obligations. Each of Holdings
and the Borrower will, and will cause each of its Restricted Subsidiaries to,
pay its material obligations (other than Indebtedness and any obligations in
respect of any Hedging Agreements), including Tax liabilities, before the same
shall become delinquent or in default, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) Holdings, the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment would not reasonably be expected to result in a Material
Adverse Effect. SECTION 5.06. Maintenance of Properties. Except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, each of Holdings and the Borrower will, and will cause each of
its Restricted Subsidiaries to, keep and maintain all property necessary for the
conduct of its business in good working order and condition, ordinary wear and
tear excepted. SECTION 5.07. Insurance. Each of Holdings and the Borrower will,
and will cause each of its Restricted Subsidiaries to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties will
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the loss
payee thereunder and (c) provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy. Holdings will
furnish to the Lenders, upon reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. If at any
time any owned improved real property is pledged as Collateral and such improved
real property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area” and
flood insurance coverage is available under the National Flood Insurance
Program, the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen126.jpg]
94 [[3680601]] applicable Loan Party (i) has obtained and will maintain, if
available, flood hazard insurance on such terms and in such amounts as required
by the Flood Insurance Laws and Regulation H of the Board of Governors and (ii)
furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof.1 SECTION 5.08. Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with GAAP and all Requirements of Law are made
of all dealings and transactions in relation to its business and activities.
Each of Holdings and the Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise the rights
under this Section 5.08 more often than two times during any calendar year;
provided further that none of Holdings, the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product. SECTION 5.09. Compliance with Laws. Each of Holdings and
the Borrower will, and will take reasonable action to cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law (including
Environmental Laws) with respect to it or its operations or property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Holdings and the
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by Holdings, the Borrower, their Subsidiaries and the
respective directors, officers, employees and agents of the foregoing with
Anti-Corruption Laws and applicable Sanctions. SECTION 5.10. Use of Proceeds;
Letters of Credit. (a) The proceeds of the Tranche A Term Loans will be used for
the purposes set forth in the Amendment and Restatement Agreement. The proceeds
of the Revolving Loans and the Swingline Loans, as well as the proceeds of any
Incremental Extension of Credit (unless otherwise provided in the applicable
Incremental Facility Amendment), will be used for working capital and other
general corporate purposes (including acquisitions permitted by this Agreement)
of Holdings, the Borrower and the Restricted Subsidiaries. The proceeds of the
Revolving Loans and the Swingline Loans may also be used for other transactions
not prohibited by this Agreement. No part of the proceeds of any Loan will be
used in violation of the representation set forth in Section 3.10. Letters of
Credit will be used by Holdings, the Borrower and the Restricted Subsidiaries
for general corporate purposes. (b) The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective 1 NTD: The Administrative Agent has
“life of loan” determination and will receive evidence of any redesignation.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen127.jpg]
95 [[3680601]] directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or any Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto, for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) otherwise in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. SECTION 5.11. Additional Subsidiaries. If any additional Subsidiary is
formed or acquired (or otherwise becomes a Designated Subsidiary) after the
Restatement Effective Date, then Holdings will, as promptly as practicable and,
in any event, within 60 days (or such longer period as the Administrative Agent,
acting reasonably, may agree to in writing (including electronic mail)) after
such Subsidiary is formed or acquired (or otherwise becomes a Designated
Subsidiary), notify the Administrative Agent thereof and, to the extent
applicable, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interest in or Indebtedness of such Subsidiary owned by or on
behalf of any Loan Party. SECTION 5.12. Further Assurances. (a) Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries that is a
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. Each of Holdings and
the Borrower also agrees to, and shall cause each of its Subsidiaries that is a
Subsidiary Loan Party to, provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents. (b) If any material assets (including any real property
or improvements thereto or any interest therein with a fair market value in
excess of $5,000,000) are acquired by Holdings, the Borrower or any Subsidiary
Loan Party after the Restatement Effective Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien
created by the Collateral Agreement upon acquisition thereof), Holdings will
notify the Administrative Agent and the Lenders thereof, and, if requested by
the Administrative Agent or the Required Lenders, Holdings will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties. (c) Notwithstanding anything herein to the
contrary, if at any time improved real property is required to be pledged as
Collateral, the applicable Loan Party shall not deliver, and the Administrative
Agent shall not enter into, accept or record, any Mortgage in respect of such
real property until (i) the date that occurs 30 days after the Administrative
Agent has delivered to the Lenders the following documents in respect of such
real property: (A) a completed flood zone determination from a third party
vendor; (B) if such real property is located in a “special flood hazard area”,
(1) a notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party that flood insurance



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen128.jpg]
96 [[3680601]] coverage is not available under the National Flood Insurance
Program because the community does not participate in the National Flood
Insurance Program and (2) evidence of the receipt by the applicable Loan Party
of such notice(s); and (C) if such notice is required to be provided to the Loan
Party and flood insurance is available under the National Flood Insurance
Program in the community in which such real property is located, evidence of
flood insurance in such form, on such terms and in such amounts as required by
the Flood Insurance Laws and Regulation H of the Board of Governors and (ii) the
Administrative Agent shall have received written confirmation from each Lender
that flood insurance due diligence and flood insurance compliance has been
completed by such Lender (such written confirmation not to be unreasonably
conditioned, withheld or delayed), it being understood that, for so long as
either the Administrative Agent or any Lender is unable or fails to complete
flood insurance diligence to its reasonable satisfaction so as to permit the
applicable Loan Party to deliver a Mortgage as required by Section 5.11 or this
Section 5.12, such Loan Party shall have no obligation hereunder with respect to
the delivery of such Mortgage or any of the accompanying items set forth in
clause (e) of the definition of “Collateral and Guarantee Requirement” (and no
Default or Event of Default shall be deemed to arise from such Loan Party’s
failure to deliver such Mortgage or any such accompanying items). SECTION 5.13.
Post-Effective Date Matters. As promptly as practicable, and in any event within
90 days (or such longer period as the Administrative Agent, acting reasonably,
may agree to in writing), after the Restatement Effective Date, Holdings and the
Borrower shall, and shall cause each of its Subsidiaries that is a Loan Party
to, deliver all Control Agreements that are required to be delivered pursuant to
the Collateral and Guarantee Requirement, except to the extent otherwise agreed
by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement”. SECTION 5.14.
Designation of Subsidiaries. Holdings may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Event of Default shall have occurred and be continuing or would
result from such designation, (b) immediately after giving effect to such
designation, Holdings shall be in compliance on a Pro Forma Basis with the
covenants set forth in Sections 6.12 and 6.13 recomputed as of the last day of
the most recently ended fiscal quarter of Holdings, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
setting forth reasonably detailed calculations demonstrating compliance with
this clause (b), and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Material Indebtedness. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an investment by the parent company
of such Subsidiary therein under Section 6.04(r) at the date of designation in
an amount equal to the net book value of such parent company’s investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary, and the making of an investment by
such Subsidiary in any investments of such Subsidiary, in each case existing at
such time. ARTICLE VI Negative Covenants From and including the Restatement
Effective Date and until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees, expenses and other
amounts (other than contingent amounts not yet due) payable under this



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen129.jpg]
97 [[3680601]] Agreement or any other Loan Document have been paid in full, and
all Letters of Credit (other than those collateralized or back-stopped on terms
reasonably satisfactory to the applicable Issuing Bank) have expired or been
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that: SECTION 6.01.
Indebtedness; Certain Equity Securities. Neither Holdings nor the Borrower will,
nor will Holdings or the Borrower permit any of their respective Restricted
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except: (a) Indebtedness created hereunder and under the other Loan Documents;
(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01(b) and any Refinancing Indebtedness in respect thereof; (c)
Indebtedness of the Borrower to any Restricted Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary; provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of
the Borrower or any Subsidiary Loan Party to any Restricted Subsidiary that is
not a Subsidiary Loan Party shall, on and after the Restatement Effective Date,
be subordinated to the Obligations on the terms set forth in the Global
Intercompany Note; (d) Guarantees by the Borrower of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of the
Borrower or any other Restricted Subsidiary; provided that (i) the Indebtedness
so Guaranteed is permitted by this Section (other than clause (b) or (f)), (ii)
Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the
Obligations of the applicable Loan Party to the same extent and on the same
terms as the Indebtedness so Guaranteed is subordinated to the Obligations; (e)
(i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction, repair, replacement or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (ii) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to clause
(i) above; provided that the aggregate principal amount of Indebtedness
permitted by this clause (e), together with any sale and leaseback transaction
incurred pursuant to Section 6.06, shall not exceed $10,000,000 at any time
outstanding; (f) (i) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Restatement Effective Date, or Indebtedness of
any Person that is assumed by any Restricted Subsidiary in connection with an
acquisition of assets by such Restricted Subsidiary in an acquisition permitted
by Section 6.04; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and is not created in contemplation of or in connection with such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen130.jpg]
98 [[3680601]] Person becoming a Restricted Subsidiary (or such merger or
consolidation) or such assets being acquired and (ii) Refinancing Indebtedness
in respect of Indebtedness incurred or assumed, as applicable, pursuant to
clause (i) above; (g) other Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding; (h) Indebtedness owed to any
Person (including obligations in respect of letters of credit for the benefit of
such Person) providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business; (i) Indebtedness in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business; (j)
Indebtedness in respect of Hedging Agreements permitted by Section 6.07; (k)
Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depositary and cash management services or in connection with any
automated clearinghouse transfers of funds; provided that such Indebtedness
shall be repaid in full within five Business Days of the incurrence thereof; (l)
Indebtedness in the form of purchase price adjustments, earnouts, non-
competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any acquisition or other investment permitted under Section 6.04; (m)
Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23; provided
that the Net Proceeds thereof are used to make the prepayments required under
clause (a)(ii) of Section 2.23; (n) Alternative Incremental Facility Debt;
provided that the aggregate principal amount of such Alternative Incremental
Facility Debt shall not exceed the amount permitted under Section 2.21; (o)
Indebtedness representing deferred compensation to directors, officers,
consultants or employees of the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business; (p) Indebtedness consisting of
promissory notes issued by any Loan Party to current or former officers,
directors, consultants and employees or their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings permitted by Section 6.08; (q) Indebtedness of the Borrower or any
other Loan Party that is unsecured or secured by the Collateral on a
second-lien, subordinated basis to the Obligations (and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral) if, after giving effect to the incurrence thereof and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen131.jpg]
99 [[3680601]] the application of the proceeds thereof, (i) no Event of Default
has occurred and is continuing or would result therefrom and (ii) Holdings is in
compliance with Sections 6.12 and 6.13; (r) [reserved]; (s) [reserved]; (t)
Indebtedness consisting of obligations to pay insurance premiums arising in the
ordinary course of business and not in connection with the borrowing of money;
and (u) unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding; provided
that, at any time, the sum of (x) the aggregate principal amount of Incremental
Extensions of Credit that have been made or incurred since the Restatement
Effective Date (assuming for this purpose that any Revolving Commitment Increase
has been fully drawn) and (y) the aggregate principal amount of Indebtedness
outstanding at such time under this clause (u), shall not exceed $100,000,000 in
the aggregate. SECTION 6.02. Liens. Neither Holdings nor the Borrower will, nor
will Holdings or the Borrower permit any of their respective Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, except: (a) Liens created under the Loan
Documents; (b) Permitted Encumbrances; (c) any Lien on any asset of the Borrower
or any Restricted Subsidiary existing on the Restatement Effective Date and set
forth in Schedule 6.02; provided that (i) such Lien shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than assets financed
by the same financing source in the ordinary course of business) and (ii) such
Lien shall secure only those obligations that it secures on the Restatement
Effective Date and extensions, renewals, replacements and refinancings thereof
so long as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(b)
as Refinancing Indebtedness in respect thereof; (d) any Lien existing on any
asset prior to the acquisition thereof by the Borrower or any Restricted
Subsidiary or existing on any asset of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Restatement Effective Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), (ii) such Lien shall not apply to any other asset of
Holdings, the Borrower or any Restricted Subsidiary (other than (x) assets
financed by the same financing source in the ordinary course of business and (y)
in the case of any such merger or consolidation, the assets of any special
purpose merger Subsidiary that is a party thereto) and (iii) such Lien shall
secure only



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen132.jpg]
100 [[3680601]] those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(f) as
Refinancing Indebtedness in respect thereof; (e) Liens on fixed or capital
assets acquired, constructed, repaired, replaced or improved (including any such
assets made the subject of a Capital Lease Obligation incurred) by the Borrower
or any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
incurred to finance such acquisition, construction, repair, replacement or
improvement and permitted by clause (e)(i) of Section 6.01 or any Refinancing
Indebtedness in respect thereof permitted by clause (e)(ii) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such construction,
repair, replacement or improvement (provided that this clause (ii) shall not
apply to any Refinancing Indebtedness permitted by clause (e)(ii) of Section
6.01 or any Lien securing such Refinancing Indebtedness), (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing, repairing,
replacing or improving such fixed or capital asset and in any event, the
aggregate principal amount of such Indebtedness does not exceed the amount
permitted under the second proviso of Section 6.01(e) at any time outstanding
and (iv) such Liens shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary (except assets financed by the same
financing source in the ordinary course of business); (f) in connection with the
sale or transfer of any Equity Interests or other assets in a transaction
permitted under Section 6.05, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof; (g)
in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Restricted Subsidiary or such
other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement; (h) Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for an
acquisition or other transaction permitted hereunder; (i) Liens on Collateral
securing (i) any Permitted Pari Passu Refinancing Debt, Permitted Second
Priority Refinancing Debt or Alternative Incremental Facility Debt or (ii) any
secured Indebtedness permitted to be incurred under Section 6.01(q); provided
that, in the case of each of clauses (i) and (ii), such Liens are subject to
customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent; (j) Liens granted by a Subsidiary that is not a Loan Party
in respect of Indebtedness permitted to be incurred by such Subsidiary under
Section 6.01; and



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen133.jpg]
101 [[3680601]] (k) Liens not otherwise permitted by this Section to the extent
that the aggregate outstanding principal amount of the obligations at any time
outstanding that are secured thereby does not exceed $5,000,000. SECTION 6.03.
Fundamental Changes. (a) Neither Holdings nor the Borrower will, nor will they
permit any of their Restricted Subsidiaries to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity or the surviving
entity (the “Successor Borrower”) (A) is organized under the laws of the United
States of America, (B) expressly assumes the Borrower’s obligations under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Subsidiary Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Collateral Agreement (and, if reasonably requested by the Administrative Agent,
each other applicable Security Document) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement and (D) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement;
provided that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement, (ii) any
Person (other than Holdings and the Borrower) may merge into or consolidate with
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any Restricted
Subsidiary other than the Borrower may merge into or consolidate with any Person
in a transaction permitted under Section 6.05 in which, after giving effect to
such transaction, the surviving entity is not a Restricted Subsidiary, (iv) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Restricted Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04, and (v) the
Borrower or any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect a disposition
permitted pursuant to Section 6.05. (b) The Borrower will not, and Holdings and
the Borrower will not permit any Restricted Subsidiary to, engage to any
material extent in any business other than businesses of the type to be
conducted by the Borrower and the Restricted Subsidiaries as described in the
Form 10 and businesses reasonably related, incidental or ancillary thereto. (c)
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Holdings will not (i) engage in any business or activity other than
the ownership of all the outstanding Equity Interests of the Borrower and
activities incidental thereto and compliance with its obligations under the Loan
Documents, (ii) own or acquire any assets (other than Equity Interests of the
Borrower, cash and Permitted Investments), (iii) incur any liabilities (other
than liabilities under the Loan Documents, liabilities imposed by law, including
tax liabilities, and other liabilities incidental to its existence and permitted
business and activities) or (iv) incur or permit to exist any Liens on any of
its assets (other than the Liens created by the Loan Documents and Liens imposed
by law).



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen134.jpg]
102 [[3680601]] SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, purchase, hold or acquire (including pursuant to any
merger or consolidation with any Person that was not a wholly owned Restricted
Subsidiary prior to such merger or consolidation) any Equity Interests in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except: (a) cash and Permitted
Investments; (b) investments constituting the purchase or other acquisition (in
one transaction or a series of related transactions) of all or substantially all
of the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the majority of
the Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary if, at the time the binding agreement for such investment
is entered into, after giving effect to such investment, Holdings would be in
compliance with Sections 6.12 and 6.13 recomputed on a Pro Forma Basis as of the
last day of the most recently ended fiscal quarter of the Borrower prior to such
date; provided that (i) such investment was not preceded by, or consummated
pursuant to, a hostile offer (including a proxy contest), (ii) no Event of
Default has occurred and is continuing at the time the binding agreement for
such investment is entered into, (iii) all actions required to be taken with
respect to such acquired Restricted Subsidiary or such acquired assets under
Sections 5.11 and 5.12 shall have been taken (or arrangements for the taking of
such actions reasonably satisfactory to the Administrative Agent shall have been
made), (iv) immediately after giving pro forma effect to such investment, the
Liquidity shall be at least $35,000,000 and (v) the aggregate amount of cash
consideration paid in respect of such investments (including in the form of
loans or advances made to Restricted Subsidiaries that are not Loan Parties) by
Loan Parties involving the acquisition of Restricted Subsidiaries that do not
become Loan Parties shall not exceed, at the time such investment is made and
after giving effect thereto, $5,000,000; (c) investments existing on the
Restatement Effective Date and set forth on Schedule 6.04; (d) investments by
Holdings in the Borrower and by the Borrower and the Restricted Subsidiaries in
Equity Interests of their respective subsidiaries; provided that (i) any such
Equity Interests held by a Loan Party shall be pledged to the extent required by
the definition of the term “Collateral and Guarantee Requirement” and (ii) the
aggregate outstanding amount of such investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties (together with investments
permitted under clause (s) of this Section, outstanding intercompany loans
permitted under subclause (ii) of the proviso to clause (e) of this Section and
outstanding Guarantees permitted under the proviso to clause (f) of this
Section) shall not exceed $25,000,000 (in each case determined without regard to
any write-downs or write-offs); provided that if any such investment under this
subclause (ii) is made for the purpose of making an investment, loan or advance
permitted under clause (r) of this Section, the amount available under this
clause (d) shall not be reduced by the amount of any such investment loan or
advance which reduces the basket under clause (r) of this Section);



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen135.jpg]
103 [[3680601]] (e) loans or advances made by Holdings or the Borrower to any
Restricted Subsidiary and made by any Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary; provided that (i) any such loans and advances
made by a Loan Party shall be evidenced, on and after the Restatement Effective
Date, by a promissory note pledged pursuant to the Collateral Agreement and (ii)
the outstanding amount of such loans and advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties (together with investments
permitted under clause (s) of this Section, investments permitted under
subclause (ii) of the proviso to clause (d) of this Section and outstanding
Guarantees permitted under the proviso to clause (f) of this Section) shall not
exceed $25,000,000 (in each case determined without regard to any write-downs or
write- offs); provided that if any such loan or advance under this subclause
(ii) is made for the purpose of making an investment, loan or advance permitted
under clause (r) of this Section, the amount available under this clause (e)
shall not be reduced by the amount of any such investment loan or advance which
reduces the basket under clause (r) of this Section); (f) Guarantees of
Indebtedness that is permitted under Section 6.01 and other obligations, in each
case of Holdings, the Borrower or any Restricted Subsidiary; provided that the
total of the aggregate outstanding principal amount of Indebtedness and the
aggregate amount of other obligations, in each case of Restricted Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
investments permitted under clause (s) of this Section, investments permitted
under subclause (ii) of the proviso to clause (d) of this Section and
intercompany loans permitted under subclause (ii) to the proviso to clause (e)
of this Section) shall not exceed $25,000,000 (in each case determined without
regard to any write-downs or write-offs); (g) loans or advances to directors,
officers, consultants or employees of Holdings, the Borrower or any Restricted
Subsidiary made in the ordinary course of business of Holdings, the Borrower or
such Restricted Subsidiary, as applicable, not exceeding $1,000,000 in the
aggregate outstanding at any time (determined without regard to any write-downs
or write-offs of such loans or advances); (h) payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of Holdings, the Borrower or any Restricted
Subsidiary for accounting purposes and that are made in the ordinary course of
business; (i) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; (j)
investments in the form of Hedging Agreements permitted by Section 6.07; (k)
investments of any Person existing at the time such Person becomes a Restricted
Subsidiary or consolidates or merges with the Borrower or any Restricted
Subsidiary so long as such investments were not made in contemplation of such
Person becoming a Restricted Subsidiary or of such consolidation or merger; (l)
investments resulting from pledges or deposits described in clause (c) or (d) of
the definition of the term “Permitted Encumbrance”;



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen136.jpg]
104 [[3680601]] (m) investments made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.05; (n) investments that result solely from the
receipt by Holdings, the Borrower or any Restricted Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereof); (o) receivables or other
trade payables owing to the Borrower or a Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as the Borrower or any Restricted
Subsidiary deems reasonable under the circumstances; (p) mergers and
consolidations permitted under Section 6.03 that do not involve any Person other
than Holdings, the Borrower and Restricted Subsidiaries that are wholly owned
Restricted Subsidiaries; (q) Guarantees by the Borrower or any Restricted
Subsidiary of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business; (r) so long as no Event of Default has occurred and is
continuing or would result therefrom, other investments, loans and advances by
the Borrower or any Restricted Subsidiary in an aggregate amount, as valued at
cost at the time each such investment, loan or advance is made and including all
related commitments for future investments, loans or advances (and the principal
amount of any Indebtedness that is assumed or otherwise incurred in connection
with such investment, loan or advance), in an aggregate amount not exceeding, at
the time such investments, loans or advances are made and after giving effect
thereto, the sum of (i) $10,000,000 plus (ii) the Available Amount at such time
in the aggregate for all such investments made or committed to be made from and
after the Restatement Effective Date plus an amount equal to any returns of
capital or sale proceeds actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made); and (s) so long as no Event of
Default has occurred and is continuing or would result therefrom, other
investments, loans and advances by the Borrower or any Restricted Subsidiary in
any joint venture or similar Person in which the Borrower or any Restricted
Subsidiary owns Equity Interests but that is not a Subsidiary in an aggregate
amount, as valued at cost at the time each such investment, loan or advance is
made and including all related commitments for future investments, loans or
advances (and the principal amount of any Indebtedness that is assumed or
otherwise incurred in connection with such investment, loan or advance), not
exceeding, at the time such investments, loans or advances are made and after
giving effect thereto (when taken together with investments permitted under
subclause (ii) of the first proviso to clause (d) of this Section, intercompany
loans permitted under subclause (ii) to the first proviso to clause (e) of this
Section and outstanding Guarantees permitted under the proviso to clause (f) of
this Section) $25,000,000 (in each case determined without regard to any
write-downs or write-offs), plus an amount equal to any returns of capital or
sale proceeds actually received in cash in respect of any such investments
(which amount shall not exceed the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen137.jpg]
105 [[3680601]] amount of such investment value at cost at the time such
investment was made); provided that if any such investment under this clause (s)
is made for the purpose of making an investment, loan or advance permitted under
clause (r) of this Section, the amount available under this clause (s) shall not
be reduced by the amount of any such investment loan or advance which reduces
the basket under clause (r) of this Section. The amount, as of any date of
determination, of (i) any investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, minus any cash
payments actually received by such investor representing a payment or prepayment
of in respect of principal of such Investment, but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by the Borrower, (iii) any investment in an Equity Interests by the
investor to the investee, including any capital contribution, shall be the fair
market value (as determined in good faith by the Borrower) of such Equity
Interests or capital contribution, minus any payments actually received by such
investor representing a return of capital of such investment, but without any
other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such investment after the date of
such Investment, and (iv) any other investment (other than any investment
referred to in clause (i), (ii) or (iii) above) by the specified Person shall be
the original cost of such investment (including any Indebtedness assumed in
connection therewith), minus the amount of any portion of such investment that
has been repaid to the investor in cash as a repayment of principal or a return
of capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such investment
after the date of such Investment. For purposes of this Section 6.04, if an
investment involves the acquisition of more than one Person, the amount of such
investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by the Borrower. SECTION 6.05. Asset Sales. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will Holdings or the Borrower permit any Restricted Subsidiary
to issue any additional Equity Interest in such Restricted Subsidiary (other
than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Restricted Subsidiary), except: (a) sales,
transfers, leases and other dispositions of (i) inventory, (ii) used, obsolete
or surplus equipment, (iii) property no longer used or useful in the conduct of
the business of the Borrower and the Restricted Subsidiaries (including
intellectual property), (iv) immaterial assets and (v) cash and Permitted
Investments, in each case in the ordinary course of business; (b) sales,
transfers, leases and other dispositions to the Borrower or a Restricted
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Sections 6.04 and 6.09; (c)
sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof not as part of any
accounts



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen138.jpg]
106 [[3680601]] receivables financing transaction; (d) (i) sales, transfers,
leases and other dispositions of assets to the extent that such assets
constitute an investment permitted by clause (i), (k) or (m) of Section 6.04 or
another asset received as consideration for the disposition of any asset
permitted by this Section (in each case, other than Equity Interests in a
Restricted Subsidiary, unless all Equity Interests in such Restricted Subsidiary
(other than directors’ qualifying shares) are sold) and (ii) sales, transfers,
and other dispositions of the Equity Interests of a Restricted Subsidiary by the
Borrower or a Restricted Subsidiary to the extent such sale, transfer or other
disposition would be permissible as an investment in a Restricted Subsidiary
permitted by Section 6.04(d) or (r); (e) leases or subleases entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of Holdings, the Borrower or any Restricted Subsidiary; (f)
licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of Holdings, the Borrower or any Restricted Subsidiary; (g) dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any asset
of any of Holdings, the Borrower or any Restricted Subsidiary; (h) dispositions
of assets to the extent that (i) such assets are exchanged for credit against
the purchase price of similar replacement assets or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
assets; (i) dispositions permitted by Section 6.08; (j) sales, transfers, leases
and other dispositions of assets that are not permitted by any other clause of
this Section; provided that (i) the aggregate fair value of all assets sold,
transferred, leased or otherwise disposed of in reliance upon this clause (j)
shall not exceed (A) in any fiscal year, $5,000,000 and (B) during the term of
this Agreement, $10,000,000 and (ii) no Event of Default has occurred and is
continuing or would result therefrom; and (k) sales, transfers or other
dispositions of accounts receivable in connection with the factoring on a
non-recourse basis of such accounts receivable; provided that all sales,
transfers, leases and other dispositions permitted hereby (other than those
permitted by clause (b)) shall be made for fair value (as determined in good
faith by the Borrower), and at least 75% of the consideration from all sales,
transfers, leases and other dispositions permitted hereby (other than those
permitted by clause (b), (d), (g) or (h)) since the Restatement Effective Date,
on a cumulative basis, is in the form of cash or cash equivalents; provided
further that (i) any consideration in the form of Permitted Investments that are
disposed of for cash consideration within 30 Business Days after such sale,
transfer or other disposition shall be deemed to be cash consideration in an
amount equal to the amount of such cash consideration for purposes of this
proviso, (ii) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen139.jpg]
107 [[3680601]] subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable sale, transfer, lease
or other disposition and for which the Borrower and all the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing shall be deemed to be cash consideration in an amount equal to the
liabilities so assumed and (iii) any Designated Non-Cash Consideration received
by the Borrower or such Subsidiary in respect of such sale, transfer, lease or
other disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (iii)
that is at that time outstanding, not in excess of $1,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non- Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash consideration. SECTION 6.06. Sale and Leaseback Transactions.
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 270 days
after the Borrower or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset; provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.01(e) and any Lien made the subject of such Capital
Lease Obligation is permitted by Section 6.02(e). SECTION 6.07. Hedging
Agreements. Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which Holdings, the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of the Equity Interests of Holdings, the Borrower or any Restricted
Subsidiary) and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from floating
to fixed rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings, the
Borrower or any Restricted Subsidiary. SECTION 6.08. Restricted Payments;
Certain Payments of Junior Indebtedness. (a) Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that: (i) [reserved];
(ii) the Borrower and any Restricted Subsidiary may declare and pay dividends or
make other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests; (iii) Holdings may declare and pay
dividends with respect to its Equity Interests payable solely in shares of
Qualified Equity Interests or Disqualified Equity Interests permitted hereunder;



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen140.jpg]
108 [[3680601]] (iv) [reserved]; (v) Holdings may make cash payments in lieu of
the issuance of fractional shares representing insignificant interests in
Holdings in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in Holdings;
(vi) Holdings may make repurchases of Equity Interests or withhold Equity
Interests, in each case if such Equity Interests are tendered by a holder of
stock options upon the exercise of such stock options and such Equity Interests
represent a portion of the exercise price of such stock options (and related
redemption or cancellation of shares for payment of taxes or other amounts
relating to the exercise under such stock option or other benefit plans);
provided that the foregoing repurchases are not effected by the making of any
payment in cash by Holdings, the Borrower or any of its Restricted Subsidiaries,
but are instead are effected by either (x) Holdings withholding Equity Interests
that would otherwise be issued upon the exercise of stock options or (y)
Holdings accepting Equity Interests tendered by a holder of stock options upon
the exercise of stock options by such holder; (vii) concurrently with any
issuance of Qualified Equity Interests, Holdings may redeem, purchase or retire
any Equity Interests of Holdings using the proceeds of, or convert or exchange
any Equity Interests of Holdings for, such Qualified Equity Interests; (viii)
Holdings may make Restricted Payments not otherwise permitted by this Section
6.08(a) in an aggregate amount not to exceed $10,000,000 less the sum of (x) the
aggregate amount of Restricted Payments previously made in reliance on this
clause (viii) and (y) the aggregate amount of payments of Indebtedness
previously made in reliance on clause (iv) of Section 6.08(b); provided that,
with respect to any Restricted Payment made in reliance on this clause (viii),
(x) no Default has occurred or is continuing at the time such Restricted Payment
is made or would result therefrom and (y) immediately after giving effect to
such Restricted Payment, Liquidity is at least $25,000,000; (ix) Holdings may
make Restricted Payments not otherwise permitted by this Section 6.08(a) in an
aggregate amount not to exceed, at any time, the Available Amount at such time;
provided that, with respect to any Restricted Payment made in reliance on this
clause (ix), (x) no Default has occurred or is continuing at the time such
Restricted Payment is made or would result therefrom, (y) after giving effect to
such Restricted Payment, Holdings shall be in compliance on a Pro Forma Basis
with the covenants set forth in Sections 6.12 and 6.13 recomputed as of the last
day of the most recently ended fiscal quarter of the Borrower and (z)
immediately after giving effect to such Restricted Payment, Liquidity is at
least $25,000,000; (x) Restricted Payments may be made in the form of the
payment of withholding or similar taxes payable or expected to be payable in
connection with the exercise of stock options and the vesting of restricted
stock, or the withholding, repurchase, redemption or retirement of any equity
interests granted to current or former employees, officers or directors of the
Borrower, Holdings or any Subsidiary pursuant to the equity incentive plans of
Holdings; and (xi) Holdings may make Restricted Payments not otherwise permitted
by this Section 6.08(a); provided that, with respect to any Restricted Payment
made in reliance



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen141.jpg]
109 [[3680601]] on this clause (xi), (x) no Default has occurred or is
continuing at the time such Restricted Payment is made or would result
therefrom, (y) the Total Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Restricted Payment as of the last day of the most recently
ended fiscal quarter of the Borrower, shall be less than or equal to 1.25 to
1.00 and (z) immediately after giving effect to such Restricted Payment,
Liquidity is at least $25,000,000. (b) Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, prepay, redeem, purchase or
otherwise satisfy any Indebtedness that is subordinated in right of payment to
the Obligations, except for: (i) (A) payments of Indebtedness created under this
Agreement or any other Loan Document and (B) payments of intercompany
Indebtedness not prohibited by the subordination terms of the Global
Intercompany Note; (ii) regularly scheduled interest and principal payments as
and when due in respect of any such Indebtedness, other than payments in respect
of such Indebtedness prohibited by the subordination provisions thereof; (iii)
refinancings of Indebtedness with the proceeds of other Indebtedness permitted
under Section 6.01; (iv) payments of or in respect of Indebtedness in an amount
not to exceed $5,000,000 less the sum of (x) the aggregate amount of payments
previously made in reliance on this clause (iv) and (y) the aggregate amount of
Restricted Payments previously made in reliance on clause (viii) of Section
6.08(a); provided that, with respect to any payment made in reliance on this
clause (iv), (x) no Default has occurred or is continuing at the time such
payment is made or would result therefrom and (y) immediately after giving
effect to such payment, Liquidity is at least $25,000,000; (v) payments of or in
respect of Indebtedness in an amount not to exceed, at any time, the Available
Amount at such time; provided that, with respect to any payment made in reliance
on this clause (v), (x) no Default has occurred or is continuing at the time
such payment is made or would result therefrom, (y) after giving effect to such
payment, Holdings shall be in compliance on a Pro Forma Basis with the covenants
set forth in Sections 6.12 and 6.13 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower and (z) immediately after giving
effect to such payment, Liquidity is at least $25,000,000; and (vi) payments of
or in respect of Indebtedness not otherwise permitted by this Section 6.08(b);
provided that, with respect to any such payment made in reliance on this clause
(vi), (x) no Default has occurred or is continuing at the time such payment is
made or would result therefrom, (y) the Total Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such payment as of the last day of the
most recently ended fiscal quarter of the Borrower, shall be less than or equal
to 1.25 to 1.00 and (z) immediately after giving effect to such payment,
Liquidity is at least $25,000,000. SECTION 6.09. Transactions with Affiliates.
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, sell, lease or otherwise transfer any assets to, or purchase,
lease or otherwise acquire any assets from, or otherwise engage in any other
transactions involving aggregate consideration in excess of $500,000 with, any
of its



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen142.jpg]
110 [[3680601]] Affiliates, except (i) transactions that are at prices and on
terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) transactions between or among the Loan Parties not involving any
other Affiliate, (iii) advances, equity issuances, repurchases, retirements or
other acquisitions or retirements of Equity Interests and other Restricted
Payments permitted under Section 6.08 and investments, loans and advances to
Restricted Subsidiaries permitted under Section 6.04 and any other transaction
involving the Borrower and the Restricted Subsidiaries permitted under Section
6.03 to the extent such transaction is between the Borrower and one or more
Restricted Subsidiaries or between two or more Restricted Subsidiaries and
Section 6.05 (to the extent such transaction is not required to be for fair
value thereunder), (iv) the payment of reasonable fees to directors of Holdings,
the Borrower or any Restricted Subsidiary who are not employees of Holdings, the
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers, consultants or employees of Holdings, the Borrower or the Restricted
Subsidiaries in the ordinary course of business, (v) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrower’s board of directors and (vi) employment and
severance arrangements entered into in the ordinary course of business between
Holdings, the Borrower or any Restricted Subsidiary and any employee thereof and
approved by the Borrower’s board of directors. SECTION 6.10. Restrictive
Agreements. Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Holdings, the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure the Obligations or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests, to
make or repay loans or advances to the Borrower or any Restricted Subsidiary, to
Guarantee Indebtedness of the Borrower or any Restricted Subsidiary, to transfer
any of its properties or assets to the Borrower or any Restricted Subsidiary or
to grant Liens on its assets (including Equity Interests) to the Administrative
Agent; provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement, any other Loan Document, any
Incremental Facility Amendment, any Refinancing Facility Agreement or any
document governing any Refinancing Term Loan Indebtedness, Refinancing Revolving
Commitments or Refinancing Indebtedness of any of the foregoing, (B) in the case
of any Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to the Equity Interests
of such Restricted Subsidiary, (C) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets of Holdings, the Borrower or any Restricted Subsidiary, in each case
pending such sale; provided that such restrictions and conditions apply only to
such Restricted Subsidiary or the assets that are to be sold and, in each case,
such sale is permitted hereunder, (D) restrictions and conditions existing on
the Restatement Effective Date and identified on Schedule 6.10 (and any
extension or renewal of, or any amendment, modification or replacement of the
documents set forth on such schedule that do not expand the scope of, any such
restriction or condition in any material respect) and (E) restrictions and
conditions imposed by any agreement relating to Indebtedness of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and otherwise permitted by clause (f) of Section 6.01 or
to any restrictions in any Indebtedness of a non-Loan Party Restricted
Subsidiary permitted by clause (g) of Section 6.01, in each case if such
restrictions and conditions apply only to such Restricted



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen143.jpg]
111 [[3680601]] Subsidiary and its subsidiaries; and (ii) clause (a) of the
foregoing shall not apply to (A) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (e) of Section
6.01 if such restrictions and conditions apply only to the assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof. SECTION 6.11. Amendment of Material
Documents. Neither Holdings nor the Borrower will, nor will they permit any of
their respective Restricted Subsidiaries to, amend, modify or waive, (a) its
certificate of incorporation, bylaws or other organizational documents, (b) any
of the Spin-Off Documents or (c) any agreement or instrument governing or
evidencing any Material Indebtedness that is subordinated in right of payment to
the Obligations, in each case if the effect of such amendment, modification or
waiver would be materially adverse to the Lenders. SECTION 6.12. Interest
Expense Coverage Ratio. Holdings will not permit, as of the last day of any
fiscal quarter of Holdings, the ratio of (a) Consolidated EBITDA to (b)
Consolidated Cash Interest Expense, in each case for the period of four
consecutive fiscal quarters of Holdings ending on such day (commencing with the
four consecutive fiscal quarters of Holdings ending December 31, 2017) to be
less than 4.50 to 1.00. SECTION 6.13. Total Leverage Ratio. Holdings will not
permit the Total Leverage Ratio for the period of four consecutive fiscal
quarters of Holdings (commencing with the four consecutive fiscal quarters of
Holdings ending December 31, 2017) ending on the last day of any fiscal quarter
of Holdings during any period set forth below, to be greater than (a) 3.00 to
1.00 or (b) for the twelve-month period immediately succeeding the consummation
of a Qualified Acquisition, 3.25 to 1.00. SECTION 6.14. Changes in Fiscal
Periods. Holdings will neither (a) permit its fiscal year or the fiscal year of
the Borrower or any Restricted Subsidiary to end on a day other than December 31
(or, if different, on dates consistent with practice in effect on the
Restatement Effective Date), nor (b) change its method of determining fiscal
quarters. ARTICLE VII Events of Default SECTION 7.01. Events of Default. If any
of the following events (each such event, an “Event of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) the Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Section) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days; (c) any
representation or warranty made or deemed made by or on behalf of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen144.jpg]
112 [[3680601]] Holdings, the Borrower or any Restricted Subsidiary in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement or other information furnished pursuant to or in connection with this
Agreement or any other Loan Document, shall prove to have been incorrect in any
material respect when made or deemed made; (d) Holdings or the Borrower shall
fail to observe or perform any covenant, condition or agreement contained in
Section 5.02(a), 5.04 (with respect to the existence of Holdings or the
Borrower) or in Article VI; (e) any Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower; (f) Holdings, the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal, interest, premium or otherwise and
regardless of amount) in respect of any Material Indebtedness when and as the
same shall become due and payable (after giving effect to any applicable grace
period in respect of such failure under the documentation representing such
Material Indebtedness); (g) any event or condition occurs that results in any
Material Indebtedness becoming due or being terminated or required to be
prepaid, repurchased, redeemed or defeased prior to its scheduled maturity or
that enables or permits (with all applicable grace periods in respect of such
event or condition under the documentation representing such Material
Indebtedness having expired) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause any Material Indebtedness to
become due, or to terminate or require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) any secured Indebtedness that becomes due as a result
of the voluntary sale, transfer or other disposition of the assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof permitted under Section 6.01; (h)
except as otherwise provided in Section 7.02, an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Holdings, the Borrower or any
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; (i) except as otherwise provided in Section 7.02,
Holdings, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(iv)), reorganization or other relief
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen145.jpg]
113 [[3680601]] fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
board of directors (or similar governing body) of Holdings, the Borrower or any
Restricted Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to above
in this clause (i) or in clause (h) of this Section; (j) Holdings, the Borrower
or any Restricted Subsidiary shall admit in writing its inability or fail
generally to pay its debts as they become due; (k) one or more judgments for the
payment of money in an aggregate amount in excess of $5,000,000 (other than any
such judgment covered by insurance (other than under a self-insurance program)
to the extent a claim therefor has been made in writing and liability therefor
has not been denied by the insurer) shall be rendered against Holdings, the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment; (l) an ERISA
Event shall have occurred that, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.14 or (iii)
the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or (B) file Uniform Commercial Code continuation
statements; (n) any material Security Document shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14; (o) any Guarantee purported to be created under any Loan Document
shall cease to be, or shall be asserted by any Loan Party not to be, in full
force and effect, except as a result of the release thereof as provided in the
applicable Loan Document or Section 9.14; or (p) a Change in Control shall
occur; then, and in every such event (other than an event with respect to
Holdings or the Borrower described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen146.jpg]
114 [[3680601]] notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part (but ratably as
among the Classes of Loans and the Loans of each Class at such time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Holdings and the Borrower; and in the case of any
event with respect to Holdings or the Borrower described in clause (h) or (i) of
this Section, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Holdings and the Borrower. SECTION 7.02. Exclusion of
Certain Subsidiaries. Solely for the purposes of determining whether a Default
has occurred under clause (h) or (i) of Section 7.01, any reference in any such
paragraph to any Restricted Subsidiary shall be deemed not to include any
Restricted Subsidiary affected by any event or circumstance referred to in such
paragraph that (a) did not, as of the last day of the fiscal quarter of the
Borrower most recently ended, have consolidated total assets that equal 5.0% or
more of the consolidated total assets of Holdings and (b) did not have revenues
during the four fiscal quarter period of the Borrower most recently ended equal
to or greater than 5.0% of the consolidated revenues of Holdings; provided that
if it is necessary to exclude more than one Restricted Subsidiary from clause
(h) or (i) of Section 7.01 pursuant to this paragraph in order to avoid a
Default, the aggregate consolidated assets of all such excluded Restricted
Subsidiaries as of such last day may not exceed 5.0% of the consolidated total
assets of Holdings and the aggregate consolidated revenues of all such excluded
Restricted Subsidiaries for such four fiscal quarter period may not exceed 5.0%
of the consolidated revenues of Holdings. ARTICLE VIII The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen147.jpg]
115 [[3680601]] The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender or an Issuing Bank
as any other Lender or Issuing Bank and may exercise the same as though it were
not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Holdings, the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by Holdings, the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in this Agreement or any other Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in this Agreement or any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower or any Lender as a result
of, any determination of the Revolving Exposure or the component amounts thereof
or of the Weighted Average Yield.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen148.jpg]
116 [[3680601]] The Administrative Agent shall be entitled to rely, and shall
not incur any liability for relying, upon any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act
upon any such statement prior to receipt of written confirmation thereof. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may perform
any of and all its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub- agent may
perform any of and all their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or wilful misconduct in the selection of such
sub-agents. Subject to the terms of this paragraph, the Administrative Agent may
resign at any time from its capacity as such. In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (which shall not be unreasonably withheld or delayed),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by Holdings and
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by Holdings, the Borrower and
such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen149.jpg]
117 [[3680601]] accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above. Each Lender and each Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent,
the Arrangers or any other Lender or Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Each
Lender, by delivering its signature page to the Amendment and Restatement
Agreement on the Restatement Effective Date, or delivering its signature page to
an Assignment and Assumption or any other Loan Document pursuant to which it
shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, this Agreement and each other Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Restatement
Effective Date. Except with respect to the exercise of setoff rights of any
Lender in accordance with Section 9.08 or with respect to a Lender’s right to
file a proof of claim in an insolvency proceeding, no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen150.jpg]
118 [[3680601]] Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. In furtherance of the foregoing and not in limitation thereof, no
Hedging Agreement the obligations under which constitute Secured Hedging
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under this Agreement
or any other Loan Document except as expressly provided in the Collateral
Agreement. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph. The
Secured Parties irrevocably authorize the Administrative Agent, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral. In
case of the pendency of any proceeding with respect to any Loan Party under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any LC Disbursement shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise: (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen151.jpg]
119 [[3680601]] and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender, each Issuing Bank and each other Secured Party to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Notwithstanding
anything herein to the contrary, neither the Arrangers nor any Person named on
the cover page of this Agreement as a Co-Syndication Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder. The provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Banks, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of Holdings, the Borrower or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article. ARTICLE IX
Miscellaneous SECTION 9.01. Notices. (a) General. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) of this Section), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows: (i) if to Holdings or the Borrower, to it at Vectrus Systems
Corporation, 655 Space Center Drive, Colorado Springs, Colorado 80915, Attention
of Matt Klein, Senior Vice President and Chief Financial Officer (Fax No.: (719)
637-6695; email: matt.klein@vectrus.com), with a copy to Vectrus Systems
Corporation, 655 Space Center Drive, Colorado Springs, Colorado 80915, Attention
of Michele Tyler, Senior Vice President, Chief Legal Officer and Corporate
Secretary (Fax No.: (719) 637-5986; email: Michele.tyler@vectrus.com); (ii) if
to the Administrative Agent in respect of Borrowings denominated in dollars and
all other matters, to it at JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn Street, L2, Chicago, Illinois 60603, Attention of
Leonida Mischke (Fax No.: (888) 292-9533; email:
Jpm.agency.servicing.4@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
1020 North East Loop 410, 1st Floor, San Antonio, Texas 78209, Attention of
Laura S. Woodward (Fax No.: (713) 216-6710); (iii) if to the Administrative
Agent in respect of Borrowings denominated in any Permitted Foreign Currency, to
it at J.P. Morgan Europe Limited, Loans Agency 6th Floor, 25 Bank Street, Canary
Wharf, London E145JP, United Kingdom, Attention of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen152.jpg]
120 [[3680601]] Loans Agency (Fax No: 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com); (iv) if to any Issuing Bank, to it at its
address (or fax number) most recently specified by it in a notice delivered to
the Administrative Agent, Holdings and the Borrower (or, in the absence of any
such notice, to the address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); (v) if to the Swingline Lender, to it at (A) in the case of
JPMorgan Chase Bank, N.A., JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn Street, L2, Chicago, Illinois 60603, Attention of
Leonida Mischke (Fax No.: (888) 292-9533; email:
Jpm.agency.servicing.4@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
1020 North East Loop 410, 1st Floor, San Antonio, Texas 78209, Attention of
Laura S. Woodward (Fax No.: (713) 216-6710); and (B) in the case of any other
Swingline Lender, to it at its address (or fax number) set forth in the
applicable joinder agreement contemplated by the definition of “Swingline
Lenders”; and (vi) if to any other Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire. Notices and communications sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in paragraph
(b) of this Section, shall be effective as provided in such paragraph. (b)
Electronic Communications. Notices and other communications to the Lenders and
the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or may be rescinded by any such Person by notice to each other
such Person. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen153.jpg]
121 [[3680601]] (c) Change of Address, etc. Any party hereto may change its
address or fax number for notices and other communications hereunder by notice
to the other parties hereto. (d) Platform. Holdings and the Borrower agree that
the Administrative Agent may, but shall not be obligated to, make any
Communications by posting such Communication on Debt Domain, IntraLinks,
SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, as to the adequacy of the Platform and each such Person expressly
disclaims any liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. SECTION 9.02.
Waivers; Amendments. (a) No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on Holdings or the Borrower in any case shall
entitle Holdings or the Borrower to any other or further notice or demand in
similar or other circumstances. (b) Except as provided in Sections 2.14, 2.21,
2.22, 2.23 and 9.02(c), none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower, the Administrative Agent and the
Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, in
each case without the written consent of each Lender affected thereby, (iii)
postpone the scheduled maturity date of any Loan, or the date of any scheduled
payment of the principal amount of any Term Loan under Section 2.10 or the
applicable Incremental Facility Amendment or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change any of the provisions



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen154.jpg]
122 [[3680601]] of this Section or the percentage set forth in the definition of
the term “Required Lenders” or any other provision of this Agreement or any
other Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or otherwise modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender (or each Lender of such Class, as applicable); provided
that, with the consent of the Required Lenders, the provisions of this Section
and the definition of the term “Required Lenders” may be amended to include
references to any new class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans or Lenders, (v) release the
Guarantee provided by Holdings under the Collateral Agreement or release all or
substantially all of the value of the Guarantees provided by the Subsidiary Loan
Parties under the Collateral Agreement, in each case without the written consent
of each Lender (except as expressly provided in Section 9.14 or the Collateral
Agreement (including any such release by the Administrative Agent in connection
with any sale or other disposition of any Subsidiary upon the exercise of
remedies under the Security Documents), it being understood and agreed that an
amendment or other modification of the type of obligations guaranteed under the
Collateral Agreement shall not be deemed to be a release of any Guarantee), (vi)
release all or substantially all the Collateral from the Liens of the Security
Documents without the written consent of each Lender (except as expressly
provided in Section 9.14 or the applicable Security Document (including any such
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents), (vii) change any provisions of this Agreement or any other Loan
Document in a manner that by its terms adversely affects the rights in respect
of Collateral securing the obligations owed to, or payments due to, Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class or (viii) change the rights of the Tranche A
Term Lenders to decline mandatory prepayments as provided in Section 2.11 or the
rights of any Additional Lenders of any Class to decline mandatory prepayments
of Term Loans of such Class as provided in the applicable Incremental Facility
Amendment, without the written consent of Tranche A Term Lenders or Additional
Lenders of such Class, as applicable, holding a majority of the outstanding
Tranche A Term Loans or Incremental Term Loans of such Class, as applicable;
provided further that (A) no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or any Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as applicable,
(B) any waiver, amendment or other modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by Holdings, the Borrower and
the requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time and (C) if the
terms of any waiver, amendment or other modification of this Agreement or any
other Loan Document provide that any Class of Loans (together with all accrued
interest thereon and all accrued fees payable with respect to the Commitments of
such Class) will be repaid or paid in full, and the Commitments of such Class
(if any) terminated, as a condition to the effectiveness of such waiver,
amendment or other modification, then so long as the Loans of such Class
(together with such accrued interest and fees) are in fact repaid or paid in
full and such Commitments are in fact terminated, in each case prior to or
substantially



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen155.jpg]
123 [[3680601]] simultaneously with the effectiveness of such amendment, then
such Loans and Commitments shall not be included in the determination of the
Required Lenders with respect to such amendment. Notwithstanding any of the
foregoing, (1) no consent with respect to any waiver, amendment or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any waiver, amendment or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such waiver, amendment or other modification, (2) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, mistake, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
(x) the Required Lenders stating that the Required Lenders object to such
amendment or (y) if affected by such amendment, any Swingline Lender or any
Issuing Bank stating that it objects to such amendment, (3) this Agreement may
be amended to provide for Incremental Extensions of Credit in the manner
contemplated by Section 2.21, the extension of the Maturity Date as provided in
Section 2.22 and the incurrence of Refinancing Revolving Commitments and
Refinancing Term Loans as provided in Section 2.23, in each case without any
additional consents and (4) no agreement referred to in the immediately
preceding sentence shall waive any condition set forth in Section 4.03 without
the written consent of the Majority in Interest of the Revolving Lenders (it
being understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.03) or any other Loan Document, including any amendment of
an affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of any condition set forth in Section 4.03). (c) In connection
with any proposed amendment, modification, waiver or termination (a “Proposed
Change”) requiring the consent of all Lenders or all affected Lenders, if the
consent of the Required Lenders (and, to the extent any Proposed Change requires
the consent of Lenders holding Loans of any Class pursuant to clause (iv) of
paragraph (b) of this Section, the consent of a majority in interest of the
outstanding Loans and unused Commitments of such Class) to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender” for purposes of this clause (c)), then the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) if
the Administrative Agent is not such Non-Consenting Lender, the Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, each Issuing Bank and each Swingline
Lender), which consent shall not unreasonably be withheld or delayed, (ii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (in the case of such principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
(iii) the Borrower or such assignee shall have paid to the Administrative



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen156.jpg]
124 [[3680601]] Agent the processing and recordation fee specified in Section
9.04(b), (iv) such assignment does not conflict with applicable law and (v) the
assignee shall have given its consent to such Proposed Change and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, such Proposed Change can be effected. Any assignment
required pursuant to this Section 9.02(c) may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and the Lender required to make such assignment shall not be
required to be a party to such Assignment and Assumption. (d) Notwithstanding
anything herein to the contrary, the Administrative Agent may, without the
consent of any Secured Party, consent to a departure by any Loan Party from any
covenant of such Loan Party set forth in this Agreement, the Collateral
Agreement or any other Security Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in Section
5.11, the definition of the term “Collateral and Guarantee Requirement” or as
otherwise expressly provided in the Loan Documents. (e) The Administrative Agent
may, but shall have no obligation to, with the concurrence of any Lender,
execute waivers, amendments or other modifications on behalf of such Lender. Any
waiver, amendment or other modification effected in accordance with this
Section, shall be binding upon each Person that is at the time thereof a Lender
and each Person that subsequently becomes a Lender. SECTION 9.03. Expenses;
Indemnity; Damage Waiver. (a) Holdings and the Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers, the Co-Syndication Agents and their respective Affiliates,
including the reasonable and documented fees, charges and disbursements of one
firm of counsel for the foregoing (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for the foregoing), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Loan Documents or any waiver,
amendment or modification of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable and documented fees,
charges and disbursements of one firm of counsel for the foregoing, taken as a
whole (and, if reasonably necessary, one firm of local counsel in each relevant
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for the foregoing) and, in the case of an actual or
perceived conflict of interest where any such Person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Person (and, if reasonably necessary,
one firm of local counsel in each relevant jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for such
affected Person), in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of- pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen157.jpg]
125 [[3680601]] (b) Holdings and the Borrower shall indemnify the Administrative
Agent, the Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of one
firm of counsel for all such Indemnitees, taken as a whole, and, if reasonably
necessary, of one firm of local counsel in each relevant jurisdiction (which may
include a single firm of special counsel acting in multiple jurisdictions) for
all such Indemnitees, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee and, if reasonably
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for such affected Indemnitee)), incurred by or asserted against
such Indemnitees arising out of, in connection with or as a result of any actual
or prospective claim, litigation, investigation or proceeding relating to (i)
the structuring, arrangement and syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
the Borrower or any Subsidiary, in each case, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, liabilities or related expenses to the extent they are
found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the bad faith, wilful misconduct or gross
negligence of such Indemnitee or any such Indemnitee’s Related Parties, (B) a
claim brought by Holdings, the Borrower or any Subsidiary against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or any other Loan Document or (C) a proceeding that does not involve
an act or omission by Holdings, the Borrower or any of their respective
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than a proceeding that is brought against the Administrative Agent or any
other agent or any Arranger in its capacity or in fulfilling its roles as an
agent or arranger hereunder or any similar role with respect to the Indebtedness
incurred or to be incurred hereunder). This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim. (c) To the extent that Holdings and the Borrower
fail to indefeasibly pay any amount required to be paid by them under paragraph
(a) or (b) of this Section to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, such Swingline Lender or such Related
Party, as applicable, such Lender’s pro rata share (determined as of the time
that the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen158.jpg]
126 [[3680601]] applicable unreimbursed expense or indemnity payment is sought)
of such unpaid amount (it being understood and agreed that the Borrower’s
failure to pay any such amount shall not relieve the Borrower of any default in
the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as applicable, was incurred
by or asserted against the Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent, any Issuing Bank or any
Swingline Lender in connection with such capacity; provided further that, with
respect to such unpaid amounts owed to any Issuing Bank or any Swingline Lender
in its capacity as such, or to any Related Party of any of the foregoing acting
for any Issuing Bank or any Swingline Lender in connection with such capacity,
only the Revolving Lenders shall be required to pay such unpaid amounts. For
purposes of this Section, a Lender’s “pro rata share” shall be determined by its
share of the sum of the total Revolving Exposure, unused Revolving Commitments
and, except for purposes of the second proviso of the immediately preceding
sentence, the outstanding Term Loans and unused Term Commitments, in each case
at that time. The obligations of the Lenders under this paragraph are subject to
the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph). (d) To the fullest extent permitted
by applicable law, (i) neither Holdings nor the Borrower shall assert, or permit
any of their respective Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent such damages are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, wilful misconduct or gross negligence of any Indemnitee or Related Party
of any Indemnitee or (ii) neither any Indemnitee nor any other party to this
Agreement or any other Loan Document shall be liable for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this clause (ii) shall limit the expense reimbursement
and indemnification obligations of Holdings and the Borrower set forth in
paragraphs (a) and (b) of this Section 9.03. (e) All amounts due under this
Section shall be payable promptly after written demand therefor. SECTION 9.04.
Successors and Assigns. (a) General. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) neither Holdings nor the
Borrower may assign, delegate or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment, delegation or transfer by
Holdings or the Borrower without such consent shall be null and void) and (ii)
no Lender may assign, delegate or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Arrangers, the Co-Syndication Agents and, to the extent expressly contemplated
hereby, the Related Parties of any of the Administrative



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen159.jpg]
127 [[3680601]] Agent, any Arranger, any Co-Syndication Agent, any Issuing Bank
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement. (b) Assignments by Lenders. (i) Subject to the conditions set
forth in paragraph (b)(ii) below, any Lender may assign and delegate to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) (x) with respect to Term Commitments or
Term Loans, for an assignment and delegation to a Lender, an Affiliate of a
Lender or an Approved Fund and (y) with respect to Revolving Commitments or
Revolving Loans, for an assignment and delegation to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender and (2) if an Event of Default has occurred and is continuing, for any
other assignment and delegation; provided further that the Borrower shall be
deemed to have consented to any such assignment and delegation unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, (B) the Administrative
Agent; provided that no consent of the Administrative Agent shall be required
for an assignment and delegation of all or any portion of a Term Commitment or
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (C) each
Issuing Bank, in the case of any assignment and delegation of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure and (D) each Swingline Lender, in the case of any assignment and
delegation of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its Swingline Exposure. (ii) Assignments and
delegations shall be subject to the following additional conditions: (A) except
in the case of an assignment and delegation to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment and delegation of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
no trade date is so specified, as of the date the Assignment and Assumption with
respect to such assignment and delegation is delivered to the Administrative
Agent) shall not be less than $5,000,000 or, in the case of Term Loans,
$1,000,000 (treating contemporaneous assignments by or to two or more Approved
Funds as a single assignment for purposes of such minimum transfer amount),
unless each of the Borrower and the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing, (B) each partial assignment and delegation shall be made as
an assignment and delegation of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; provided that this clause
(B) shall not be construed to prohibit the assignment and delegation of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
and delegation shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that (1) only one such processing and recordation fee shall be
payable in the event of simultaneous assignments and delegations by or to two or
more Approved Funds, (2) the Administrative Agent may waive or reduce such fee
in its sole discretion and (3) with respect to any assignment and delegation
pursuant to Section 2.19(b) or 9.02(c), the parties hereto agree that such
assignment and delegation may be effected



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen160.jpg]
128 [[3680601]] pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto, and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(f) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws. (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c). (iv) The Administrative Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Holdings, the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and, as to entries
pertaining to it, any Issuing Bank or any Lender, at any reasonable time and
from time to time upon reasonable prior notice. (v) Upon receipt by the
Administrative Agent of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment and delegation required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section or is otherwise not in proper form, it being acknowledged that
the Administrative Agent shall have no duty or



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen161.jpg]
129 [[3680601]] obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment and Assumption, any
such duty and obligation being solely with the assigning Lender and the
assignee. No assignment or delegation shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph and, following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. (vi) The words
“execution”, “signed”, “signature” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as applicable, to the extent and as provided
for in any applicable law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act or any other similar State laws based on the Uniform Electronic Transactions
Act. (c) Participations. Any Lender may, without the consent of the Borrower,
the Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant or requires the approval of all the
Lenders. Holdings and the Borrower agree that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood and agreed that the documentation required under Section 2.17(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment and delegation
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen162.jpg]
130 [[3680601]] to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Certain Pledges. Any Lender may, without the consent
of the Borrower, the Administrative Agent, any Issuing Bank or any Swingline
Lender, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (e) Purchasing Borrower Parties.
Notwithstanding anything else to the contrary contained in this Agreement
(including the definition of “Eligible Assignee”), any Lender may assign and
delegate all or a portion of its Term Loans to any Purchasing Borrower Party (x)
through open market purchases made by such Purchasing Borrower Party on a
non-pro rata basis (subject to clause (v) below) or (y) otherwise pursuant to an
Auction Purchase Offer in accordance with clauses (i) through (vii) below (which
assignment and delegation, in the case of the foregoing clauses (x) and (y),
will not constitute a prepayment of Loans for any purposes of this Agreement and
the other Loan Documents); provided that, in the case of assignments and
delegations made pursuant to the foregoing clause (y): (i) no Default or Event
of Default has occurred and is continuing or would result therefrom; (ii) each
Auction Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this paragraph and the Auction Procedures;
(iii) the assigning Lender and Purchasing Borrower Party purchasing such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen163.jpg]
131 [[3680601]] Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an Affiliated Lender Assignment and Assumption in lieu
of an Assignment and Assumption; (iv) for the avoidance of doubt, the Lenders
shall not be permitted to assign or delegate Revolving Commitments or Revolving
Exposure to a Purchasing Borrower Party; (v) any Term Loans assigned and
delegated to any Purchasing Borrower Party shall be automatically and
permanently cancelled upon the effectiveness of such assignment and delegation
and will thereafter no longer be outstanding for any purpose hereunder (it being
understood and agreed that (A) except as expressly set forth in any such
definition, any gains or losses by any Purchasing Borrower Party upon purchase
or acquisition and cancellation of such Term Loans shall not be taken into
account in the calculation of Excess Cash Flow, Consolidated Net Income and
Consolidated EBITDA and (B) any purchase of Term Loans pursuant to this
paragraph (e) shall not constitute a voluntary prepayment of Term Loans for
purposes of this Agreement); (vi) the Purchasing Borrower Party shall either (A)
not have any MNPI that has not been disclosed to the assigning Lender (other
than any such Lender that does not wish to receive MNPI) on or prior to the date
of any initiation of an Auction by such Purchasing Borrower Party or (B) advise
the assigning Lender that it cannot make the statement in the foregoing clause
(A), except to the extent that such Lender has entered into a customary “big
boy” letter with Holdings or the Borrower; and (vii) no Purchasing Borrower
Party may use the proceeds from Revolving Loans to purchase any Term Loans.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any
Co-Syndication Agent, any Issuing Bank, any Lender or any Affiliate of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen164.jpg]
132 [[3680601]] for all purposes of this Agreement and the other Loan Documents,
and the Revolving Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.05(d)
or 2.05(e). The provisions of Sections 2.15, 2.16, 2.17, 2.18(e), 2.18(f) and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment or prepayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. SECTION 9.06. Integration; Effectiveness. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.03, this Agreement shall become effective on the
Restatement Effective Date, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of Holdings or the
Borrower against any of and all the obligations then due of Holdings or the
Borrower now or hereafter existing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations of Holdings or the Borrower are owed to a branch or office of such
Lender or such Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give or any delay in
giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender and each Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or such Issuing Bank may have. SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process. (a) This Agreement
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York. (b) Each of Holdings and the
Borrower irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Bank or any Related Party of any of the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen165.jpg]
133 [[3680601]] foregoing in any way relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction. (c) Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. (d) Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12. Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood and agreed that
the Persons to



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen166.jpg]
134 [[3680601]] whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential, (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
Hedging Agreement relating to Holdings, the Borrower or any Subsidiary and its
obligations hereunder or under any other Loan Document, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower, (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential basis
from a source other than Holdings or the Borrower or (j) to any credit insurance
provider relating to the Borrower or its Obligations. For purposes of this
Section, “Information” means all information received from Holdings or the
Borrower relating to Holdings, the Borrower or any Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by Holdings or the Borrower. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by such Lender. SECTION 9.14. Release of Liens and Guarantees. Subject
to the reinstatement provisions set forth in the Collateral Agreement, a
Subsidiary Loan Party shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Security Documents
in Collateral owned by such Subsidiary Loan Party shall be automatically
released, upon the consummation of any transaction permitted by this Agreement
as a result of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen167.jpg]
135 [[3680601]] which such Subsidiary Loan Party ceases to be a Designated
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale or other transfer by any Loan
Party (other than to Holdings, the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorizes the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section. SECTION 9.15. USA PATRIOT Act
Notice. Each Lender, each Issuing Bank and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that, pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the USA PATRIOT Act, and each Loan
Party agrees to provide such information from time to time to such Lender, such
Issuing Bank and the Administrative Agent, as applicable. This notice is given
in accordance with the requirements of the USA PATRIOT Act and is effective for
the Administrative Agent and each Lender. SECTION 9.16. No Fiduciary
Relationship. Each of Holdings and the Borrower, on behalf of itself and its
subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, Holdings,
the Borrower, the Subsidiaries and their respective Affiliates, on the one hand,
and the Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Lenders, the Issuing Banks and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of Holdings, the Borrower, the Subsidiaries and their
respective Affiliates, and none of the Administrative Agent, the Arrangers, the
Co-Syndication Agents, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to Holdings, the
Borrower, the Subsidiaries or any of their respective Affiliates. To the fullest
extent permitted by law, each of Holdings and the Borrower hereby waives and
releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Co-Syndication Agents, the Lenders, the
Issuing Banks or any of their respective Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby. SECTION 9.17. Non-Public Information. (a)
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by Holdings, the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen168.jpg]
136 [[3680601]] administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Holdings, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, State and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, State and
foreign securities laws. (b) Holdings, the Borrower and each Lender acknowledge
that, if information furnished by Holdings or the Borrower pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through the Platform, (i) the Administrative Agent may post any information that
Holdings or the Borrower has indicated as containing MNPI solely on that portion
of the Platform as is designated for Private Side Lender Representatives and
(ii) if Holdings or the Borrower has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent reserves the right to post such information solely on
that portion of the Platform as is designated for Private Side Lender
Representatives. Each of Holdings and the Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of Holdings
or the Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by Holdings and the Borrower without liability or
responsibility for the independent verification thereof. SECTION 9.18.
Authorization to Distribute Certain Materials to Public-Siders; Security
Clearances. (a) If the Borrower does not file this Agreement with the SEC, then
the Borrower hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including their Public Side Lender Representatives. The Borrower acknowledges
its understanding that Lenders, including their Public Side Lender
Representatives, may be trading in securities of the Borrower and its Affiliates
while in possession of the Loan Documents. (b) To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the Federal and state securities laws after the date
hereof, the Borrower agrees that it will promptly make such information publicly
available by press release or public filing with the SEC. (c) Notwithstanding
anything in this Agreement or any Loan Document to the contrary, no Loan Party
or Restricted Subsidiary shall be required to provide or deliver any
information, give any notice or permit the Administrative Agent or any Lender or
any of their respective representatives to visit and inspect its properties or
to examine and make extracts from its books and records, if the Borrower
reasonably determines that providing or delivering such information, giving such
notice or granting such permission could reasonably be expected to (x) result in
the withdrawal, revocation, suspension or other compromise of any security
clearance of Holdings or subsidiary of Holdings or any individual employed by or
otherwise working for Holdings or any subsidiary of Holdings or (y) result in a
violation of any Requirement of Law. SECTION 9.19. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen169.jpg]
137 [[3680601]] Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institutions, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. SECTION 9.20. Restatement of
Original Credit Agreement. As of the Restatement Effective Date, all obligations
of the Borrower under the Original Credit Agreement shall become obligations of
the Borrower hereunder, secured by the Security Documents, and the provisions of
the Original Credit Agreement shall be superseded by the provisions hereof. Each
of the parties hereto confirms that the amendment and restatement of the
Original Credit Agreement pursuant to the Amendment and Restatement Agreement
shall not constitute a novation of the Original Credit Agreement. SECTION 9.21.
MIRE Events. Each of the parties hereto acknowledges and agrees that, if any
improved real property is Collateral at such time, any increase, extension or
renewal of any of the Commitments or Loans (excluding (a) any continuation or
conversion of Borrowings, (b) the making of any Revolving Loans or Swingline
Loans or (c) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon) the following: (i) the prior delivery of all
flood zone determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to such real
property sufficient to evidence compliance with the Flood Insurance Laws and
Regulation H of the Board of Governors and (ii) the Administrative Agent shall
have received written confirmation from each Lender that flood insurance due
diligence and flood insurance compliance has been completed by such Lender (such
written confirmation not to be unreasonably withheld, conditioned or delayed);
provided, however, that solely in the case of any incurrence of Incremental Term
Loans or any Revolving Commitment Increase that would be subject to this Section
9.21, the condition specified in the immediately preceding clause (ii) will be
deemed to have been satisfied on the date that is 20 days after the delivery of
the documentation specified in the immediately preceding clause (i).



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen170.jpg]
Schedule 1.01 Mortgaged Property None.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen171.jpg]
IF " Schedule 2.01 Commitments New Tranche A Term Lenders New Tranche A Term
Lender New Tranche A Term Commitment JPMorgan Chase Bank, N.A. $12,000,000.00
SunTrust Bank $12,000,000.00 U.S. Bank National Association $12,000,000.00
Citibank, N.A. $12,000,000.00 Bank of the West $8,000,000.00 Bank of America,
N.A. $8,000,000.00 TD Bank, N.A. $4,000,000.00 Comerica Bank $4,000,000.00
Synovus Bank $4,000,000.00 Banco de Sabadell, S.A., Miami Branch $4,000,000.00
TOTAL: $80,000,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen172.jpg]
IF " Revolving Commitment Revolving Lenders Revolving Commitment JPMorgan Chase
Bank, N.A. $18,000,000.00 SunTrust Bank $18,000,000.00 U.S. Bank National
Association $18,000,000.00 Citibank, N.A. $18,000,000.00 Bank of the West
$12,000,000.00 Bank of America, N.A. $12,000,000.00 TD Bank, N.A. $6,000,000.00
Comerica Bank $6,000,000.00 Synovus Bank $6,000,000.00 Banco de Sabadell, S.A.,
Miami Branch $6,000,000.00 TOTAL: $120,000,000.00



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen173.jpg]
IF " Schedule 3.14 Subsidiaries Subsidiary Owner Ownership Vectrus Systems
Corporation 9, 10 Vectrus, Inc. 100% Vectrus Federal Services International,
Ltd. 11, 12 Vectrus Systems Corporation 100% Vectrus Federal Services GmbH 11,13
Vectrus Systems Corporation 100% Vectrus Facility Services GmbH 11, 14 Vectrus
Systems Corporation 100% Vectrus Mission Systems Ltd. 11, 15 Vectrus Systems
Corporation 100% Vectrus Services A/S 11, 16 Vectrus Systems Corporation 100%
Al-Shabaka for Protection Products Marketing & General Support Services, LLC 11
Vectrus Systems Corporation 100% ITT Federal Services Arabia, Ltd. 11 Vectrus
Systems Corporation 60% Vectrus Maintenance Services L.L.C. 11 Vectrus Systems
Corporation 49% Vectrus Services Muscat LLC11 Vectrus Systems Corporation
Vectrus International LLC 60% 40% Vectrus International LLC Vectrus Systems
Corporation 100% __________________________ 9 Vectrus Systems Corporation
(previously called Exelis Systems Corporation) became a subsidiary of Vectrus,
Inc. upon the consummation of the Spin-Off. 10 Exelis Systems Corporation was
renamed Vectrus Systems Corporation effective September 27, 2014. 11 Pledge
limited to 65% of the outstanding equity interests. 12 Exelis Federal Services
International, Ltd. was renamed Vectrus Federal Services International, Ltd.
effective September 27, 2014. 13 Exelis Federal Services GmbH was renamed
Vectrus Federal Services GmbH effective November 4, 2014. 14 Exelis Services
GmbH was renamed Vectrus Facility Services GmbH effective November 4, 2014. 15
Exelis Missions Systems Ltd. was renamed Vectrus Mission Systems Ltd. effective
November 4, 2014.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen174.jpg]
IF " 16 Exelis Services AS was renamed Vectrus Services AS effective November
30, 2016.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen175.jpg]
IF " Schedule 6.01(b) Existing Indebtedness Capital Leases Lessor Lessee Details
Ending Balance End Date Volkswagen Leasing GmbH Vectrus Services GmbH Vehicles
€104,013.31 December 2019 Autohaus Scherer GmbH & Co. KG Vectrus Federal
Services GmbH Vehicles €6,5767.74 July 2019 Letters of Credit Bank Security #
Issuer Applicant Beneficiary Guarantee Beneficiary Face Amount 5878601220
Citibank UAE Vectrus Systems Corporation Ministry of Economy (Dubai) Ministry of
Economy (Dubai) AED 50,000



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen176.jpg]
IF " Schedule 6.02 Existing Liens Liens on the leased equipment under the
capital leases described in Schedule 6.01(b).



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen177.jpg]
IF " Schedule 6.04 Existing Investments Investment constituting 40% of the
equity interests in High Desert Support Services LLC.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen178.jpg]
IF " Schedule 6.10 Existing Restrictions None.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen179.jpg]
EXHIBIT A [[3681538]] [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and
Assumption (this “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between the Assignor (as defined
below) and the Assignee (as defined below). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions referred to below and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, (a)
all the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including any Guarantees, Letters of
Credit and Swingline Loans included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: _______________________________________________________
2. Assignee: ________________________________________________________ [and is [a
Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1 3. Borrower: Vectrus
Systems Corporation, a Delaware corporation 4. Administrative Agent: JPMorgan
Chase Bank, N.A., as the Administrative Agent under the Credit Agreement 1
Select as applicable.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen180.jpg]
[[3681538]] 5. Credit Agreement: The Credit Agreement dated as of September 17,
2014, as amended and restated as of November 15, 2017 (as further amended,
restated, supplemented or otherwise modified from time to time), among Vectrus,
Inc., an Indiana corporation, Vectrus Systems Corporation, a Delaware
corporation, the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. 6. Assigned Interest: 2 Facility Assigned
Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders
Amount of the Commitments/Loans of the applicable Class Assigned Percentage
Assigned of Aggregate Amount of Commitments/Loans of the applicable Class of all
Lenders3 Revolving Commitments/Loans $ $ % Tranche A Term Commitments/Loans $ $
% [ ]4 $ $ % Effective Date: , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR] The Assignee, if not already a Lender, agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and State securities laws. 2 Must comply with
the minimum assignment amounts set forth in Section 9.04(b)(ii)(A) of the Credit
Agreement, to the extent such minimum assignment amounts are applicable. 3 Set
forth, to at least 9 decimals, as a percentage of the Commitments/Loans of all
Lenders of any Class, as applicable. 4 In the event Incremental Term Loans of
any Class are established under Section 2.21 of the Credit Agreement or any new
Class of Loans or Commitments is established pursuant to Section 2.22 or 2.23 of
the Credit Agreement, refer to the Class of such Loans assigned.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen181.jpg]
[[3681538]] The terms set forth above are hereby agreed to: ________________, as
Assignor, by _____________________________ Name: Title: ________________, as
Assignee,5 by _____________________________ Name: Title: [Consented to and]6
Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by
_____________________________ Name: Title: Consented to: [VECTRUS SYSTEMS
CORPORATION, by _____________________________ Name: Title:]7 5 The Assignee must
deliver to the Borrower all applicable Tax forms required to be delivered by it
under Section 2.17(f) of the Credit Agreement. 6 No consent of the
Administrative Agent is required for an assignment of any Term Commitment or
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund. 7 No
consent of the Borrower is required (x) with respect to Term Commitments or Term
Loans, for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, (y) with respect to Revolving Commitments or Revolving Loans, for an
assignment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender or (z) if an Event of Default has
occurred and is continuing, for any other assignment.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen182.jpg]
[[3681538]] ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than statements made by it herein, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, any Subsidiary or any other Affiliate of
Holdings or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by Holdings, the Borrower, any Subsidiary or any
other Affiliate of Holdings or any other Person of any of their respective
obligations under any Loan Document. 1.2. Assignee. The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption, to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.04 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.17(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time,



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen183.jpg]
[[3681538]] continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. 3. General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen184.jpg]
EXHIBIT D [[3681538]] [FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE Reference is
made to the Credit Agreement dated as of September 17, 2014, as amended and
restated as of November 15, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Vectrus, Inc., an Indiana
corporation (“Holdings”), Vectrus Systems Corporation, a Delaware corporation
(the “Borrower”), the Lenders and Issuing Banks from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Collateral Agreement referred
to therein, as applicable. This Certificate is dated as of [ ], 20[ ] and is
delivered pursuant to Section 5.03(b) of the Credit Agreement (this Certificate
and each other Certificate heretofore delivered pursuant to Section 5.03(b) of
the Credit Agreement being referred to as a “Supplemental Perfection
Certificate”), and supplements the information set forth in the Supplemental
Perfection Certificate delivered on [●] (as supplemented from time to time by
the Supplemental Perfection Certificates delivered after the Restatement
Effective Date and prior to the date hereof, the “Prior Perfection
Certificate”). The undersigned, a Financial Officer or legal officer of each of
Holdings and the Borrower, hereby certifies (solely in his/her capacity as an
officer of Holdings and the Borrower and not in his/her individual capacity) to
the Administrative Agent and each other Secured Party as follows: 1. Names. (a)
Except as set forth in Schedule 1(a) hereto8, Schedule 1(a) of the Prior
Perfection Certificate sets forth the exact legal name of each Grantor, as such
name appears in its respective certificate of formation or organization. (b)
Except as set forth in Schedule 1(b) hereto, Schedule 1(b) of the Prior
Perfection Certificate sets forth (i) each other legal name each Grantor has had
in the past five years, together with the date of the relevant change and (ii)
each other name (including trade names or similar appellations) used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years. (c) Except as set forth in Schedule 1(c) hereto or as set
forth on Schedule 1(c) of the Prior Perfection Certificate, no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions (including acquisitions of all or substantially
all of the assets of another person), as well as any change in the form, nature
or jurisdiction of organization. If any such change has occurred, include in
Schedule 1(c) 8 Note to Holdings and Borrower: Please provide copies of
organizational documents for all Grantors and for all issuers of pledged Equity
Interests. Please also provide a structure chart showing the ownership
relationship of the Grantors.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen185.jpg]
[[3681538]] hereto (to the extent not already included in Schedule 1(c) of the
Prior Perfection Certificate) the information required by Sections 1 and 2 of
this certificate as to each acquiree or constituent party to a merger or
consolidation. (d) Except as set forth in Schedule 1(d) hereto, Schedule 1(d) of
the Prior Perfection Certificate sets forth (i) the Organizational
Identification Number, if any, issued by the jurisdiction of formation of each
Grantor that is a registered organization and (ii) the Federal Taxpayer
Identification Number of each Grantor, in each case where such information is
required to be included in financing statements by the Uniform Commercial Code
filing office in the jurisdiction in which such Grantor is located. 2. Current
Locations. (a) Except as set forth in Schedule 2(a) hereto, the jurisdiction of
formation or organization of each Grantor that is a registered organization is
set forth in Schedule 2(a) of the Prior Perfection Certificate opposite its
name. (b) Except as set forth in Schedule 2(b) hereto, the chief executive
office of each Grantor is located at the address set forth in Schedule 2(b) of
the Prior Perfection Certificate opposite its name. (c) Except as set forth in
Schedule 2(c) hereto, set forth in Schedule 2(c) of the Prior Perfection
Certificate opposite the name of each Grantor are all locations in the United
States where such Grantor maintains any books or records relating to any
Accounts Receivable with a value exceeding $1,000,000 (with each location at
which chattel paper, if any, is kept being indicated by an “*”). (d) Except as
set forth in Schedule 2(d) hereto, set forth in Schedule 2(d) of the Prior
Perfection Certificate opposite the name of each Grantor are all locations in
the United States where such Grantor maintains any Inventory with a value
exceeding $1,000,000. (e) Except as set forth in Schedule 2(e) hereto, set forth
in Schedule 2(e) of the Prior Perfection Certificate opposite the name of each
Grantor are all locations in the United States where such Grantor maintains any
Equipment or other Collateral with a value exceeding $1,000,000 not otherwise
identified in Schedules 2(b), (c) or (d) of this Supplemental Perfection
Certificate or the Prior Perfection Certificate. (f) Except as set forth in
Schedule 2(f) hereto, Schedule 2(f) of the Prior Perfection Certificate sets
forth a list of all real property owned by each Grantor with a fair market value
in excess of $5,000,000, the name of the Grantor that owns such real property
and the fair market value of such real property, to the extent an appraisal
exists with respect to such real property or, in the absence of any such
appraisal, the book value of such real property. 3. Unusual Transactions. All
Accounts have been originated by the Grantors and all Inventory has been either
acquired by the Grantors in the ordinary course of business or manufactured by
the Grantors.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen186.jpg]
[[3681538]] 4. File Search Reports. To the extent that this Supplemental
Perfection Certificate contains an update to Schedule 2(a) or Schedule 2(b)
hereto, file search reports have been obtained from each Uniform Commercial Code
filing office identified with respect to such Grantor in Section 2 of this
Supplemental Perfection Certificate, and such search reports reflect no liens
against any of the Collateral other than those permitted under the Credit
Agreement. 5. UCC Filings. To the extent that this Supplemental Perfection
Certificate contains an update to Schedule 2(a) or Schedule 2(b) hereto,
financing statements in substantially the form of Schedule 5 hereto have been
prepared by counsel to the Lenders for filing in the proper Uniform Commercial
Code filing office in the jurisdiction in which each Grantor is located as set
forth with respect to such Grantor in Section 2 hereof and, to the extent any of
the collateral is comprised of fixtures, timber to be cut or as extracted
collateral from the wellhead or minehead, in the proper local jurisdiction, in
each case as set forth with respect to such Grantor in Section 2 hereof. 6.
Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting forth,
with respect to the filings described in Section 5 above, each filing and the
filing office in which such filing is to be made. 7. Stock Ownership and other
Equity Interests. Except as set forth in Schedule 7 hereto, Schedule 7 of the
Prior Perfection Certificate sets forth a true and correct list of (a) all the
issued and outstanding stock, partnership interests, limited liability company
membership interests or other Equity Interests held directly by each Grantor and
the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests and (b) each equity investment
held directly by each Grantor that represents 50% or more of the Equity
Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests and if such Equity Interests
are not required to be pledged under any of the Loan Documents, the reason
therefor. 8. Debt Instruments. Except as set forth in Schedule 8 hereto,
Schedule 8 of the Prior Perfection Certificate sets forth a true and correct
list of all promissory notes and other evidence of Indebtedness (other than
checks to be deposited in the ordinary course of business) held by each Grantor
that are required to be pledged under the Collateral Agreement. 9. [Reserved.]
10. Mortgage Filings. Except as set forth in Schedule 10 hereto, Schedule 10 of
the Prior Perfection Certificate sets forth, with respect to each Mortgaged
Property, (a) the exact name of the Person that owns such property as such name
appears in its certificate of incorporation or other organizational document,
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office for such property identified pursuant to the following clause and
(c) the filing office in which a Mortgage with respect to such



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen187.jpg]
[[3681538]] property must be filed or recorded in order for the Administrative
Agent to obtain a perfected security interest therein. 11. Intellectual
Property. Except as set forth in Schedule 11(A) hereto, Schedule 11(A) of the
Prior Perfection Certificate sets forth, in proper form for filing with the
United States Patent and Trademark Office, a list of each Grantor’s U.S. Patents
and Patent Applications, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) of each U.S. Patent and Patent Applications owned by any Grantor.
Except as set forth in Schedule 11(B) hereto, Schedule 11(B) of the Prior
Perfection Certificate sets forth, in proper form for filing with the United
States Patent and Trademark Office, a list of each Grantor’s U.S. registered
Trademarks and Trademark Applications, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each of same owned by any Grantor. Except as set forth in
Schedule 11(C) hereto, Schedule 11(C) of the Prior Perfection Certificate sets
forth, in proper form for filing with the United States Copyright Office, a list
of each Grantor’s U.S. registered Copyrights (including the name of the
registered owner, the title and the registration number) and Copyright
Applications (including the name of the registered owner and the title) of each
Copyright or Copyright Application owned by any Grantor. Also set forth on
Schedule 11(C) in proper form for filing with the United States Copyright Office
is a schedule setting forth all exclusive Copyright Licenses granted to any
Grantor for which the licensed work is registered in the United States Copyright
Office. 12. Commercial Tort Claims. Except as set forth in Schedule 12 hereto,
Schedule 12 of the Prior Perfection Certificate sets forth a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof. 13. Deposit Accounts. Except as set forth
in Schedule 13 hereto, Schedule 13 of the Prior Perfection Certificate sets
forth a true and correct list of deposit accounts maintained by each Grantor in
the United States, other than all Excluded Accounts, including the name and
address of the depositary institution, the type of account and the account
number. 14. Securities Accounts and Commodities Accounts. Except as set forth in
Schedule 14 hereto, Schedule 14 of the Prior Perfection Certificate sets forth a
true and correct list of securities accounts and commodities accounts maintained
by each Grantor in the United States, other than all Excluded Accounts,
including the name and address of the intermediary institution, the type of
account and the account number. 15. Assignment of Claims Act. Except as set
forth in Schedule 15 hereto, Schedule 15 of the Prior Perfection Certificate
sets forth a true and correct list of all Material Government Contracts, setting
forth the contract number, name and address of contracting officer (or other
party to whom a notice of assignment under the Assignment



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen188.jpg]
[[3681538]] of Claims Act should be sent), contract start date, agency with
which the contract was entered into, and a description of the contract type. 16.
Chattel Paper. Except as set forth in Schedule 16 hereto, Schedule 16 of the
Prior Perfection Certificate sets forth a true and complete list, for each
Grantor, of all chattel paper (whether tangible or electronic) in excess of
$1,000,000, specifying the Grantor and obligor thereunder, the type, the due
date and outstanding principal amount thereof. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen189.jpg]
[[3681538]] IN WITNESS WHEREOF, the undersigned have duly executed this
certificate on the date first written above. VECTRUS, INC. By:
____________________________ Name: Title: VECTRUS SYSTEMS CORPORATION By:
____________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen190.jpg]
EXHIBIT F [[3681538]] AUCTION PROCEDURES This Exhibit F is intended to summarize
certain basic terms of the reverse Dutch auction procedures pursuant to and in
accordance with the terms and conditions of Section 9.04(e) of the Credit
Agreement, of which this Exhibit F is a part. It is not intended to be a
definitive statement of all of the terms and conditions of a reverse Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable Auction Notice. None of the Administrative Agent, the Auction
Manager, any of their respective Affiliates, any Purchasing Borrower Party or
any of its Affiliates makes any recommendation pursuant to the applicable
Auction Notice as to whether or not any Lender should sell its Term Loans to a
Purchasing Borrower Party pursuant to the applicable Auction Notice, nor shall
the decision by the Administrative Agent or the Auction Manager (or any of their
respective Affiliates) in its capacity as a Lender to sell its Term Loans to a
Purchasing Borrower Party be deemed to constitute such a recommendation. Each
Lender should make its own decision as to whether to sell any of its Term Loans
and as to the price to be sought for such Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning each Auction Purchase Offer and the
applicable Auction Notice. Capitalized terms not otherwise defined in this
Exhibit F have the meanings assigned to them in the Credit Agreement. Notice
Procedures. In connection with each Auction Purchase Offer, a Purchasing
Borrower Party will provide notification to the Auction Manager (for
distribution to the Lenders) of the Term Loans (as determined by such Purchasing
Borrower Party in its sole discretion) that will be the subject of such Auction
Purchase Offer (each, an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount (calculated on the face amount thereof) of Term
Loans of the applicable Class that the applicable Purchasing Borrower Party
offers to purchase in such Auction Purchase Offer (the “Auction Amount”), which
shall be no less than $20,000,000; (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices (in increments of $25) per
$1,000, at which such Purchasing Borrower Party would be willing to purchase
Term Loans of such Class in such Auction Purchase Offer; and (iii) the date on
which such Auction Purchase Offer will conclude (which date shall not be less
than three Business Days following the distribution of the Auction Notice to the
Lenders), on which date Return Bids (as defined below) will be due by 1:00 p.m.,
New York City time (as such date and time may be extended by the Auction
Manager, the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the applicable
Purchasing Borrower Party to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that only one extension per
Auction Purchase Offer shall be permitted. An Auction Purchase Offer shall be
regarded as a “failed Auction Purchase Offer” in the event that either (x) the
applicable Purchasing Borrower Party withdraws such Auction Purchase Offer in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. In the event of a
failed Auction Purchase Offer, no Purchasing Borrower Party shall be permitted
to deliver a new Auction Notice prior to the date occurring three Business Days
after such withdrawal or Expiration Time, as the case may be. Notwithstanding
anything to the contrary contained herein, the



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen191.jpg]
[[3681538]] applicable Purchasing Borrower Party shall not initiate any Auction
Purchase Offer by delivering an Auction Notice to the Auction Manager until
after the conclusion (whether successful or failed) of the previous Auction
Purchase Offer (if any), whether such conclusion occurs by withdrawal of such
previous Auction Purchase Offer or the occurrence of the Expiration Time of such
previous Auction Purchase Offer. Reply Procedures. In connection with any
Auction Purchase Offer, each Lender of Term Loans of the applicable Class
wishing to participate in such Auction Purchase Offer shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation, in
the form included in the applicable offering document (each, a “Return Bid”),
which shall specify (i) a discount to par that must be expressed as a price (in
increments of $25) per $1,000 in principal amount of Term Loans of the
applicable Class (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Term Loans of the applicable Class, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such
Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of the applicable Class held by such Lender.
Lenders may only submit one Return Bid per Auction Purchase Offer, but each
Return Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, the participating Lender must
execute and deliver, to be held in escrow by the Auction Manager, an Affiliated
Lender Assignment and Assumption. No Purchasing Borrower Party will purchase any
Term Loans at a price that is outside of the applicable Discount Range, nor will
any Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below). Acceptance
Procedures. Based on the Reply Prices and Reply Amounts received by the Auction
Manager, the Auction Manager, in consultation with the applicable Purchasing
Borrower Party, will determine the applicable discounted price (the “Applicable
Discounted Price”) for the Auction, which will be (i) the lowest Reply Price for
which such Purchasing Borrower Party can complete the Auction Purchase Offer at
the Auction Amount or (ii) in the event that the aggregate amount of the Reply
Amounts relating to such Auction Notice is insufficient to allow such Purchasing
Borrower Party to purchase the entire Auction Amount, the highest Reply Price
that is within the Discounted Range so that such Purchasing Borrower Party can
complete the purchase at such aggregate amount of Reply Amounts. Subject to the
conditions contained in the Auction Notice, the applicable Purchasing Borrower
Party shall purchase the Term Loans of the applicable Class (or the respective
portions thereof) from each Lender with a Reply Price that is equal to or less
than the Applicable Discounted Price (“Qualifying Bids”) at the Applicable
Discounted Price; provided that if the aggregate amount required to pay the
Qualifying Bids would exceed the Auction Amount for such Auction Purchase Offer,
such Purchasing Borrower Party shall pay such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Auction
Manager) in an aggregate amount not to exceed the Auction Amount. Each
participating Lender shall be



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen192.jpg]
[[3681538]] given notice as to whether its bid is a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due. Notification Procedures. The Auction Manager will
calculate the Applicable Discounted Price and will cause the Administrative
Agent to post the Applicable Discounted Price and proration factor onto an
internet or intranet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m., New York City time, on the Business Day during which the
Expiration Time occurs. The Auction Manager will insert the principal amount of
Term Loans of the applicable Class to be assigned and the applicable settlement
date into each applicable Affiliated Lender Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Affiliated Lender Assignment and
Assumption received in connection with a Return Bid that is not a Qualifying
Bid. Additional Procedures. Once initiated by an Auction Notice, the applicable
Purchasing Borrower Party may withdraw an Auction Purchase Offer only if no
Qualifying Bid has been received by the Auction Manager at the time of
withdrawal. Any Return Bid (including any component bid thereof) delivered to
the Auction Manager may not be withdrawn, modified, revoked, terminated or
cancelled by a Lender. However, an Auction Purchase Offer may become void if the
conditions to the purchase set forth in Section 9.04(e) of the Credit Agreement
are not met. The purchase price in respect of each Qualifying Bid for which
purchase by the applicable Purchasing Borrower Party is required in accordance
with the foregoing provisions shall be paid directly by such Purchasing Borrower
Party to the respective assigning Lender on a settlement date as determined
jointly by such Purchasing Borrower Party and the Auction Manager (which shall
be not later than ten Business Days after the date Return Bids are due). The
applicable Purchasing Borrower Party shall execute each applicable Affiliated
Lender Assignment and Assumption received in connection with a Qualifying Bid.
All questions as to the form of documents and eligibility of Term Loans that are
the subject of an Auction Purchase Offer will be determined by the Auction
Manager, in consultation with the applicable Purchasing Borrower Party, and
their determination will be final and binding so long as such determination is
not inconsistent with the terms of Section 9.04(e) of the Credit Agreement or
this Exhibit F. The Auction Manager’s interpretation of the terms and conditions
of the Auction Notice, in consultation with the applicable Purchasing Borrower
Party, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 9.04(e) of the Credit Agreement or this
Exhibit F. None of the Administrative Agent, the Auction Manager or any of their
respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the applicable Purchasing Borrower
Party, the Loan Parties or any of their respective Affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, this Exhibit F shall not require any Purchasing Borrower
Party to initiate any Auction Purchase Offer.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen193.jpg]
EXHIBIT G [[3681538]] [FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION This
Affiliated Lender Assignment and Assumption (this “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions referred to below and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, (a) all the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any Guarantees included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: _______________________________________________________
2. Assignee: ________________________________________________________ [and is [a
Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1 3. Borrower: Vectrus
Systems Corporation, a Delaware corporation 4. Administrative Agent: JPMorgan
Chase Bank, N.A., as the Administrative Agent under the Credit Agreement 1
Select as applicable.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen194.jpg]
[[3681538]] 5. Credit Agreement: The Credit Agreement dated as of September 17,
2014, as amended and restated as of November 15, 2017 (as further amended,
restated, supplemented or otherwise modified from time to time), among Vectrus,
Inc., an Indiana corporation, Vectrus Systems Corporation, a Delaware
corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. 6. Assigned Interest: 2 Facility Assigned Aggregate Amount
of Commitments/Loans of the applicable Class of all Lenders Amount of the
Commitments/Loans of the applicable Class Assigned Percentage Assigned of
Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders3
Tranche A Term Loans $ $ % [ ]4 $ $ % Effective Date: , 20___ [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR] The Assignee, if not already a Lender, agrees
to deliver to the Administrative Agent a completed Administrative Questionnaire
in which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and State securities laws. 2
Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable. 3 Set forth, to at least 9 decimals, as a percentage of
the Commitments/Loans of all Lenders of any Class, as applicable. 4 In the event
Incremental Term Loans of any Class are established under Section 2.21 of the
Credit Agreement or any new Class of Loans or Commitments is established
pursuant to Section 2.23 of the Credit Agreement, refer to the Class of such
Loans assigned.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen195.jpg]
[[3681538]] The terms set forth above are hereby agreed to: ________________, as
Assignor, by _____________________________ Name: Title: ________________, as
Assignee,5 by _____________________________ Name: Title: [Consented to and]6
Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by
_____________________________ Name: Title: Consented to: [VECTRUS SYSTEMS
CORPORATION, by _____________________________ Name: Title:]7 5 The Assignee must
deliver to the Borrower all applicable Tax forms required to be delivered by it
under Section 2.17(f) of the Credit Agreement. 6 No consent of the
Administrative Agent is required for an assignment of any Term Commitment or
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund. 7 No
consent of the Borrower is required (x) with respect to Term Commitments or Term
Loans, for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, (y) with respect to Revolving Commitments or Revolving Loans, for an
assignment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender or (z) if an Event of Default has
occurred and is continuing, for any other assignment.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen196.jpg]
[[3681538]] ANNEX 1 TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION STANDARD
TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and
Warranties. 1.1. Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, other than statements made by
it herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of Holdings, the Borrower, any Subsidiary or any other
Affiliate of Holdings or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Holdings, the Borrower, any
Subsidiary or any other Affiliate of Holdings or any other Person of any of
their respective obligations under any Loan Document and (c) acknowledges that
the Assignee is a Purchasing Borrower Party. 1.2. Assignee. The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption, to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) it is a Purchasing Borrower Party
(as defined in the Credit Agreement), (iv) as of the date hereof the Assignee
either (A) does not have any MNPI (as defined in the Credit Agreement) that has
not been disclosed to the Assignor (other than because the Assignor does not
wish to receive MNPI) on or prior to the date of the initiation of the Auction
in connection with which this assignment is being effectuated or (B) has advised
the Assignor that the Assignee cannot make the statement in the foregoing clause
(A) (except to the extent that the Assignor has separately entered into a
customary “big boy” letter with Holdings or the Borrower; provided that no
Lender shall be required to enter into any such “big boy” letter), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof (or, prior to the first
such delivery, the financial statements referred to in Section 3.04 thereof),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen197.jpg]
[[3681538]] this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
(v) if it is a Lender that is a U.S. Person, attached hereto is an executed
original of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax and (vi) if it is a Foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including Section 2.17(f) thereof), duly completed and
executed by the Assignee, and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender. 2. Payments. From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to or on or after the
Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves. 3. General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen198.jpg]
EXHIBIT H [[3681538]] [FORM OF] MATURITY DATE EXTENSION REQUEST [Insert Date]
JPMorgan Chase Bank, N.A., as Administrative Agent 383 Madison Avenue New York,
New York 10179 Attention: [●] Fax: [●] Ladies and Gentlemen: Reference is made
to the Credit Agreement dated as of September 17, 2014, as amended and restated
as of November 15, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Vectrus, Inc., an
Indiana corporation, Vectrus Systems Corporation, a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
requests [(a)] an extension of the [insert applicable Class] Maturity Date from
[●] to [●][, (b) the Applicable Rate to be applied in determining the interest
payable on [insert applicable Class] Loans of[, and fees payable under the
Credit Agreement to,] Consenting Lenders in respect of that portion of their
[[insert applicable Class] Loans] extended to the new Maturity Date to be [●]%,
which changes shall be effective as of [●] and (c) the amendments to the terms
of the Credit Agreement set forth below, which amendments will become effective
on [●]:] [Insert amendments to Credit Agreement, if any] [Signature Pages
Follow]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen199.jpg]
[[3681538]] Very truly yours, VECTRUS SYSTEMS CORPORATION
By:___________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen200.jpg]
EXHIBIT I-1 [[3681538]] [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 17, 2014,
as amended and restated as of November 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Vectrus, Inc., an Indiana corporation, Vectrus Systems Corporation, a
Delaware corporation (the “Borrower”), the Lenders and Issuing Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen201.jpg]
EXHIBIT I-2 [[3681538]] [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 17, 2014,
as amended and restated as of November 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Vectrus, Inc., an Indiana corporation, Vectrus Systems Corporation, a
Delaware corporation (the “Borrower”), the Lenders and Issuing Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen202.jpg]
EXHIBIT I-3 [[3681538]] [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 17, 2014,
as amended and restated as of November 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Vectrus, Inc., an Indiana corporation, Vectrus Systems Corporation, a
Delaware corporation (the “Borrower”), the Lenders and Issuing Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibitvectrusrestatemen203.jpg]
EXHIBIT I-4 [[3681538]] [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of September 17, 2014, as amended
and restated as of November 15, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Vectrus,
Inc., an Indiana corporation, Vectrus Systems Corporation, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record owner of the Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN- E, as applicable, from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 